      Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 1 of 128



                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA, STATE OF
CALIFORNIA, STATE OF COLORADO,
STATE OF CONNECTICUT, STATE OF
DELAWARE, DISTRICT OF COLUMBIA,
STATE OF FLORIDA, STATE OF GEORGIA,
STATE OF HAWAII, STATE OF ILLINOIS,
STATE OF INDIANA, STATE OF
LOUISIANA, STATE OF MARYLAND,
COMMONWEALTH OF MASSACHUSETTS,
STATE OF MICHIGAN, STATE OF
MINNESOTA, STATE OF MONTANA,
STATE OF NEVADA, STATE OF NEW           Civil Action No: 2:16-cv-05594-TJS
JERSEY, STATE OF NEW MEXICO, STATE
OF NEW YORK, CITY OF NEW YORK,
STATE OF NORTH CAROLINA, STATE OF
OKLAHOMA, STATE OF RHODE ISLAND,         SECOND AMENDED COMPLAINT
STATE OF TENNESSEE,                             AND JURY DEMAND
STATE OF TEXAS, COMMONWEALTH OF
VIRGINIA, and STATE OF WISCONSIN
 ex rel. SMSPF, LLC, AND PANZEY BELGIUM
HARRIS,

      Plaintiffs,

          v.

EMD SERONO, INC., PFIZER, INC.,
QUINTILES IMS HOLDINGS, INC., successor
by merger to QUINTILES TRANSNATIONAL
HOLDINGS, INC., and RXC ACQUISITION
COMPANY d/b/a RXCROSSROADS,

      Defendants.
          Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 2 of 128



        The United States of America (the “United States”) and the Plaintiff States (the United

States and Plaintiff States are collectively referred to herein as the “Government”), by and

through their qui tam Relators SMSPF, LLC and Panzey Belgium Harris (the “Relator”), allege:

                                     PRELIMINARY STATEMENT

        1.       This is a civil action brought on behalf of the United States of America, ex rel.

SMSPF, LLC, by and through their Relators SMSPF, LLC and Panzey Belgium Harris,

(“Plaintiffs”) against EMD Serono, Inc. (“Serono”) and Pfizer, Inc. (“Pfizer,” and together with

Serono, the “Drug Companies”), and Quintiles IMS Holdings, Inc.,1 (“Quintiles”) successor by

merger to Quintiles Transnational Holdings, Inc., and RXC Acquisition Company d/b/a

RxCrossroads (“RXC,” and together with Quintiles, the “Consultants”) under the False Claims

Act, 31 U.S.C. §§ 3729-3733 (the “False Claims Act” or “FCA”), and the false claims acts of the

respective Plaintiff States2 to recover treble damages sustained by (and civil penalties and


1
  Since the initial filing of this action in 2016, Defendant Quintiles IMS Holdings merged and is currently known as
“IQVIA, Inc.”
2
  The state statues are the: (1) California False Claims Act, Cal. Gov’t Code §§ 12650- 12656; (2) Colorado
Medicaid False Claims Act, Colo. Rev. Stat. Ann. §§ 25.5-4-303.5-4-310; (3) Connecticut False Claims and Other
Prohibited Acts Under State-Administered Health or Human Services Programs Act, Conn. Gen. Stat. Ann. §§ 4-
274-289; (4) Delaware False Claims and Reporting Act, Del. C. Ann. tit. 6, §§ 1201-1211; (5) District of Columbia
Medicaid Fraud Enforcement and Recovery Amendment Act of 2012, D.C. Code Ann. §§ 2-381.01-381.10; (6)
Florida False Claims Act, Fla. Stat. Ann. §§ 68.081-68.092; (7) Georgia False Medicaid Claims Act, Ga. Code Ann.
§§ 49-4-168-4-168.6; (8) Hawaii False Claims to the State Act, Haw. Rev. Stat. Ann. §§ 661-21-31; (9) Illinois
False Claims Act, 740 Ill. Comp. Stat. Ann. §§ 175/1-175/8; (10) Indiana False Claims and Whistleblower
Protection Act, Ind. Code Ann. §§ 5-11-5.5-1-5.5- 18; (11) Iowa False Claims Act, Iowa Code Ann. §§ 685.1-685.7;
(12) Louisiana Medical Assistance Programs Integrity Law, La. Stat. Ann. §§ 437.1-440.16; (13) Maryland False
Claims Act, Md. Code Ann. Health-Gen. §§ 8-101-111; (14) Massachusetts False Claims Law, Mass. Gen. Laws
Ann. ch. 12, §§ 5A-5O; (15) Michigan Medicaid False Claim Act, Mich. Comp. Laws Ann. §§ 400.601-400.615;
(16) Minnesota False Claims Act, Minn. Stat. Ann. §§ 15C.01- 15C.16; (17) Montana False Claims Act, Mont.
Code Ann. §§ 17-8-401-416; (18) Nevada Submission of False Claims to State or Local Government Act, Nev. Rev.
Stat. Ann. §§ 357.010- 357.250; (19) New Jersey False Claims Act, N.J. Stat. Ann. §§ 2A:32C-1-32C-18; (20) New
Mexico Medicaid False Claims Act, N.M. Stat. Ann. §§ 27-14-1-14-15; (21) New Mexico Fraud Against Taxpayers
Act, N.M. Stat. Ann. §§ 44-9-1-9-14; (22) New York False Claims Act, N.Y. Fin. Law §§ 187-194; (23) North
Carolina False Claims Act, N.C. Gen. Stat. Ann. §§ 1-605-618; (24) Oklahoma Medicaid False Claims Act, Okl.
Stat. Ann. tit. 63, §§ 5053-5054; (25) Rhode Island State False Claims Act, R.I. Gen. Laws Ann. §§ 9-1.1-1-1.1-9;
(26) Tennessee False Claims Act, Tenn. Code Ann. §§ 4-18-101-108; (27) Tennessee Medicaid False Claims Act,
Tenn. Code Ann. §§ 71-5-181-185; (28) Texas Medicaid Fraud Prevention Law, Tex. Hum. Res. Code Ann. §§
36.001-36.132; (29) Vermont False Claims Act, Vt. Stat. Ann. tit. 32, §§ 630-642; (30) Virginia Fraud Against Tax
Payers Act, Va. Code Ann. §§ 8.01-216.1-216.19; and (31) Washington Medicaid Fraud False Claims Act, Wash.
Rev. Code Ann. §§ 74.66.005-74.66.130.

                                                         2
          Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 3 of 128



restitution owed to) the Government as a result of three intertwined, unlawful kickback schemes

involving the Drug Companies and the Consultants (collectively, the “Defendants”) to enrich

themselves through three unlawful schemes to promote and drive the sales of the multiple sclerosis

drug, Rebif, at the expense of the state and federal Governments.

         2.       First, from 2006 to the present, the Drug Companies paid millions of dollars to

deploy specialized clinicians (i.e., Nurse Educators) to recommend the Drug Companies’ multiple

sclerosis (“MS”) drug to both Prescribers and patients under the guise of education and counseling

– a variation on a scheme the United States Department of Health and Human Services (“HHS”)

Office of the Inspector General (the “HHS-OIG”) refers to disapprovingly as a “White Coat

Marketing scheme.” While purporting to provide independent medical advice and disease-

awareness information, the RXC and Quintiles nurses were in reality sales representatives (“sales

rep(s)”) for Serono and Pfizer, focused on the mission they were paid to accomplish: promoting

and recommending Rebif to Prescribers3 and patients in an effort to drive Rebif sales.

         3.       Second, from 2006 to the present, the Drug Companies have paid tens of millions

of dollars to the Consultants in a “Free Nurse Kickback Scheme” to unlawfully provide

reimbursement support services to Prescribers in exchange for a recommendation of the Drug

Companies’ drug used to treat MS.

         4.       Third, from 2006 to present, the Drug Companies and Consultants’ clinicians

engaged in a “Reimbursement Support Services Kickback Scheme” providing in-kind

remuneration in the form of free reimbursement support services to Prescribers, saving Prescribers

thousands of dollars in administrative expenses.              These reimbursement support services were

provided in part to induce those Prescribers to prescribe Rebif to their patients.


3
 As used herein, the term “Prescriber” refers to any physician or Healthcare Provider authorized to write
prescriptions, as well as their employers.

                                                         3
               Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 4 of 128



           5.       In a $200 million deal, Pfizer agreed with Serono to co-promote and sell Rebif in

the United States in exchange for a portion of all United States sales of Rebif. Pfizer and Serono

then partnered with RXC and Quintiles to design and implement the three unlawful marketing and

kickback schemes.

          6.        As will be detailed herein, Defendants knowingly and intentionally worked

together to design and implement the “White Coat Marketing Scheme,” the “Free Nurse Kickback

Scheme,” and the “Reimbursement Support Services Kickback Scheme” with the goal of

defrauding the Government by causing the submission of claims for Rebif that were knowingly

and intentionally induced by unlawful remuneration. Perhaps most alarmingly and detailed herein,

the schemes worked together to perniciously exploit the sacred level of trust between physicians,

nurses and patients while it was dressed up and papered over so as to not attract suspicion and to

thwart official scrutiny.

          7.        The federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b (the “AKS”), expressly

prohibits any individual or entity from offering, paying, soliciting, or receiving any

“remuneration,” which includes “any kickback, bribe, or rebate,” to “any person to induce such

person” to purchase or recommend a drug or service that is covered by Medicare or Medicaid. Id.

Further, the U.S. Department of Health and Human Services (the “HHS”) has repeatedly warned

pharmaceutical companies that they should refrain from engaging in marketing or promotional

activities that utilize individuals who are involved in the delivery of healthcare or rely on the

provision of free services such as billing, nursing, or other staff services.4

          8.        The AKS ensures that the Government pays only for conflict-free medical care and

prescriptions that are provided in the best interests of the patient. A kickback eliminates any sound



4
    See, e.g., 56 Fed. Reg. 35952-01, 35981 (July 29, 1991); 59 Fed. Reg. 65372-01, 65376 (Dec. 19, 1994).

                                                          4
            Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 5 of 128



basis for such assurance because it taints the prescribing physician’s medical decisions with the

physician’s financial interests. “The Government does not get what it bargained for when a

defendant is paid by [the Government] for services tainted by a kickback.”5

       9.        Despite the clear prohibitions of the law, Defendants designed and implemented

these three intertwined, sophisticated schemes to circumvent these bright line legal prohibitions.

These schemes by intention and effect undermined and compromised the decision making of

Prescribers, an important safeguard and foundational underpinning of federal healthcare program

coverage policy and actively exploited patient vulnerabilities. The Prescribers prescribing the

Drug Companies’ drug did not do so because they believed, based on their review of peer-reviewed

medical literature or discussion with their colleagues, that the drugs would be the most efficient

means of helping their patients. Rather, the Drug Companies’ drug was and is often prescribed to

patients because Defendants actively and improperly pursued and enticed Prescribers with

kickbacks that would increase Prescribers’ profits and reduce administrative burdens for

prescribing MS drugs.

       10.       As a result of Defendants’ unlawful marketing schemes, which violate the AKS,

pharmacies have and continue to submit claims to Medicare and Medicaid that were tainted by

kickbacks, causing these programs to pay millions of dollars in improper reimbursements.


                                    JURISDICTION AND VENUE

        11.      This Court has jurisdiction over the claims Relators bring on behalf of the United

States under the FCA pursuant to 28 U.S.C. §§ 1331 and 1345.




5
 United States ex rel. Wilkins v. United Health Grp., Inc., 659 F.3d 295, 314 (3d Cir. 2011)(internal quotations
omitted).


                                                       5
           Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 6 of 128



      12.         This Court may exercise personal jurisdiction over Serono, Pfizer, Quintiles and

RXC because a substantial part of the acts giving rise to Plaintiffs’ claims occurred within the

Commonwealth of Pennsylvania.

      13.         Venue is proper in this District pursuant to 31 U.S.C. § 3732(a) as well as 28 U.S.C.

§§ 1391(b) and (c) because the Defendants each transacted and continue to transact business in

this District and, in furtherance of its fraudulent kickback schemes, caused to be submitted or

conspired to submit false claims in this District.


                                               PARTIES

          14.     Defendant EMD Serono, Inc. is a Delaware corporation, headquartered in

Rockland, Massachusetts. A subsidiary of Merck KGaA, Serono manufactures interferon beta-1a,

a drug for treating MS marketed and sold in the United States as “Rebif.”

          15.     Defendant Pfizer, Inc., is a Delaware corporation, headquartered in Gladstone, New

Jersey.

          16.     Defendant Quintiles, Inc. (successor by merger to Quintiles, Inc. and formerly

Quintiles and IMS Health, Inc.) is a Delaware corporation, headquartered in Durham, North

Carolina.       It is the world’s largest provider of biopharmaceutical development services and

business services, including, conducting services in over 100 countries and generating over $3.7

billion in revenue in 2012.

          17.     Defendant RXC Acquisition Company d/b/a RxCrossroads is a Delaware

corporation with headquarters in Louisville, Kentucky. Like Quintiles, RXC is a commercial

outsourcing company that, according to their website, provides services for pharmaceutical

companies to “positively impact[] access and commercial success of their products.” RXC was a

subsidiary of CVS Health but was sold to McKesson Corporation on December 11, 2017.


                                                     6
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 7 of 128



        18.     Relator, SMSPF, LLC, is a Delaware limited liability company.

        19.     Relator, Panzey Belgium Harris, is an individual who resides in Mableton, Georgia,

who worked for Pfizer as a therapeutic account specialist from January 2015 to March 2016. Mr.

Harris and other healthcare professionals set forth in the complaint individually and collectively

have original source information of many of the facts set forth in this Second Amended Complaint.

        20.     Relators bring this action on behalf of the Government pursuant to the qui tam

provisions of the federal False Claims Act, 31 U.S.C. §§ 3729-3733, and the false claims acts of

the respective Plaintiff States.

                                   STATUTORY BACKGROUND

        A.      The False Claims Act

        21.     The United States may recover treble damages pursuant to the FCA from any

individual or entity that:

        (A)     knowingly presents, or causes to be presented, a false or fraudulent claim
                for payment or approval;

        (B)     knowingly makes or uses, or causes to be made or used, a false record or
                statement material to a false or fraudulent claim; or

        (C)     conspires to defraud the Government by getting a false or fraudulent claim
                allowed or paid.

                [31 U.S.C. § 3729(a)(1)(A)-(C).]

        22.     Within the meaning of the FCA, “knowingly” is defined to include reckless

disregard and deliberate ignorance. 31 U.S.C. § 3729(b)(1).

        23.     In addition to treble damages, the FCA also provides for assessment of a civil

penalty for each violation or each false claim ranging from $5,500 to $11,000. 31 U.S.C. §

3729(1)(G); 64 F.R. 47099, 47104 (1999).




                                                   7
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 8 of 128



       B.        The Anti-Kickback Statute

       24.       The Anti-Kickback Statute, 42 U.S.C. § 1320a-7b (“AKS”), states as follows, in

relevant part:

        (b) Illegal remunerations
                 (1) Whoever knowingly and willfully solicits or receives any remuneration
                 (including any kickback, bribe, or rebate) directly or indirectly, overtly or
                 covertly, in cash or in kind—

                        (A) in return for referring an individual to a person for the furnishing
                            or arranging for the furnishing of any item or service for which
                            payment may be made in whole or in part under a Federal health
                            care program, or

                        (B) in return for purchasing, leasing, ordering, or arranging for or
                            recommending purchasing, leasing, or ordering any good,
                            facility, service, or item for which payment may be made in
                            whole or in part under a Federal health care program,

                 shall be guilty of a felony and upon conviction thereof, shall be fined not
                 more than $25,000 or imprisoned for not more than five years, or both.

                 (2) Whoever knowingly and willfully offers or pays any remuneration
                 (including any kickback, bribe, or rebate) directly or indirectly, overtly or
                 covertly, in cash or in kind to any person to induce such person—

                        (A) to refer an individual to a person for the furnishing or arranging
                            for the furnishing of any item or service for which payment may
                            be made in whole or in part under a Federal health care program,
                            or

                        (B) to purchase, lease, order, or arrange for or recommend
                        purchasing, leasing, or ordering any good, facility, service, or item
                        for which payment may be made in whole or in part under a Federal
                        health care program,

                 shall be guilty of a felony and upon conviction thereof, shall be fined not
                 more than $25,000 or imprisoned for not more than five years, or both.

       25.       For purposes of the AKS, “remuneration” includes the transfer of “anything of

value,” whether cash or in-kind consideration, directly or indirectly, covertly or overtly.

Importantly, the statute has been consistently interpreted broadly to cover any arrangement where

                                                   8
          Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 9 of 128



the only purpose of the remuneration is to obtain money for referral of services or to induce further

referrals even if there were other valid purposes.

         26.      The AKS is designed to, among other things, ensure that patient care will not be

improperly influenced by inappropriate compensation from the pharmaceutical industry, and that

healthcare professionals remain free of conflicts of interest that could impact treatment decisions.

         27.      To ensure compliance, every federally-funded health care program requires every

provider or supplier, as a condition of reimbursement, to ensure, and in some cases certify,

compliance with the provisions of the AKS and other federal laws governing the provision of

health care services in the United States.

         28.      The AKS was amended in March 2010 as part of the Patient Protection and

Affordable Care Act (“PPACA”), which clarified that “[a]n AKS violation that results in a federal

health care payment is a per se false claim under the FCA.” United States ex rel. Lutz v. Bluewave

Healthcare Consultants, Inc., 853 F.3d 131, 136 (4th Cir. 2017); 42 U.S.C. § 1320a7b(g). The

PPACA also makes clear that violations of its anti-kickback provisions, like violations of the FCA,

may occur even if an individual does “not have actual knowledge” or “specific intent to commit a

violation.” Id. at § 1320a-7(b)(h).

         29.      Courts have recognized that claims for reimbursement for medical care and items

connected to and tainted by illegal kickbacks are “false” claims within the meaning of the FCA.6

         30.      Knowingly providing kickbacks to Prescribers or healthcare professionals to induce

them to prescribe or recommend a drug (or to influence Prescriber prescriptions) to individuals

who seek reimbursement for the drug from a federal Government healthcare program or causing



6
 See, e.g., United States ex rel. Wilkins v. United Health Grp., Inc., 659 F.3d 295, 315 (3d Cir. 2011); United States
ex rel. Hutcheson v. Blackstone Med., Inc., 647 F.3d 377, 392-93 (1st Cir. 2011).


                                                          9
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 10 of 128



others to do so, while certifying compliance with the AKS (or while causing another to so certify),

or billing the Government as if in compliance with these laws, violates the FCA.

         31.      A violation of the AKS constitutes a felony. Any party convicted under the AKS

must be excluded from federal Government healthcare programs for a term of at least five years.

42 U.S.C. § 1320a-7(a).

         32.      Compliance with the AKS is required for reimbursement of claims from federal

Government healthcare programs, and claims made in violation of the law are actionable civilly

under the FCA.7 Compliance with the AKS is thus a fundamental and material aspect of what the

Government purchases when it pays for medical care for federally insured beneficiaries.

         33.      The AKS contains statutory exceptions and certain regulatory “safe harbors” that

exclude certain types of conduct from the reach of the statute.8 None of the statutory exceptions

or regulatory safe harbors protect Defendants from liability for the conduct alleged herein.

         34.      Each of the Plaintiff States has enacted statutes that are parallel to the legislative

scheme embodied in the FCA and the AKS. By engaging in the unlawful schemes alleged herein,

Defendants not only violated the federal FCA and AKS, but also the state statutes embodying the

FCA and the AKS.

                   AFFECTED GOVERNMENT HEALTHCARE PROGRAMS

         35.      Generally, when a Prescriber prescribes a drug, a patient is provided with a

prescription that is then filled at a pharmacy. The pharmacy then submits the claim for payment to

the relevant federal healthcare program(s) for reimbursement.




7
  See 42 U.S.C. § 1320a-7b(g)(stating, in part, that “a claim that includes items or services resulting from a violation
of . . . [the AKS] constitutes a false or fraudulent claim for purposes of [the FCA]”); see also United States ex rel.
Wilkins v. United Health Grp., Inc., 659 F.3d 295, 313 (3d Cir. 2011)(stating that “[c]ompliance with the AKS is
clearly a condition of payment under Parts C and D of Medicare”).
8
  See 42 U.S.C. § 1320a-7b(b)(3).

                                                          10
           Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 11 of 128



           36.      In certain circumstances, a federal program may also have pharmacy facilities that

directly dispense prescription drugs. In such cases, the federal healthcare program purchases the

drug directly rather than reimbursing the pharmacy.

           A.       Medicare

           37.      Medicare (“Medicare”) is a federal program that provides federally subsidized

health insurance primarily for persons who are 65 or older or disabled.9

           38.      Part D of Medicare was enacted as part of the Medicare Prescription Drug,

Improvement, and Modernization Act of 2003, Pub. L. No. 108-173, to provide prescription drug

benefits for Medicare beneficiaries. Medicare Part D became effective January 1, 2006.

           39.      All persons enrolled in Medicare Part A or Medicare Part B are eligible to enroll in

a prescription drug plan under Part D. HHS, through its component agency, the Centers for

Medicare and Medicaid Services (“CMS”), contracts with private companies (“Part D sponsor(s)”)

to administer prescription drug plans. Such companies are regulated and subsidized by CMS

pursuant to one-year, annually-renewable contracts. Part D sponsors enter subcontracts with

pharmacies to provide drugs to the Medicare Part D beneficiaries enrolled in their plans.

           40.      Generally, after a physician writes a prescription for a patient who is a Medicare

beneficiary, that patient can take the prescription to a pharmacy to be filled. When the pharmacy

dispenses drugs to the Medicare beneficiary, the pharmacy submits a claim electronically to the

beneficiary’s Part D sponsor (sometimes through the sponsor’s pharmacy benefit manager, or

“PBM”). The pharmacy receives reimbursement from the sponsor (or PBM) for the portion of the

drug cost not paid by the beneficiary. The Part D sponsor is then required to submit to CMS an

electronic notification of the drug dispensing event, called the Prescription Drug Event (“PDE”),



9
    See 42 U.S.C. §§ 1395 et seq.

                                                     11
           Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 12 of 128



which contains data regarding the prescription claim, including the service provider of the drug,

the prescriber of the drug, the quantity dispensed, the amount paid to the pharmacy, and whether

the drug is covered under the Medicare Part D benefit.

          41.       Payments to a Part D Plan sponsor are “conditioned upon the provision of

information to CMS that is necessary” for CMS to administer the Part D program and make

payments to the Part D Plan sponsor for qualified drug coverage. 10 CMS’s instructions for the

submission of Part D prescription PDE claims data state that “information . . . necessary to carry

out this subpart” includes the required data elements of a PDE. PDE records are an integral part

of the process that enables CMS to administer the Part D benefit. Each PDE that is submitted to

CMS is a summary record that documents the final adjudication of a dispensing event based upon

claims received from pharmacies and serves as the request for payment for each individual

prescription submitted to Medicare under the Part D program.

          42.       CMS gives each Part D sponsor advance monthly payments consisting of the Part

D sponsor’s plan’s direct subsidy per enrollee (which is based on a standardized bid made by the

Part D sponsor), estimated reinsurance subsidies for catastrophic coverage, and estimated low

income subsidies.11 At the end of the payment year, CMS reconciles the advance payments paid

to each Part D sponsor with the actual costs the sponsor has incurred. In this reconciliation process,

CMS uses the PDE claims data it has received from the Part D sponsor during the prior payment

year to calculate the costs the Part D sponsor has actually incurred for prescriptions filled by

Medicare beneficiaries under Part D. If CMS underpaid the sponsor for low-income subsidies or

reinsurance costs, it will make up the difference. If CMS overpaid the sponsor for low-income

subsidies or reinsurance costs, it will recoup the overpayment from the sponsor. After CMS


10
     See 42 C.F.R. § 423.322.
11
     See 42 C.F.R. §§ 423.315, 423.329.

                                                  12
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 13 of 128



reconciles a plan’s low-income subsidy and reinsurance costs, it then determines risk-sharing

amounts owed by the plan to CMS or by CMS to the plan related to the plan’s direct subsidy bid.

Risk-sharing amounts involve calculations based on whether and to what degree a plan’s allowable

costs exceeded or fell below a target amount for the plan by certain threshold percentages.12

        43.      CMS’s payments to the Part D sponsor come from the Medicare Prescription Drug

Account, an account within the Federal Supplementary Medical Insurance Trust Fund.13

        44.      To receive Part D funds from CMS, Part D Plan sponsors, as well as their authorized

agents, employees, and contractors (including pharmacies), are required to comply with all

applicable federal laws, regulations, and CMS instructions.

        45.      By statute, all contracts between a Part D Plan sponsor and HHS must include a

provision whereby the Plan sponsor agrees to comply with the applicable requirements and

standards of the Part D program as well as the terms and conditions of payment governing the Part

D program.14

        46.      Medicare Part D Plan sponsors must also certify in their contracts with CMS that

they agree to comply with all federal laws and regulations designed to prevent fraud, waste, and

abuse, including the FCA and AKS.15

        47.      In accordance with these express statutory and regulatory requirements, all

contracts entered into between CMS and Plan D Plan sponsors from 2006 through the present

include a provision in which the sponsor “agrees to comply with…federal laws and regulations

designed to prevent…fraud, waste, and abuse, including, but not limited to, applicable provisions

of Federal criminal law, the False Claims Act (31 U.S.C. §§ 3729, et seq.), and the anti-kickback


12
   See 42 C.F.R. § 423.336.
13
   See 42 C.F.R. § 423.315(a).
14
   See 42 U.S.C. § 1395w-112(b)(1).
15
   See 42 C.F.R. § 423.505(h)(l).

                                                 13
            Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 14 of 128



statute (§ 1127B(b) of the Act).”16

           48.      CMS regulations further require that all subcontracts between Part D Plan sponsors

and downstream entities (such as pharmacies and PBMs) contain language obligating the

pharmacy to comply with all applicable federal laws, regulations, and CMS instructions.17

           49.      A Part D Plan sponsor is also required by federal regulation to certify to the

accuracy, completeness and truthfulness of the DE claims data submitted to CMS. Specifically,

the relevant regulatory provision, entitled “Certification of data that determine payment,” provides

in relevant part:

                    (1) General rule. As a condition for receiving a monthly payment . .
                    . , the Part D plan sponsor agrees that its chief executive officer
                    (CEO), chief financial officer (CFO), or an individual delegated the
                    authority to sign on behalf of one of these officers, and who reports
                    directly to the officer, must request payment under the contract on a
                    document that certifies (based on best knowledge, information, and
                    belief) the accuracy, completeness, and truthfulness of all data
                    related to payment. The data may include specified enrollment
                    information, claims data, bid submission data, and other data that
                    CMS specifies.

                    (2) Certification of enrollment and payment information. The CEO,
                    CFO, or an individual delegated the authority to sign on behalf of
                    one of these officers, and who reports directly to the officer, must
                    certify (based on best knowledge, information, and belief) that each
                    enrollee for whom the organization is requesting payment is validly
                    enrolled in a program offered by the organization and the
                    information CMS relies on in determining payment is accurate,
                    complete, and truthful and acknowledge that this information will
                    be used for the purposes of obtaining Federal reimbursement.

                    (3) Certification of claims data. The CEO, CFO, or an individual
                    delegated with the authority to sign on behalf of one of these
                    officers, and who reports directly to the officer, must certify (based
                    on best knowledge, information, and belief) that the claims data it
                    submits under § 423.329(b)(3) (or for fallback entities, under§
                    423.87l(f)) are accurate, complete, and truthful and acknowledge


16
     See 42 C.F.R. § 423.505(h)(1).
17
     See 42 C.F.R. § 423.505(i)(4)(iv).

                                                     14
            Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 15 of 128



                    that the claims data will be used for the purpose of obtaining Federal
                    reimbursement.18

            50.     Compliance with the regulatory requirement that the PDE data submitted to CMS

be “true, accurate, and complete” is a condition of payment under the Medicare Part D program.19

            51.     In accordance with this regulatory requirement, since the Part D program began,

Medicare required each Part D Plan sponsor to sign annually an Attestation of Data Relating to

CMS Payment to a Medicare Part D Sponsor (“Attestation”). This Attestation states:

                    Pursuant to the contract(s) between [CMS] and the Medicare Part D
                    Organization(s) listed above, hereafter referred to as the Part D
                    Organization, governing the operation of the contract numbers listed
                    above, the Part D Organization hereby makes the following
                    attestations concerning CMS payments to the Part D Organization:

                    The Part D Organization attests that based on its best knowledge,
                    information, and belief, the final Prescription Drug Event (PDE)
                    data that have been submitted to and accepted by CMS as of [date]
                    with respect to the Part D plans offered under the above-stated
                    contract(s) for the dates of service of January 1, [prior year] to
                    December 31, [prior year], are accurate, complete, and truthful and
                    reflect all retroactive adjustments of which the Part D organization
                    has been informed by May 30, [current year]. In addition, the Part
                    D Organization attests that based on best knowledge, information,
                    and belief, the payments that have been made by the Part D
                    organization for the claims summarized by the aforementioned PDE
                    data were made in accordance with the coordination of benefits
                    guidance in Chapter 14 of the Medicare Prescription Drug Benefit
                    Manual and other applicable CMS guidance. The Part D
                    Organization attests that based on its best knowledge, information,
                    and belief as of the date(s) of last successful DIR [Direct and
                    Indirect Remuneration Data] [prior year] data submission(s) via the
                    Health Plan Management System (HPMS) as listed above, the final
                    direct and indirect remuneration data submitted to CMS for the Part
                    D plans offered under the above-stated contract(s) for the [prior]
                    coverage year are accurate, complete, and truthful and fully conform
                    to the requirements in the Medicare Part D program regulations and
                    the Final Medicare Part D DIR Reporting Requirements for [the

18
     See 42 C.F.R. § 423.505(k).
19
     See Id. § 423.505(k)(1).



                                                     15
            Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 16 of 128



                    prior year]. The Part D Organization also certifies that based on its
                    best knowledge, information, and belief as of the date indicated
                    below, all other required information provided to CMS to support
                    the determination of allowable reinsurance and risk corridor costs
                    for the Part D plans offered under the above-stated contract(s) is
                    accurate, complete, and truthful. With regards to the information
                    described in the above paragraphs, the Part D Organization attests
                    that it has required all entities, contractors, or subcontractors, which
                    have generated or submitted said information (PDE and DIR data)
                    on the Part D Organization’s behalf, to certify that this information
                    is accurate, complete, and truthful based on its best knowledge,
                    information, and belief. In addition, the Part D Organization attests
                    that it will maintain records and documentation supporting said
                    information. The Part D Organization acknowledges that the
                    information described in the above paragraphs will be used for the
                    purposes of obtaining federal reimbursement and that
                    misrepresentations or omissions in information provided to CMS
                    may result in Federal civil action and/or criminal prosecution.

           52.      All approved Part D Plan sponsors who received payment under Medicare Part D

in benefit years 2006 through the present date submitted these required Attestations in the same or

similar format.

           53.      Medicare regulations further provide: “If the claims data are generated by a related

entity, contractor, or subcontractor of a Part D plan sponsor, the entity, contractor, or subcontractor

must similarly certify (based on best knowledge, information, and belief) the accuracy,

completeness, and truthfulness of the data and acknowledge that the claims data will be used for

the purposes of obtaining Federal reimbursement.”20

           54.      Medicare also enters into agreements with physicians to establish the physician’s

eligibility to participate in the Medicare program. To be eligible for participation in the Medicare

program, physicians must certify that they agree to comply with the AKS, among other federal

health care laws.          Specifically, on the Medicare enrollment form, CMS Form 855I, the




20
     See 42 C.F.R. § 423.505(k)(3).

                                                      16
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 17 of 128



“Certification Statement” that the medical provider signs states: “You MUST sign and date the

certification statement below in order to be enrolled in the Medicare program. In doing so, you are

attesting to meeting and maintaining the Medicare requirements stated below.” Those

requirements include:

               I agree to abide by the Medicare laws, regulations and program
               instructions that apply to me . . . The Medicare laws, regulations and
               program instructions are available through the fee-for-service
               contractor. I understand that payment of a claim by Medicare is
               conditioned upon the claim and the underlying transaction
               complying with such laws, regulations, and program instructions
               (including, but not limited to, the Federal anti-kickback statute and
               the Stark law), and on the supplier’s compliance with all applicable
               conditions of participation in Medicare.
               I will not knowingly present or cause to be presented a false or
               fraudulent claim for payment by Medicare, and will not submit
               claims with deliberate ignorance or reckless disregard of their truth
               or falsity

       55.     Lastly, when submitting a claim using the CMS claim form, the provider certifies

that the claim, whether submitted by the provider or on the provider’s behalf, “complies with all

applicable Medicare and/or Medicaid laws, regulations, and program instructions for payment

including but not limited to the Federal anti-kickback statute. . . .” Moreover, the provider certifies

that the services claimed “were medically necessary and personally furnished by [the provider] or

were furnished incident to [the provider’s] professional service. . . .”21

       B.      Medicaid

       56.     Medicaid is a joint federal-state program created in 1965 that provides health care

benefits for certain groups, primarily the poor and disabled. Each state administers a State

Medicaid program.

       57.     The federal Medicaid statute requires each participating state to implement a plan


21
  Centers for Medicare & Medicaid Services, CMS 1500-Health Insurance Claim Form, available at
https://www.cms.gov/Medicare/CMS-Forms/CMS-Forms/Downloads/CMS1500.pdf (last accessed, Nov. 1, 2018).

                                                  17
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 18 of 128



containing certain specified minimum criteria for coverage and payment of claims.22

        58.      While drug coverage is an optional benefit, the Medicaid programs of all states

provide reimbursement for prescription drugs.

        59.      The federal portion of each state’s Medicaid payments, known as the Federal

Medical Assistance Percentage (“FMAP”), is based on the state’s per capita income compared to

the national average.23       Federal funding under Medicaid is provided only when there is a

corresponding state expenditure for a covered Medicaid service to a Medicaid recipient. The

federal Government pays to the state the statutorily established share of the “total amount

expended ... as medical assistance under the State plan.”24

        60.      The vast majority of states award contracts to private companies to evaluate and

process claims for payment on behalf of Medicaid recipients. Typically, after processing the

claims, these private companies then generate funding requests to the state Medicaid programs.

        61.      Before the beginning of each calendar quarter, each state submits to CMS an

estimate of its Medicaid federal funding needs for the quarter. CMS reviews and adjusts the

quarterly estimate as necessary and determines the amount of federal funding each state will be

permitted to draw down as it incurs expenditures during the quarter. The state then draws down

federal funding as actual provider claims, including claims from pharmacies seeking payment for

drugs, are presented for payment. After the end of each quarter, the state submits to CMS a final

expenditure report, which provides the basis for adjustment to the quarterly federal funding amount

(to reconcile the estimated expenditures to actual expenditures).25

        62.      Claims arising from illegal kickbacks are not authorized to be paid under state


22
   See 42 U.S.C. §§ 1396, 1396a(a)(13), 1396a(a)(30)(A).
23
   See 42 U.S.C. § 1396d(b).
24
   See 42 U.S.C. § 1396b(a)(l).
25
   See 42 C.F.R. § 430.30.

                                                       18
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 19 of 128



regulatory regimes. In fact, providers who participate in the Medicaid program must sign

enrollment agreements with their states that certify compliance with the state and federal Medicaid

requirements, including the AKS. Although there are variations among the states, the agreement

typically requires the prospective Medicaid provider to agree that he or she will comply with all

state and federal laws and Medicaid regulations in billing the state Medicaid program for services

or supplies furnished.

       63.     Furthermore, in many states, Medicaid providers, including both physicians and

pharmacies, must affirmatively certify compliance with applicable federal and state laws and

regulations.

       64.     For example, in New York, physicians and pharmacies must periodically sign a

“Certification Statement for Provider Billing Medicaid,” in which the provider certifies that claims

submitted “to the State’s Medicaid fiscal agent, for services or supplies furnished, [. . .] will be

subject to the following certification . . . I (or the entity) have furnished or caused to be furnished

the care, services, and supplies itemized and done so in accordance with applicable federal and

state laws and regulations.”

       C.      TRICARE

       65.     TRICARE is part of the United States military’s health care system, designed to

maintain the health of active duty service personnel, provide health care during military operations,

and offer health care to non-active duty beneficiaries, including dependents of active duty

personnel, and military retirees and their dependents.

       66.     The military health system, which is administered by the Department of Defense

(“DOD”), is composed of the direct care system, consisting of military hospitals and military

clinics, and the benefit program, known as TRICARE. TRICARE is a triple-option benefit


                                                  19
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 20 of 128



program designed to give beneficiaries a choice between health maintenance organizations,

preferred provider organizations, and fee-for-service benefits.

       67.     TRICARE prescription drug benefits are provided through three different

programs: (i) military treatment facility outpatient pharmacies; (ii) TRICARE network retail

pharmacies; and (iii) TRICARE’s mail order service. TRICARE contracts with a PBM to

administer its retail and mail order pharmacy programs. In-addition, TRICARE beneficiaries can

also pay out-of-pocket to fill prescriptions at non-network retail pharmacies, and submit a claim

for reimbursement directly with TRICARE’s pharmacy benefits managers (“PBM”). The claims

process is different for each of these pharmaceutical programs.

       68.     When a TRICARE beneficiary brings a prescription to a TRICARE network retail

pharmacy, for example, the pharmacy submits an electronic claim to the PBM for that prescription

event. The PBM sends an electronic response to the pharmacy that confirms the beneficiary’s

TRICARE coverage, and, if the prescription claim is granted, informs the pharmacy of the

calculated pharmacy reimbursement amount and the co-pay (if applicable) to be collected from the

beneficiary. The pharmacy then collects the co-pay amount (if any) from the beneficiary and

dispenses the medication. After a 10-day hold to ensure the prescription was picked up and not

returned to the shelf by the pharmacy, the PBM sends a TRICARE Encounter Data (“TED”) record

electronically to TRICARE. The TED record includes information regarding the prescription

event, including the reimbursement amount to be paid to the dispensing pharmacy. TRICARE then

authorizes the PBM to make payment to the pharmacy for the amount remaining (after co-pay) on

the claim. The PBM sends the payment to the pharmacy. After the payment is made by the PBM’s

bank, the PBM’s bank requests reimbursement from the Federal Reserve Bank (“FRB”). The FRB

then transfers funds to the PBM’s bank account.



                                                20
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 21 of 128



       69.     If the prescription is filled at a non-network retail pharmacy, the beneficiary must

pay the full price of the prescription to the pharmacist and file a claim for reimbursement on DD

Form 2642, TRICARE/DOD.CHAMPUS Medical Claim - Patient’s Request for Medical Payment

(“Form 2642”). The Form 2642 is mailed to the PBM. As in the case of reimbursements under

the retail pharmacy program, a TED record is created and sent to TRICARE. TRICARE then

authorizes payment to the TRICARE beneficiary. Upon receiving that authorization, the PBM

issues a check to the beneficiary, which is drawn on the PBM’s bank account. TRICARE then

reimburses the PBM in the same manner as it does under the retail pharmacy program, such that

funds are transferred from the FRB to the PBM’s bank account.

       70.     TRICARE beneficiaries can also fill prescriptions through TRICARE’s mail order

pharmacy program. TRICARE beneficiaries submit prescriptions by mail, fax, or electronically to

TRICARE’s PBM, along with any applicable co-pay (if applicable). TRICARE’s PBM delivers

the prescription to the beneficiary via free standard shipping. The medications dispensed through

the mail order pharmacy program are filled from the PBM’s existing inventory of pharmaceuticals.

The PBM then requests replenishment pharmaceuticals from DOD’s national prime vendor

contracted by Defense Logistics Agency (“DLA”). DOD procures the pharmaceuticals through its

national prime vendor and replenishes the PBM’s inventory of pharmaceuticals after accumulated

dispensing reach full package size amounts. The PBM then submits a TED record to TRICARE to

obtain administrative fees in connection with that prescription event. DLA bills TRICARE directly

for drug replenishment costs.

       71.     Pursuant to 38 U.S. C. § 8126, pharmaceutical manufacturers are required to enter

into national contracts with the DOD pursuant to which the manufacturer makes available for

procurement certain covered drugs at the Federal Ceiling Price (a price that is calculated as at least



                                                 21
            Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 22 of 128



24% less than the manufacturer’s average price based on all sales to commercial customers through

a wholesaler or distributor). Pursuant to DOD’s contract with its national prime vendor, the

national prime vendor submits an invoice to the DOD for payment of pharmaceuticals supplied to

the PBM in connection with the mail order pharmacy program, charging the DOD the price set by

the contract awarded by the DOD to the drug manufacturer.

           72.      Since March 2003, TRICARE has contracted with a pharmacy benefits manager,

Express Scripts, Inc. (“ESI”), to administer TRICARE’s mail order pharmacy programs. ESI has

also administered TRICARE’s retail pharmacy program since June 2004.

           73.      Similarly, TRICARE’s military treatment facilities purchase medications through

procurement contracts with third party pharmaceutical prime vendors. When a TRICARE

beneficiary submits an outpatient prescription to a military treatment facility’s outpatient

pharmacy, the pharmacy purchases the medication from the prime vendor pursuant to an existing

procurement contract, and the drug is then dispensed to the patient.

           74.      While some physicians enroll in the TRICARE program as network or participating

providers, any physician that is licensed, accredited and meets other standards of the medical

community is authorized to provide services to TRICARE beneficiaries. Physicians who are

enrolled in the TRICARE network must expressly certify their compliance with TRICARE’s

regulations. Yet all providers that provide services to TRICARE beneficiaries, whether network

providers or non-participating providers, are required to comply with TRICARE’s program

requirements, including its anti-abuse provisions.26

           75.      TRICARE regulations provide that claims submitted in violation of TRICARE’s

anti-abuse provisions can be denied.27 Kickback arrangements are included within the definition


26
     See 32 C.F.R.§ 199.9(a)(4).
27
     Id. § 199.9(b).

                                                   22
            Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 23 of 128



of abusive practices that constitute program fraud.28

           D.        Veterans Administration Health Care

           76.       The Department of Veteran Affairs (“VA”) maintains a system of medical facilities

from which all pharmaceutical supplies, including prescription drugs, are procured directly by the

VA. A VA beneficiary can take a prescription to a VA medical facility, at which point the VA

dispenses the medication to the VA beneficiary from its existing inventory. The VA also supports

a mail service prescription program as part of its outpatient drug benefit. VA beneficiaries can

submit prescriptions to that mail service program, and the VA then dispenses pharmaceuticals

purchased by the VA directly to VA beneficiaries. The VA medical system serves approximately

four million veterans.

           77.       The VA purchases the pharmaceuticals that it dispenses at its medical facilities and

through its mail service prescription program through its Federal Supply Schedule (“FSS”)

program. Pursuant to 38 U.S.C. § 8126, pharmaceutical manufacturers are required to enter into

national contracts with the VA pursuant to which the manufacturer makes available for

procurement certain covered drugs at the Federal Ceiling Price. A VA facility that requires a

supply of a particular medication (including a mail order facility) submits a purchase order to the

VA’s pharmaceutical prime vendor (“PPV”) for distribution of pharmaceuticals.

           78.       Since May 10, 2004, McKesson Corporation has served as the VA’s PPV. The PPV

fills the order for the facility, and then submits an invoice to the VA for payment, charging the VA

the price set by the contract awarded by the VA to the drug manufacturer. The VA makes payment

to the PPV. The PPV then seeks a chargeback from the drug manufacturer for any difference

between the contract price paid by the VA and the PPV’s acquisition price.



28
     Id. §§ 199.2(b), 199.9(c)(12).

                                                      23
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 24 of 128



       79.     Pursuant to the PPACA, among other things, all claims to Government reimbursed

programs resulting from a violation of the AKS are also a violation of the FCA.

       80.     Moreover, the statutes and regulations set forth above concerning Medicare,

Medicaid, TRICARE and Veterans Administration Health Care (collectively, the “Federal

Healthcare Programs”), when viewed together, state that healthcare providers must comply with

the AKS for claims they cause to be submitted to these programs to be reimbursed.

       81.     Here, the claims submitted for Rebif violated the AKS because they stemmed from

prescriptions that were tainted by kickbacks, while the participants in the scheme knew that claims

for reimbursement would be submitted to the above Federal Healthcare Programs. As such, and

as more fully discussed below, the prescribing healthcare providers – expressly and impliedly –

falsely certified compliance with the conditions of payment for, at least, Medicare, Medicaid,

TRICARE, and Veterans Administration Health Care.

       82.     In addition to falsely certifying compliance with the AKS, the healthcare providers

also falsely certified compliance with the contractual provisions of those programs that were

conditions for payment.

       83.     As detailed herein, the Drug Companies devised and implemented unlawful

schemes in concert with the Consultants through which they (i) gave kickbacks to third party

“educators” hired through the Consultants to induce those educators to recommend providers

prescribe Rebif, and (ii) provided free in-kind support services to providers to induce those

providers to prescribe the Covered Drugs.

       84.     Knowingly paying kickbacks to induce physicians to prescribe a drug on-label or

off-label (or to influence physician prescriptions) for patients who seek reimbursement for the drug

from a Federal Healthcare Program or causing others to do so, while certifying compliance with



                                                24
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 25 of 128



the AKS (or while causing another to so certify), or billing the Government as if in compliance

with these laws, violates the FCA and similar state False Claims Acts.


                              RELATOR’S INVESTIGATION

       85.    To unmask Defendants’ unlawful conduct, Relators and its representatives

conducted a rigorous, multi-faceted investigation which included the following:

              (1)     Comprehensive industry research into unlawful industry practices;

              (2)     Interviews with numerous individuals with direct knowledge of and

                      involvement in Defendants’ fraudulent schemes;

              (3)     Independent industry research regarding the planning, implementation and

                      execution of Defendants’ fraudulent schemes;

              (4)     Examination of Prescriber-specific Medicare data; and

              (5)     Examination of product-specific Medicare and Medicaid data.

       86.    Among the many individuals interviewed, the following individuals provided

significant knowledge and insight into Defendants’ fraudulent schemes:

              (1)     Jean Powers (Powers) was employed by Serono as a Key Account Manager

                      from approximately February 2013 through October 2013 and then again

                      February 2015 through March 2016. Her territory included Western Illinois

                      and the Milwaukee, Wisconsin region.

              (2)     John McCann (McCann) was employed by Serono as a Case

                      Reimbursement Specialist from approximately March 2016.

              (3)     Carmen Kosicek (Kosicek) was employed by Quintiles as a Rebif nurse

                      educator from approximately October 2013 through June 2014.          Her

                      territory included Tennessee.


                                               25
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 26 of 128



              (4)     Susan Wopperer (Wopperer) was employed by Quintiles as a nurse educator

                      from approximately 2012 to the present. Her territory included New York.

              (5)     Bethany Boland (Boland) was employed by Quintiles as a Rebif nurse

                      educator from approximately March 2011 to July 2012. Her territory was

                      Connecticut and Massachusetts.

              (6)     Karen Campione (Campione) was employed by RXC as a Rebif nurse

                      educator from 2013 to the present.      Her territory was south-eastern

                      Pennsylvania and southern New Jersey.

              (7)     Lauran Donofrio (Donofrio) was employed by RXC as a Rebif nurse

                      educator beginning in 2014 to the present. Her territory was the state of

                      Florida.

              (8)     Tracie Sloui (Sloui) was employed as a Rebif nurse educator by Quintiles

                      from 2009 to 2013 and employed by RXC from October 2013 to July 2014.

                      Her territory was Syracuse and Albany, New York and the surrounding area.

              (9)     Barbara Van Asdian (Van Asdian) was employed by Quintiles as a Rebif

                      nurse educator from 2007 to September 2013. Her territory was Salt Lake

                      City, Utah and the surrounding area.

       87.    Given their years of relevant experience, nurse educators Kosicek, Wopperer,

Boland, Campione, Donofrio, Sloui, and Van Asdian were familiar with many aspects of

Defendants’ unlawful schemes, as detailed herein. While their job responsibilities and tasks may

have differed slightly and may have covered only particular aspects of Defendants’ conduct, the

individuals interviewed by Relators had general knowledge about the overall unlawful fraudulent

schemes.



                                              26
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 27 of 128



       88.     Relators have conducted numerous interviews regarding Pharmaceutical industry

practices.

       89.     Moreover, as part of its investigations into the Defendants’ unlawful conduct,

Relators conducted data analytics using a private healthcare data vendor that aggregates both

public and private healthcare data. Through this vendor, Relator has access to and can analyze

claims data for Medicare Part D Prescription claims, with nationwide coverage from 2013 – 2016

and is updated annually. Said claims data provides information on prescription drugs prescribed

by individual physicians and other health care providers and paid for under the Medicare Part D

Prescription Drug Program. This file is based on information from CMS’s Chronic Conditions

Data Warehouse, which contains Prescription Drug Event records submitted by Medicare

Advantage Prescription Drug (“MAPD”) plans and by stand-alone Prescription Drug Plans

(“PDP”). The dataset identifies providers by their National Provider Identifier (“NPI”) and the

specific prescriptions that were dispensed at their direction, listed by brand name (if applicable)

and generic name. For each prescriber and drug, the dataset includes the total number of

prescriptions that were dispensed, which include original prescriptions and any refills, and the total

drug cost. The total drug cost includes the ingredient cost of the medication, dispensing fees, sales

tax, and any applicable administration fees and is based on the amount paid by the Part D plan,

Medicare beneficiary, Government subsidies, and any other third-party payers.

       90.     Finally, Relators have aggregated data from various State Medicaid providers.

These data sources give Relators significant insight into prescription drug utilization over a multi-

year period.




                                                 27
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 28 of 128



                           DEFENDANTS’ FRAUDULENT SCHEMES

        91.     Based on Relators’ investigation and analysis, Relators have uncovered evidence

that Pfizer and Serono, with significant assistance from RXC and Quintiles, engaged in three

illegal schemes by giving something of substantial value to Prescribers for the purpose of inducing

recommendations and prescriptions of Rebif to patients.

        92.     In the first scheme, Pfizer and Serono contracted with and paid remuneration to

RXC and Quintiles to deploy “white coat” nurses to act as undercover sales agents to recommend

Rebif to Prescribers and patients, thereby blurring the lines between independent medical advice

and sales.

        93.     In the second scheme, with assistance from RXC and Quintiles, Pfizer and Serono

provided the services of skilled nurses, for free, in part to induce Prescribers to recommend Rebif

to their patients.

        94.     In the third scheme, with assistance from RXC and Quintiles, Pfizer and Serono

provided in-kind remuneration in the form of free reimbursement support services, saving

Prescribers thousands of dollars in administrative expenses, to induce Prescribers to recommend

Rebif to their patients.

        95.     The following sets forth the illegal schemes that the Drug Companies and

Consultants engaged in to increase the Drug Companies’ Rebif sales and profits at the

Government’s expense.

        A.      FIRST SCHEME: DEFENDANTS’ UNLAWFUL “WHITE COAT

        MARKETING” WITH NURSE EDUCATORS

        The Background of the Unlawful “White Coat Marketing” Scheme

        96.     In its first scheme, “White Coat Marketing Scheme,” the Drug Companies, with the



                                                28
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 29 of 128



assistance from Quintiles and RXC, improperly engaged in “White Coat Marketing” by

capitalizing on the clinical status of skilled registered nurses to obtain superior access to

Prescribers to promote Rebif to Prescribers and induce Prescribers to prescribe Rebif to their MS

patients.

         97.      This scheme was designed and intended to gain better access to Prescribers and

leverage this access into sales.

         98.      Relator’s investigation revealed that this scheme arose because Prescribers often

restrict or deny access to drug reps,29 but are naturally inclined to meet with and listen to healthcare

professionals, such as registered nurses. Accordingly, with support from Quintiles and RXC,

Serono and Pfizer created a scheme where registered nurses purported to provide independent

medical advice to Prescribers and patients. However, in reality, the Quintiles and RXC nurses

were undercover sales agents paid to promote and recommend Rebif to Prescribers and patients.

         99.      The scheme plainly involved the furnishing of cash consideration in return for

services that led to Rebif prescriptions being filled and paid for with Government money. That

consideration was paid by Serono and Pfizer to Quintiles and RXC to deploy nurses in the manner

set forth herein. Although the precise amount paid each year by Serono and Pfizer is not known

to the Relators, its industry research reveals that the consideration is in the tens of millions of

dollars each year. By paying and accepting remuneration to recommend products that were

subsequently reimbursed by Government Healthcare Programs, Serono, Pfizer, Quintiles and RXC


29
   According to AccessMonitor™, the number of “rep-accessible” physicians – that is, the number of physicians
who meet with more than 70 percent of sales reps who attempt to meet with them — dropped to 44 percent from 46
percent in 2015. 44 percent of physicians are “accessible” (that is, they met with more than 70 percent of sales reps
who try to meet with them). By comparison, in 2008, nearly 80 percent of physicians met with most reps;38 percent
of physicians restricted access (that is, they met with 31 to 70 percent of reps who try to meet with them);18 percent
of physicians “severely” restricted access (that is, they meet with 30 percent or fewer reps who try to meet with
them). See World of DTC Marketing.com, Doctors Continue to say “no” to pharma reps (Sept. 28, 2016), available
at http://worldofdtcmarketing.com/doctors-continue-say-no-pharma-reps/marketing-to-health-care-professionals/
(last accessed Nov. 21, 2018).

                                                         29
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 30 of 128



violated the AKS.

        100.     The Office of Inspector General (“OIG”), which coined the term “White Coat

Marketing,” has expressly warned against it:

                 The fraud and abuse risks are compounded where . . . a physician or
                 other health care professional is involved in the marketing activity—
                 a practice sometimes referred to as “white coat” marketing. White
                 coat marketing is closely scrutinized under the anti-kickback statute
                 because physicians and other health care professionals are in an
                 exceptional position of public trust and thus may exert undue
                 influence when recommending health care-related items or services
                 . . . .30

        101.     The OIG specifically warned against the White Coat Marketing because it leads to

overutilization and increased costs to Federal Healthcare Programs:

                 These marketing activities are highly susceptible to fraud and abuse,
                 as they can lead to overutilization, increased costs to the Federal
                 health care programs and beneficiaries, inappropriate medical
                 choices, and adverse effects on the quality of care patients receive.31

        102.     In and/or around 2006, the Drug Companies entered into agreements with the

Consultants pursuant to which the Drug Companies would pay the Consultants in exchange for the

Consultants deploying their Nurse Educators to gain access to Prescribers to market the Drug

Companies’ drug.

        103.     The Drug Companies knew that its target Prescriber base (i.e., primary care

physicians and neurologists) frequently refused to meet with its drug reps regarding the Drug

Manufacturers’ MS drug. The Drug Companies sought to overcome those barriers by employing

the unlawful White Coat Marketing scheme through its relationship with the Consultants.

        104.     The Drug Companies also knew that Nurse Educators were viewed by Prescribers



30
   See, e.g., Department of Health and Human Services, OIG Advisory Op. 11-08, at 6 (Jun. 14, 2011), available at
https://oig.hhs.gov/fraud/docs/advisoryopinions/2011/AdvOpn11-08.pdf (last accessed Nov. 5, 2018).
31
   See id.

                                                        30
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 31 of 128



as more credentialed and thus more credible than the Drug Companies’ drug reps. As expert

clinicians, the Consultants’ Nurse Educators were more likely than drug reps to gain access to

providers because they could talk on a “peer to peer” level with providers regarding MS.

       105.    Because the Nurse Educators were clinicians and not intended to appear as drug

reps, the Drug Companies needed a clever and nuanced approach to disguise this fraudulent

marketing strategy.

       106.    The Drug Companies knew that Nurse Educators could not openly appear to act in

the role of drug reps for several reasons. One, the Drug Companies feared that if Prescribers knew

that the Nurse Educators were intended to be part of the Drug Companies’ sales team, Prescribers

would limit Nurse Educator access in the same manner that Prescribers limited the access of drug

reps. Two, if the Drug Companies openly admitted that Nurse Educators were promoting its drugs,

the Drug Companies would be forced to lawfully restrict the Nurse Educators’ messaging to only

Food and Drug Administration (“FDA”) approved marketing materials or risk a charge of “off

label” promotion. Lastly, the Drug Companies were aware that the OIG considers this “white

coat” marketing (i.e., utilizing clinicians to promote and sell drugs) as particularly suspect. The

Defendants feared that if their efforts appeared too brazen, it would attract HHS-OIG detection.

       107.    As a result, the Drug Companies created a contrived MS disease awareness program

that disguised the true function of the Nurse Educators, and made Nurse Educators appear to be

functioning distinct and independent from the role of the drug reps.

       108.    To accomplish this goal, the Drug Companies designated the nurses as “educators”

who, instead of being paid to sell the drugs, were purportedly tasked with marketing and promoting

the free MS educational services to Prescribers and patients.

       109.    Despite using a “form-over-substance” labeling of the Nurse Educators, the Nurse



                                                31
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 32 of 128



Educators were trained and deployed to function as drug reps by every measure except title.

        110.     Specifically, Serono and Pfizer utilized the Defendant Consultants for their much

heralded “market special access” expertise to help promote Rebif. In other words, Serono and

Pfizer retained the Consultant Defendants’ nurses specifically because, as expert clinicians, they

stood in a better position to access and influence the potential and current Prescribers than

Serono/Pfizer’s sales reps alone.

        111.     RXC boasts about the “special access” to physicians’ offices that their nurse

educators hold over sales reps:

                 Nurse educators provide in-office clinical consultation to physicians
                 to introduce new therapies (or changes to existing therapies), review
                 administration procedures for injectable/IV products, and
                 demonstrate medication preparation. In addition, these clinicians
                 provide access to offices which may be difficult for your sales
                 representatives to engage.

                     • In-office clinical consultation
                     • Introduce new (or review changes to existing) therapies
                     • Review administrative procedures
                     • Demonstrate medication preparation
                     • Connect sales team to ‘closed door’ practices32
                     (emphasis added).

        112.     The intended purpose of the Consultants’ white coated nurse educators, easily

confused with physicians or physician nursing representatives, to serve as undercover sales reps

for the Drug Companies could not be more apparent.

        113.     The Drug Companies paid the Consultants tens of millions of dollars for the Nurse

Educators force.

        114.     Underscoring the Nurse Educators’ intended sales role, each of the Consultants’




32
  RXCrossroads, Field Force, available at https://www.rxcrossroads.com/solutions/field-force (last accessed Nov.
20, 2018).

                                                       32
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 33 of 128



Nurse Educators underwent the Drug Companies’ specialized sales training programs, learned the

Rebif sales “pitch,” and practiced sales techniques before going out to visit with Prescribers. These

programs were multiple day sales training events similar to those that were created for the drug

reps. During these trainings, the Nurse Educators would learn sales techniques, sales objectives

and strategies likely to influence prescribers, both potential and active, patients and patient families

and caregivers. The Rebif White Coated nurse force essentially served to supplement Rebif’s sales

rep force and further drive up Rebif sales.

        115.    After completing the sales training, Defendants deployed the nurses across the

country to target and infiltrate potential Prescriber offices and facilities. The nurses worked in

close coordination with Serono and Pfizer’s sales reps to promote Rebif. At the day-to-day level,

this typically involved each territory’s nurses and pharmaceutical sales reps coordinating calls

based on prescribing data.

        116.    Serono and Pfizer trained the sales reps and nurse promoters to be product

messaging experts. The initial goal was to get the first prescription – or even to convince a

Prescriber to start the patient on a sample of the drug. Thereafter, each time the nurse promoter

and sales rep interacted with that Prescriber’s office, the goal was to seek out the Prescriber’s

experience with the patient’s outcomes (i.e., did the drug work as advertised). Typically, that

outcome information could only come from the patient. Yet, by using a nurse promoter – someone

who was directly managing the patient so the Prescriber would not have to – the Rebif nurse would

then return to the Prescribers’ office and take the time to explain, in detail, in the full context, what

the drug does, how it would be performing, why it is the best, and how the Prescriber can further

use the drug in his/her practice. Because of the direct interaction between the Nursing Educator

and the patient, it invited confusing interactions between the patient and Nursing Educator, where



                                                   33
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 34 of 128



the patient shared concerns with someone who presented as a physician’s agent, but was

incentivized to suppress, filter, channel or blunt patient care concerns about the drug’s performance

or side effects to the Prescriber.

        117.    Serono and Pfizer mandated these nurse promoters to focus solely on Rebif, to the

exclusion of competitor products that may have been better suited for particular patients. This

highlights the insidious nature and dangers of White Coat Marketing. The incentives offered by

Serono and Pfizer to the Quintiles and RXC nurses directly conflict with the nurses’ duty to their

patients, such as discussing all available options to treat each patient’s disease. Because nurse

promoters were not permitted to discuss courses of treatment that did not involve Rebif, the nurses

abdicated their role as “educators” and, despite being experts on the diseases and the drugs that

treat it, they were pressed to withhold potentially important information from patients and

Prescribers.

        118.    Nurse Educator Van Asdian described her White Coat Marketing practice with

Prescribers as a Rebif Nurse Educator. Van Asdian’s White Coat Marketing involved going

directly to a doctor’s practice with drug reps: “what I did was I went around with the drug reps” to

market Rebif to the doctors and their staff.

        119.    In some instances, Van Asdian personally knew the doctors and their nurses from

prior dealings in the healthcare industry. For instance, prior to becoming a Rebif nurse educator,

Van Asdian was a nurse practitioner and previously worked at the University of Utah. While there,

Van Asdian was introduced to Julia Klein, who at the time was undergoing training to become a

nurse practitioner. Later, when Van Asdian became a Rebif nurse educator and traveled with drug

reps to physician practices to promote Rebif, Klein recognized Van Asdian from their prior

relationship at the University of Utah. Van Asdian advised drug reps that “[look] ‘I know this



                                                 34
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 35 of 128



person,’ and they still wanted me to go with them, and that way it was a formal way of being

introduced because I was in a different role.” Considering their prior history together, Van Asdian

managed to garner special access to Prescribers with whom she was already familiar.

       120.    Such prior dealings provided nurse educators, including Van Asdian, with an even

greater advantage and access to Prescribers. The familiarity among healthcare professionals in a

given region established a sense of trust among the doctors and nurse educators and personalized

the marketing process, thereby, increasing the likelihood that such Prescribers recommended and

prescribed Rebif to their MS patients over competitor drugs.

       121.    Nurse Educator Carmen Kosicek experienced a classic “White Coat Marketing

scheme” as a Rebif Nurse Educator.

       122.    Kosicek was hired by Quintiles in and around October 13, 2013 and at first, her job

was to educate, support and care for MS patients who were using Rebif. In many respects, she

described her role as a traditional clinical one – caring for patients. However, she explained that

once hired, within months that clinical role was expanded to include promoting Rebif like sales

reps. Kosicek had previous experience as a sales rep prior to working at Quintiles and explained

the different job responsibilities of each. Kosicek was told by her management that she was now

required to call on neurology offices because Rebif sales reps were being turned away by providers

who would not see sales reps.

       123.    Kosicek detailed her experience in “White Coat Marketing” for Rebif.            She

explained that when making sales calls to Prescribers, she was expected to talk to the doctors,

specifically, and not the nurses. She explained that she was required to go over the product

information with the doctor and explain why Rebif is better than competitors’ drugs/therapies. She

says the fact that she was a salesperson was “clearly obvious.”



                                                35
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 36 of 128



       124.    Kosicek further explained that one way to gain access to Prescribers and increase

sales was to parlay her role as a nurse caring for that Prescriber’s patients. Specifically, unlike a

sales rep who would obviously call on Prescribers in order to promote Rebif, Kosicek would

instead call on the Prescriber with a very different message that she was the nurse taking care of

patients on Rebif. She and other nurses would do so under the guise of giving an “injection report”

about a specific patient to the doctor. She could then “piggyback” a sales pitch to the injection

report. Besides explaining the injection report, she would provide clinical information about the

patient, for instance: if the patient was a hoarder (another neurological issue) or if the patient had

problems with gait. Kosicek basically analyzed the patient’s home life and provided the doctor

with information that the Prescriber otherwise would not have access to by providing only

traditional in-office medical care to the patient. According to Kosicek, the doctors were happy to

have a healthcare provider caring for their patients at home. She informed that “it really doesn't

matter about the product at this point” because “the provider realizes that if he prescribes Rebif,

nurse educators can assess the patient and give the doctor an update.”

       125.    Generally, when treating an MS patient, Kosicek explained that Prescribers would

typically give patients a choice of six products that treat MS. Most Prescribers would explain to

the patient that all the medications work and all of them are approved by the FDA. However, as

part of the Rebif sales pitch, the nurse educator and sales force would also encourage the

Prescribers to choose Rebif because patients were also getting the benefit of nurses available to

train, manage and care for the patient at the patient's home. She stated that it was her experience

that patients and Prescribers wanted the extra benefit of a nurse in choosing which drug to treat

MS.

       126.    Kosicek further detailed her personal experience with White Coat Marketing. She



                                                 36
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 37 of 128



would sit in the waiting room as any other sales rep and wait to see the doctor. She was equipped

with an iPad-like device where there was a flip-through marketing piece. She recalls that there

were four or five slides that were periodically changed. These slides included different talking

points, and they were branded slides that detailed the product. Kosicek would have to get a “box

checked,” including an electronic signature by the doctor, on the iPad like device at the conclusion

of her sales pitch. Further, Kosicek entered her sales call information into a computer program

called “Viva.”

       127.      Kosicek explained the difference between a nurse and a sales rep is “night and day.”

A healthcare provider such as a nurse is respected by the other healthcare providers such as doctors

and other nurses. Nurses are trusted, so any message from a nurse is taken in a different light than

if the same message came from a sales rep. Moreover, a nurse can answer intelligent, medical

questions for the doctor better than a sales rep could. Reflecting, she expressed a belief that nurse

educators in sales are making a “mockery” in claiming that their role is about education. The pitch

that she gave doctors was “the exact same pitch as the sales rep.” However, the one advantage

was that sales reps “parrot” what the Drug Companies trained them to say while the nurse educators

can use their health and medical training to answer any question that deviates from what the sales

reps were trained to say.

       128.      Kosicek expressed a belief that the Rebif nurse educators positively impacted

increasing prescriptions for Rebif. She recalled Rebif sales reps boasting about their large bonuses.

She explained that a big prescriber provided about ten prescriptions per month; thus, an increase

of just three prescriptions was significant.

       129.      In Kosicek’s own words, the Rebif nurse educators were engaged in “down right

sales.” Kosicek recalls siting in a doctor’s office preparing to make a sales pitch to a doctor when



                                                  37
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 38 of 128



one of her patients walked in to whom she had provided injection training. She recalled vividly

how conflicted she felt because of the care she owed to that patient, but simultaneously, as a Rebif

nurse educator, she felt compelled to sell Rebif to that patient’s doctor.

        130.    Nurse Educator Susan Wopperer’s experience with White Coat Marketing mirrored

that of nurse Kosicek. Wopperer explained that her job undoubtedly involved sales and she

believes that “it’s easier” to get the attention of Prescribers’ staff because she is a nurse and not a

sales rep. Nevertheless, Wopperer explained that the “key account manager” (Rebif salesperson)

typically goes to the office first and usually sets up the introduction to take place at a lunch and

learn. Wopperer confirmed that she is more likely to get a prescription after holding an office

lunch. However, Wopperer also makes sales calls on her own and generally introduces herself as

a field nurse that sees patients taking Rebif. She explained that if the doctor’s office has one patient

on Rebif and she performed training for that patient, she could go back to the provider’s office

under the auspices of giving the Prescriber an injection report about the patient. That report was

her “hook” for getting back into the office.

        131.    Once back in offices, Wopperer would then parlay the injection report into sales

pitch opportunities.     Wopperer’s pitch consisted of outlining the Nurse Education and

Reimbursement Support Services Rebif offers to doctors and their staff. Wopperer stated that she

and the other white coated nurse marketers and sales reps promote Rebif along with the “extensive

nurse services” to differentiate Rebif from its competitors. Wopperer believes Rebif has a

competitive advantage over competitors because she believes those competitors may only provide

limited support services while Rebif nurses can continue to treat the patient beyond the initial

injection training. According to her, “our services never end.” She has seen patients for 10 years.

Thus, in promoting Rebif, Prescribers are sold not just on the drug’s efficacy, but also on nurse



                                                  38
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 39 of 128



services that are at “no cost.”

       132.    As a nurse educator, the majority of Wopperer’s work involves working directly

with the Rebif patients (set out more fully in the Free Nurse Services Scheme section). However,

the balance of her time is spent promoting Rebif. She does so in a manner detailed above, but also

providing staff training in the form of “in-services.” In-services involves making office nurses

aware of what Serono’s nurse educators can do for the practice and training staff in doctor’s offices,

including medical assistants and nurses, on topics such as Rebif injection devices as there are three

methods of injecting the drug. She explained that although office staff are generally aware of the

drug, they are usually not aware of the “ins and outs” of the drug. She also provides “pretend

skins” so office staff can have hands-on experience performing the injection themselves. She

stated she also goes into Prescribers’ offices to discuss Rebif clinical trials, medication efficacy

and disease progression as well as show staff how she would educate the patient.

       133.    In addition to promoting the efficacy of the drug, she also promotes to the staff how

she can “be an extension of the doctor’s office” and “assess and evaluate” the patient.

       134.    She also stated that, in her experience, Prescribers like to allow their MS patients

to choose which drug they will be on and part of the messaging is the free nurse program that

provides patient support to assist them in staying adherent. In her opinion, because the Rebif nurse

educators provide more patient support than competitor drugs’ nurse educators, it serves as a

competitive market advantage for Rebif.

       135.    Kosicek’s and Wopperer’s experience demonstrates the extent to which Rebif’s

“White Coated” nurse educators served as a powerful marketing tool and sales force in promoting

and increasing the overall sales of Rebif nationwide.

       136.    Relators’ investigation also revealed that the nurses, in order to further the sales



                                                 39
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 40 of 128



process, were trained to use a sales call note portal system (believed to be sales forces and/or Viva)

to meticulously record each encounter with a target Prescriber. Thus, the defendants would have

detailed electronic call records peculiarly in its control each time a Nurse promoted Rebif to a

Prescriber. These electronic records are maintained by the Defendants in the ordinary course of

its business. The electronic records would show each Prescriber’s office who was targeted for

White Coat Marketing, the nurse who marketed to that Prescriber’s office, and the dates the

promotion was performed and the results of that promotion.

       137.    Overall, the White Coat Marketing scheme was hugely successful as the Drug

Companies’ gained much-coveted “access” to potential and current Prescribers and their patients

by using the Consultants’ Nurse Educators. After gaining this access under the auspices of it being

solely an education service, the Consultants’ Nurse Educators (“white-coated” clinicians

recognized by the industry as experts in MS treatments) were ideally positioned to exclusively

recommend Rebif to Prescribers and, more troubling, directly to patients.

       138.    The Drug Companies trained and directed the Consultants’ Nurse Educators to

directly promote Rebif to Prescribers and patients once Nurse Educators gained access to and were

positioned to recommend Rebif to Prescribers.

       139.    Through the infiltration of Prescriber offices and seemingly “educating”

Prescribers on Rebif, nurse educators were able to influence Prescribers and patients and drive

sales and profits for Defendants.

       140.    Not only was the White Coat Marketing program an integral part of the Drug

Companies’ overall strategic marketing for Rebif, but it also served as an especially effective

marketing tool because it afforded the Drug Companies access to Prescribers that drug reps would

not have otherwise enjoyed on their own and allowed the nurse educators to establish a direct



                                                 40
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 41 of 128



relationship with Prescribers.

       141.    In sum, Serono and Pfizer’s nurse “educator” program was nothing more than a

sophisticated marketing scheme to drive Rebif prescriptions and sales. By providing remuneration

to Quintiles and RXC to deploy “white coated” nurses as undercover sales agents to recommend

Rebif to Prescribers and patients, the Defendants violated the AKS.

       142.    During his tenure, Relator Harris worked with two Rebif nurses. Nurse Sheila

Birch with whom he worked for most of his time and Nurse Patrice Harris (no relation) with whom

he worked the last part of this tenure. In the manner set out above, these two nurses engaged in

White Coat Marketing to the following Prescribers: Dr. Mitzi Williams; Dr. Jeffrey English; and

Dr. Robert Gilbert from the MS Center in Atlanta; Dr. Ben Thrower; Dr. Cheryl Lorring; and Dr.

Guy Buckle of the Sheppard Center; and Dr. Reinaldo Verson of the Columbus MS Center.

       143.    Relators’ investigation revealed that Nurse Van Asdian engaged in White Coat

Marketing in the manner identified herein. Her White Coat Marketing was targeted to several key

Utah Prescribers as follows: Dr. Jeffrey Groves; Nurse Practitioner Julia Klein; Dr. Denise

Skuster; Dr. John Rose; and, Dr. Joseph Watkins.

       144.    Relators’ investigation also revealed that Nurse Tracie Sloui engaged in White Coat

Marketing in a manner similar to what is set forth herein. Her White Coat Marketing was targeted

to several New York prescribers as follows: Nurse Practitioner Jeanne Ceballos; Dr. Keith

Edwards; Dr. Burk Jubelt; Nurse Practitioner Pamela Kirch; and, Dr. Hassan Shukri-Mahmod.

       145.    Relators’ investigation also identified Nurse Campione who was engaged in White

Coat Marketing in a manner similar to what is set forth herein. Her White Coat Marketing was

targeted to several Pennsylvania and New Jersey Prescribers as follows: Dr. Syed Jaffery; Dr.

Thomas Mirsen; Dr. Manzoor Abidi; Dr. Ravi Dukkipati; Dr. Thomas Leist; and, Dr. Dina Jacobs.



                                               41
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 42 of 128



       146.     Relators’ investigation also identified Nurse Boland who was engaged in White

Coat Marketing in a manner similar to what is set forth herein. Her White Coat Marketing was

targeted to Several Connecticut and Massachusetts Prescribers as follows: Dr. Derek Smith and

Physician’s Assistant Stacey Panasci.

       147.     The AKS proscribes this conduct, i.e., payment or offer of payment to “any person”

in exchange for a recommendation or referral. It is immaterial if the payee receiving the

remuneration in exchange for recommending a drug is a doctor (who can recommend by writing a

patient a prescription) or some other payee, such as a nurse, a medical assistant, a patient recruiter,

or a runner, who can recommend the drug to a patient or a Prescriber. By compensating the

Consultants to deploy their Nurse Educators to influence Prescribers to increase recommendations

and prescriptions for a drug paid for by the federal Government, the Drug Companies, as the payor,

and the Consultants, as the payee, violated the AKS.

       The Individuals Involved in the White Coat Marketing Scheme

       148.     As with the Free Nurse Educator Services developed by Serono and Pfizer detailed

above, numerous Serono and RXC employees were involved in the design, approval, and

implementation of the White Coat Marketing scheme to promote and boost Rebif sales, including

but not limited to:

                           Employer               Title/Dates of
        Name                                                                         Role
                                                  Employment
                                            Key Account Manager of
                                            Neurodegenerative
                                                                          Developed the Rebif Free
                                            Diseases: 03/2008 –
                                                                          Nurse Educator and Support
                        Serono              10/2012
 Anissia Todd                                                             Services Programs to
                                            Thought Leader Liaison of
                                                                          promote Rebif to healthcare
                                            Neurodegenerative Disease
                                                                          professionals.
                                            and Immunology: 10/2012
                                            – present




                                                  42
      Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 43 of 128



                        Employer         Title/Dates of
      Name                                                                  Role
                                         Employment

                                   Director Rebif Strategic      Directed marketing team for
                                   Marketing: 05/2018 –          Rebif and oversaw the
                      Serono       present                       White Coat Marketing
Antonella Moretti                  Associate Director of Rebif   programs leveraged through
                                   Strategic Marketing:          Support Services and Free
                                   01/2017 – May 2018            Nurse Educator Programs.

                                                                 Developed Rebif marketing
                                   Rebif Product Manager of      strategies and tactics,
                                   Neurodegenerative             including implementing the
                      Serono       Diseases: 08/2009 –           White Coat “nurse liaison”
Azita McDermott                    09/2012                       programs, developing
                                   Associate Director of Rebif   speaker programs, and
                                   Marketing: 10/2012 –          increasing awareness of
                                   present                       Rebif Support Services to
                                                                 Prescribers.
                                   Senior Director of Global
                                                                 Provided Rebif consulting
                                   Strategy and Franchise
                                                                 services, including the
                                   Operations: 07/2013 –
                                                                 White Coat Marketing
Christof Marre                     12/2015
                                                                 program, planning, growth
                      Serono       Vice President of Global
                                                                 strategies and development
                                   Brand Leader Rebif:
                                                                 of Rebif.
                                   01/2016 – present


                                                                 Involved with designing
                                                                 and implementing Rebif
Christopher Alfieri
                      Serono       Thought Leader Liaison        marketing delivered through
                                                                 the White Coat Marketing
                                                                 scheme.



                                                                 Assisted pharmaceutical
                                   Sales and Marketing
                                                                 companies in executing
Sheri Cohen           RXC          Product Coordinator:
                                                                 marketing initiates
Zabolotsky                         06/2012 – 08/2014
                                                                 involving the White Coat
                                                                 Marketing scheme.


                                                                 Leads RXC’s Strategic
                                                                 Account Team, which is
                                   Senior Director, Strategic
                                                                 responsible for building a
                                   Account Management,
David Schneider       RXC          CVS Health: 08/2016 –
                                                                 mutually beneficial
                                                                 relationship with CVS
                                   present
                                                                 pharmacies.



                                        43
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 44 of 128



                           Employer               Title/Dates of
       Name                                                                     Role
                                                  Employment

                                                                     Manages and oversees the
                                         Director of Sales and       promotional and marketing
 Dorothy B. Brown      RXC               Marketing: 05/2013 –        activity of the Rebif nurses
                                         present                     engaged in the White Coat
                                                                     Marketing scheme.




       149.    The White Coat Marketing scheme was implemented and delivered by RXC and

Quintiles nurses that administered the Free Nurse program.

       150.    The above-mentioned individuals played significant roles in designing, developing

and implementing the unlawful White Coat Marketing scheme with the singular goal of increasing

Rebif prescriptions and sales.

       The Duration of the White Coat Marketing Scheme

       151.    Relator’s investigation establishes that the White Coat Marketing Scheme served

as an integral part of the Drug Companies’ efforts to promote and drive Rebif prescriptions and

sales and, accordingly, has been administered continuously since being established by Serono and

Pfizer in collaboration with Quintiles and RXC.

       152.    According to Nurse Wopperer, Quintiles and Sereno have contracted for Rebif

nurse educators since approximately 2006 – and that the contract was recently renewed for three

more years. Her understanding is that this is among the longest third-party contracts in the

pharmaceutical industry.

       153.    Through Relator’s investigation, Relator has learned that drug companies,

including Serono and Pfizer enter into detailed contracts with vendors such as the co-Defendant

vendors. These contracts are re-negotiated based upon the Drug Companies’ “ROI” or return on

investment of drug sales from the payments it makes to the co-Defendant vendors. Those contracts


                                              44
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 45 of 128



include an attached Scopes of Work, referred to as “SOWs.” The SOW for Serono and Pfizer’s

contract spells out in detail each discrete task that is to be performed and the payment that will be

made for each. These contracts are not publicly available but are in the exclusive possession and

control of the Defendants and will spell out the precise dates that the scheme began.

       154.    For instance, Antonella Moretti (Moretti) worked for Serono as Associate Director

and presently as Director of Rebif Strategic Marketing from January 2017 through present in

Massachusetts.    During that time-frame and in collaboration with Pfizer, Moretti directed

marketing of Rebif to Prescribers and oversaw the White Coat Marketing programs leveraged

through the Nurse Educator and Reimbursement Support Services initiatives aimed at increasing

Rebif prescriptions and sales.

       155.    Additionally, Azita McDermott (McDermott) worked for Serono as a Rebif Product

Manager from August 2009 through September 2012 and later as Associate Director of Rebif

Marketing from October 2012 through present in Massachusetts. In these roles, McDermott

developed marketing strategies and tactics to promote Rebif to Prescribers particularly through

deploying the white coated nurses to increase Prescriber awareness of Rebif Nurse Educator and

Reimbursement Support Services.

       156.    Furthermore, Sheri Cohen Zabolotsky (Zabolotsky) worked for RXC as a Sales and

Marketing Product Coordinator from June 2012 through August 2014. Zabolotsky assisted Serono

and Pfizer in executing marketing initiatives and tasks involving the White Coat Marketing

programs throughout Pennsylvania to promote Rebif.

       157.    As indicated by the list of individuals above, The White Coat Marketing Scheme

dates back to at least 2006 through present.




                                                 45
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 46 of 128



       The Geographic Span of the White Coat Marketing Scheme

       158.    The White Coat Marketing program is administered nationwide and is and was

available to patients throughout the United States.

       159.    Relator’s investigation reveals that the White Coat Marketing program has been

implemented in every region of the United States and in almost all 50 states.

       B.      SECOND SCHEME: QUID PRO QUO KICKBACKS – FREE NURSE

       EDUCATOR SERVICES IN EXCHANGE FOR REFERRALS

       The Background of the Unlawful “Free Nurse Kickback” Scheme

       160.    In its second scheme, the “Free Nurse Kickback Scheme,” Serono and Pfizer

contracted with RXC and Quintiles to deploy a force of Clinical Educators (“Nurse Educators”)

which provided free nursing, free patient education and free management services, to induce

Prescribers across the United States to prescribe Rebif to patients over competitor MS drugs.

       161.    By way of background, Relator’s industry research demonstrated that most

Prescribers typically allocate between 10 to 15 minutes to see routine patients. But few MS

patients are routine patients as they suffer from an array of chronic diseases requiring extra office

time, training, follow-up care, and resources to manage their disease. For this reason, Prescribers

frequently rely on their highly skilled and paid nursing staff – called “nurse educators” – to help

manage and treat chronically ill patients. The cost associated with the use of these nurses,

however, is significant. A nurse educator often commands an annual salary that exceeds $60,000,

or an average hourly wage of $40.00 per hour.

       162.    Relator’s industry research further uncovered that the Drug Companies, seeking to

exploit the needs of Prescribers and healthcare organizations and the challenges they face in

managing patients affected by chronic diseases, such as MS, developed a marketing strategy that



                                                 46
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 47 of 128



involved providing free nurses to Prescribers to induce them to prescribe Rebif to their patients.

The scheme had the additional benefit of providing its Nursing Educators with better access and

control of side effects reporting by patients.

         163.     Nurse Educators, who are licensed practical and registered nurses employed by

Quintiles and RXC, are recognized as specialty clinicians with specialized training, education and

experience in MS education and care. As clinicians with significant training, education and

experience, Nurse Educators can command significant compensation in the healthcare workforce.

         164.     Nurse Educators are in significant demand by healthcare providers who care for

MS patients, and many primary care and neurology practices directly employ Nurse Educators to

work with their MS patients to educate them and their families about MS and its treatments.

         165.     Knowing that Nurse Educators were needed by most practices treating MS patients

and seeking to exploit that vulnerability, Pfizer and Serono paid Quintiles and RXC to unlawfully

promote its drugs using Nurse Educators to Prescribers to induce those Prescribers to prescribe

Rebif to their patients. The Drug Companies were aware that Nurse Educators were respected by

physicians as clinicians. For that reason, the Drug Companies specifically contracted with RXC

and Quintiles to deploy Nurse Educators (over non-clinical sales reps) to effectuate this scheme.

         166.     This scheme arose because medical care for chronically ill patients does not stop

after the diagnosis is made and a treatment regimen is selected. The relevant literature recognizes

that Prescribers have a “duty to attend” to the patient throughout the course of treatment.33 Thus,


33
   See, e.g., T. Thirumoorthy, The Professional Duties of the Doctor in the Role of a Healer, SMA News, Aug. 2012,
at 22 (“The doctor should continue to serve the patient and provide appropriate access to care in a timely manner.
The doctor has an ethical and legal duty to attend as required by his patient’s needs and should not delegate critical
duties to juniors. If a doctor delegates duties to another clinician, he must ensure that the attending clinician is
adequately informed and competent. The doctor should never abandon his patient . . .”); AMA Code of Medical
Ethics Opinion § 1.1.3(b) (“Physicians can best contribute to a mutually respectful alliance with patients by serving
as their patients’ advocates and by respecting patients’ rights. These include the right . . . [t]o receive information
from their physicians and to have opportunity to discuss the benefits, risks, and costs of appropriate treatment
alternatives, including the risks, benefits and costs of forgoing treatment. Patients should be able to expect that their

                                                           47
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 48 of 128



whenever a Prescriber is treating a patient affected by MS or cancer, the Prescriber has an ongoing

duty to the patient that continues throughout the course of treatment. This duty requires the

Prescriber or his or her staff to consistently monitor the patient’s response to medication, treatment,

and vitality – a task that typically involves multiple telephone calls, office visits, and

communication with the patient.

         167.     The duty to attend to the patient is substantial and presents significant challenges

to healthcare providers. Chronic diseases such as MS and cancer are unpredictable and often

disabling diseases, and their progression, severity, and symptoms can vary significantly from

patient to patient. Case management can also be complex due to relapses and patient disease

fluctuations.    Furthermore, MS and cancer medications – including Rebif – are oftentimes

associated with significant side effects that may require treatment or management. For instance,

common side effects associated with Rebif include seizures, nausea, loss of appetite, tiredness,

blood problems, thyroid problems, depression, anxiety, allergic and skin reactions, and flu-like

symptoms such as fever, muscle pain, chills.34 To manage these side effects, Prescribers may

adjust the treatment dosage, prescribe medications that may lessen the side effects, or, at times,

discontinue treatment in favor of other options.

         168.     While the treatment of MS requires Prescribers’ continuous involvement post-

diagnosis and the constant monitoring of the patients’ reaction to and tolerance for treatment,

following-up and monitoring patients are not profitable endeavors for Prescribers.

         169.     Most importantly, much of the required follow-up and monitoring work requires

telephonic interactions. However, Prescribers are not allowed to bill patients’ insurance –



physicians will provide guidance about what they consider the optimal course of action for the patient based on the
physician’s objective professional judgment.”).
34
   Rebif, Possible Side Effects of Rebif, available at https://www.rebif.com/taking-rebif/rebif-side-effects (last
accessed Nov. 4, 2018).

                                                         48
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 49 of 128



including Medicare and other Government-sponsored plans – for phone interactions with patients.

As a result, as market commentators have noted, “doctors’ offices are struggling to man the

phones: handling everything from appointment and prescription refill requests, to concerns from

sick patients, to billing issues – and lately, more patients’ questions about how the health reform

law will affect them. But insurance carriers don’t pay doctors for any of those phone calls, which

doctors estimate cost $15 to $20 each. . . . Now, more offices and hospitals are looking for ways

to take fewer patients’ calls.”35

        170.     And even in instances when the patients are able to travel to the Prescribers’ offices

for in-person follow-up, Medicare and other Government-sponsored plans usually pay a reduced

rate for care administered by the Prescribers’ staff.36 Full rates are paid for staff’s services only if

the Prescribers are “present in the office suite and immediately available to provide assistance and

direction throughout the time the aide is performing services.”37

        171.     Seeking to capitalize on the challenges and unprofitability that required patient

monitoring and follow-up care presented to Prescribers and their staff, Serono and Pfizer, through

Quintiles and RXC, devised the Free Nurse Educator program. To do so, the Drug Companies

identified the unique and particular needs and challenges that MS care providers faced in managing

their own practices and patients. Once these providers’ needs and challenges were identified, the

Drug Companies, through the Consultants, began offering these providers “solutions” to those



35
   See J. Wieczner, The Doctor Won’t Take Your Call: Physicians Hate Phone Calls, and Not Just Because They
Can’t Bill You, MarketWatch, July 16, 2013, available at www.marketwatch.com/story/the-doctor-wont-take-your-
call-2013-07-16 (last accessed Nov. 19, 2018); see also Coding for Telephone Consultations, Tex. Med. Ass’n, Mar.
23, 2010, available at https://www.texmed.org/template.aspx?id=5422 (last accessed Nov. 19, 2018)(noting that
“Medicare does not reimburse” for, among other things, “telephone evaluation and management (E&M) service
provided by a physician to an established patient, parent, or guardian not originating from a related E&M service or
procedure within the next 24 hours or soonest available appointment”).
36
   See G. John Verhovshek, The Basics of Incident-to Billing, Physicians Practice, Nov. 24, 2016, available at
http://www.physicianspractice.com/medical-billing-collections/basicsincident-billing (last accessed Nov. 19, 2018).
37
   See id.

                                                        49
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 50 of 128



needs and challenges.

        172.     One significant problem that providers treating MS patients face is that MS patients

are complex, and require multiple medications and extra training, time and resources to manage.

Large provider practices specializing in MS care could afford to employ “in-house” Nurse

Educators to work with and manage MS patients. Smaller providers, however, are much less likely

to hire a Nurse Educator at a cost of $50,000 to $100,000 in annual salary or an average wage of

$40.00 per hour or more. Without a Nurse Educator, the provider’s office is strained to handle all

the complexities of managing an MS patient without being able to bill payors separately for those

services.

        173.     Consequently, starting in or around 2006, the Drug Companies began offering and

then providing MS providers the time, service, expertise and resources of a Consultant-employed

Nurse Educator to help manage that providers’ MS patients and to provide MS training to the

providers’ staff. The Nurse Educators assist with practice efficiency, training on MS care,

conducting at home sessions to teach patients how to perform injections, and serve as “on call”

monitors to answer patient questions. In some cases, the Nurse Educators would also provide one-

on-one training for patients, during which the Nurse Educators could manage patients.

        174.     The Drug Companies employed this force of Nurse Educators through the

Consultants dedicated specifically to performing these nurse educator services with the overriding

goal of increasing Rebif prescriptions and sales.

        175.     Rebif’s support and reimbursement hub is called “MS LifeLines.” MS LifeLines

is an in-house service provided by EMD Serono to Rebif patients.

        176.     Serono highlights the significant role that its “MS LifeLines Nurse”38 educators


38
  Serono refers to their nurse educators as “MS LifeLines Nurses.” See Rebif, One-on-One support, available at
https://www.rebif.com/rebif-one-on-one-support/nurses (last accessed Nov. 21, 2018).

                                                       50
               Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 51 of 128



play in promoting Rebif to MS patients:

                    All of the MS LifeLines Nurses are trained to help manage MS
                    symptoms. They are here to help you with your treatment and can
                    answer any questions you may have about relapsing MS. In addition,
                    they can:

                       •   Offer information about treating with Rebif® (interferon
                           beta-1a)
                        • Provide tips that may help manage certain side effects
                        • Recommend strategies to help you stay motivated with
                           therapy
                        • Provide ongoing telephone follow-up and much more
                                                   ***
                    In addition to the MS-certified nurses available through the MS
                    LifeLines call center, a dedicated team of field nurses is available
                    in many areas of the United States. And although they may not be
                    MS-certified, they are registered nurses who can help you in many
                    ways.

                    They will come to your home and provide you with 1-on-1
                    training on proper injection techniques, review your Welcome
                    Kit with you, and share tips that may help you deal with certain
                    side effects. 39
                    (emphasis added).

           177.     According to Relator Harris, MS LifeLines operates in the following manner:

                    the doctor writes a prescription and it goes through MS LifeLines.
                    I use a list of prescribing doctors from MS Lifelines to target
                    potential writers. I ask a doctor why he chose Rebif and make sure
                    patients’ information goes into MS LifeLines. MS LifeLines works
                    with insurance companies and prior authorizations to get coverage.
                    I will then tell the doctor whether the drug is covered or not for the
                    patient, and tell the doctor a nurse educator will train the patient.
                    MS Lifeline has all of that information, and I know initials of
                    patients. I will then report to the doctor after the nurse educator does
                    the training to get feedback.
                    (emphasis added)

           178.     Relator Panzey Belgium Harris (Harris) was employed by Pfizer as a Therapeutic

Account Specialist from approximately January 2015 through June 2016. His territory included



39
     See id.

                                                      51
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 52 of 128



the Atlanta, Georgia region. According to Harris, the MS Center of Atlanta has three doctors that

treat approximately fifty percent of all MS patients in the Atlanta, Georgia region.

       179.    Harris’ Rebif training consisted of two or three weeks of home study followed by

two weeks in Manhattan, New York. During this training, he learned about the other 11 or 12

competing products, the efficacy of Rebif, its safety and all about the reimbursement support

services. As a Therapeutic Account Specialist, Harris and all the nurse educators mentioned in

this Complaint were exposed to Defendants’ unlawful scheme first-hand.

       180.    Harris explained that the nurse educators are third-party employees and that Serono

hires these Consultants to essentially outsource and “manage that part of the sales force.” Even

though these nurse educators were employed by the Defendants, to the public, they held

themselves out to be working for the Drug Companies. For instance, the nurse educators’ business

cards include EMD Serono’s logo; not the third-party Consultants’ logo.

       181.    In his personal practice, Harris spoke to Prescribers directly about Rebif’s nurse

educator services. When speaking to Prescribers, Harris would emphasize to them that “we offer

nurse educator training” to ensure Prescribers’ awareness of this service and to induce Prescribers

to choose Rebif over competitor MS drugs.

       182.    Harris stressed the significant value that the nurse educators provided to the Drug

Companies. To demonstrate the significant value of the nurse educators, Harris discussed how his

own nurse educator contributed to his success with marketing and selling Rebif. He explained:

           my nurse educator has been in the market for 10 years. She would be
           introducing me [to doctors]. If doctors have any questions about
           patients, they can ask the nurse educator. She calls on offices just like
           me. She goes into doctors’ offices and talks with medical assistants and
           nurses on her own. She has her own call route that includes seeing
           patients and doctors.

       183.    Once in contact with the Prescribers, Harris hosted a lunch for doctors. At these

                                                52
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 53 of 128



lunches, Harris would invite the nurse educators to talk to the doctors and their staff. Harris

explained that bringing the nurse educators to the lunches was a “double hit” for the Drug

Companies because the nurse educators expanded Rebif’s marketing reach to include not only

Rebif’s sales reps network of Prescribers but also the nurse educators’ own network of Prescribers.

In fact, he explained that “sometimes, [doctors’] offices don’t see sales reps” at all because the

nurse educator is the “touch point” with that Prescriber’s office. The Prescriber offices’ point of

contact with the Drug Companies’ Rebif team was indeed the nurse educators. The nurse educators

were so involved that they could advise the doctors and the staff of a given patient’s status.

       184.    Harris also described the “general disease awareness” programs held by nurse

educators. Generally, disease awareness programs are offered to MS patients or caregivers who

treat someone with MS. According to Harris, the Rebif nurse educators conducted these general

disease awareness programs calling them “chat programs.” The chat programs usually took place

in the form of a lunch or dinner program. They were offered to any MS patient; not only Rebif

patients. During these chat programs, the nurse educators discussed topics such as injection site

reactions, tips, what happens with injectables, and side effects. More importantly, however, during

these chat programs, the nurse educators highlighted the advantages of Rebif and how it is superior

to other MS drugs/therapies. Specifically, the nurse educators discussed material and studies

showing Rebif is superior to other medications in a head-to-head comparison.

       185.    Although these general disease awareness programs purported to provide patients

with “general disease awareness,” these programs really served as yet another marketing strategy

for Defendants.

       186.    Beyond the day-to-day operations, Harris’ team regularly held meetings which

include salespeople, nurse educators, and medical science liaisons. Together, they re-grouped and



                                                 53
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 54 of 128



re-assessed their strategy. They discussed whether each nurse educator has done trainings for a

certain doctor, and if not, Harris uses that as a starting point to talk with the doctor.

        187.    Mr. Harris worked “very closely” with the Rebif nurse educators to double Rebif’s

marketing and ultimately expand Rebif’s reach to Prescribers’ offices throughout the Atlanta,

Georgia region. His nurse educator not only assisted in advertising Rebif to doctors and their staff

at the lunch programs and to patients at the general disease awareness programs, but also informed

him whenever Prescribers requested the nurse educator patient training through Rebif’s MS

LifeLines services and performed these at-home patient educator trainings.

        188.    Jean Powers was employed by Serono as a Key Account Manager promoting Rebif

on contract and publicist from approximately February 2013 through October 2013 and then again

February 2015 through March 2016. Her territory included Western Illinois and the Milwaukee,

Wisconsin region.

        189.    Powers worked primarily with nurse educators. Specifically, she worked with field

nurses and MS LifeLine nurses that answer the MS LifeLine program phones. She believes a

majority of Rebif’s nurses are contracted through Quintiles. In her territory, there was only one

field nurse. Her observation was that Serono was trying to get nurses more involved in the office.

For example, around 2016, Serono began pushing nurses to do more follow-up inversion calls with

offices to report on a patient training, issues or success.

        190.    Powers explained that when pitching to offices, she and the other nurses were

trained to emphasize Serono’s MS LifeLines program and what it offers. They promoted that “no

other company offers what they [Serono] do. It is a very comprehensive” service. Powers

described that a physician need only send in a simple form to Serono. That form then goes to

Serono’s in-house reimbursement specialist located on the third-floor of Serono’s Rockland,



                                                   54
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 55 of 128



Massachusetts headquarters so that the office “doesn’t have to deal with it.” Initial forms are

partially pre-populated with the physicians’ office information and other relevant points, so the

Prescriber need only fill in the patient’s name and check off a few boxes. MS LifeLines also

employed nurse educators that can speak with patients 24 hours, seven days a week via an “800”

number. Finally, MS LifeLines featured field nurses who provide one-on-one training with

patients and conduct follow-ups. Whether this training takes place in the office or in the patient’s

home is up to the provider. Some providers wanted all of their patient education done in-house.

In these situations, the field nurse trained the patient or instructed the provider's designee on how

to train on Rebif. If, on the other hand the provider wanted the patient education to be done at the

patient’s house, the nurse educator conducted the patient training at the patient’s home or wherever

the patient preferred; the home was simply the rule of thumb.

       191.    Every office Powers called on was offered MS LifeLines. Powers explained that

the doctors offered zero-dollar co-pay coupons and pap-based funding. She states that neither has

an income limit and that the company would “do anything to get a patient on the drug.” She

mentioned that Serono recently benefited from the fact that Caremark removed Avonex

(competitor MS drug/therapy) from its formulary list and replaced it with Rebif.

       192.    Powers explained that, beyond patient training, the field nurses provided patient

education. Some of this education centered on the nurse asking the patient whether they knew the

reason their doctor wanted them on Rebif. This helped confirm the patient’s understanding of

Rebif. This was also useful because the nurses reported it back to the sales reps, and the sales reps

then reported back to the doctor advising the doctor that “what you [doctor] wanted out of the drug

is exactly what is happening with the patient.” What differentiated Rebif from other relapsing MS

drugs/therapies was the support services that Rebif offered which competitor drugs did not,



                                                 55
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 56 of 128



especially the on-going nurse educator support services. Powers reiterated that patients valued

nurse follow-ups at three months, six months and then every six months thereafter while on Rebif.

For this reason, Rebif’s field nurses promoted to doctors the points made by sales reps and

emphasized that they continually provided patient support beyond initial patient training.

       193.    Powers believes that a Serono nurse educator’s base salary is approximately

$80,000 per year with a bonus opportunity of approximately $20,000. She was not aware of the

metrics used to determine bonuses.

       194.    Nurse Educator Susan Wopperer was employed by Quintiles as a Rebif nurse

educator from approximately 2012 to present. Her territory includes New York.

       195.    Wopperer described her training as one to two weeks of home study, mostly

concerning MS. She also underwent “compliance and corporate” training, which ranged from

HIIPA training to human resource issues. She then spent one week at Quintiles’ headquarters

learning reporting requirements and software use of Viva.           Next, she traveled to Serono’s

headquarters in Rockland, Massachusetts for one week. There, she learned about Serono’s

reporting system because educators are required to enter data into both systems. Wopperer states

that the Pharmaceutical Companies are currently working to remove this duplication of effort.

Training at Serono also consisted of role-playing the office, meeting with decision-makers and

overcoming objections. Susan found them “salesy” but states the skills Serono taught were useful

in “selling what we do.”

       196.    Wopperer’s experience as a Rebif Nurse Educator mirrors that of Relators and the

other nurse educators mentioned in this complaint, further confirming Defendants’ unlawful

schemes. According to Wopperer, Rebif nurse educators provide injection training and follow-up

care to MS patients on Rebif. In addition to the initial injection training, nurse educators will visit



                                                  56
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 57 of 128



with Rebif patients approximately six times in the first year and then every six months thereafter.

At these follow-up sessions, nurses check on everything from adherence to skin reactions and other

side effects. Sometimes, nurses must retrain patients on injection methods if the patient’s

technique fails or if the patient begins using another of the three injection techniques. Occasionally,

physicians request that she go see a patient concerning an issue, but for the most part patients seek

care for issues from their physician. Notwithstanding the fact that patients cannot obtain Serono’s

MS LifeLines Services, such as the nurse education, until the physician prescribes Rebif,

physicians have on occasion asked her to speak to a patient considering going on the medications

to discuss how it works and what to expect.

       197.    Wopperer explained her personal practice and the significant value she provided to

Prescribers and patients as a nurse educator. She stated she conducted an initial training for a

patient starting Rebif. She would see the patient 5 to 6 times in the first year to make sure they are

taking the medication and performing the injection properly. The patient also follows-up with their

doctor twice a year and she assisted her patients in forming questions for the doctor. Prior to the

injection follow-up with the doctor’s office, Wopperer prepared a consultation report that can be

scanned to the patient chart. The consultation report includes information such as: the last time

the patient saw the doctor, the follow-up scheduled with the nurse, any bloodwork ordered, the

type of device the patient is using, that the nurse made sure the medication is being stored correctly,

rotation of the injection site, side effects, any barriers to adherence and the titration schedule. She

informed that the patient consultation sheet is essentially a checklist for her during her meeting

with the patient. Wopperer explained the fact that she reported patient trainings back to the doctor

gave her an opportunity to bring up more “salesy type” discussions with the doctor.

       198.    Moreover, Wopperer organized and held “chat programs” once or twice a month.



                                                  57
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 58 of 128



Wopperer describes these “chat programs” as community programs providing a dinner or lunch.

She held the chat programs in collaboration with the sales reps. The sales reps performed the sales

aspect while she provides patient education. During the chat programs, they discussed MS general

disease awareness and Rebif. Although the chat programs focused more on Rebif patients, if there

was room left, they let other MS patients attend. The lunches usually draw 20 people and the

dinners draw 20 to 30 people. Discussion topics included healthy living, getting support and

motivation. With respect to Rebif as a topic, she discussed prescribing information, covered the

different injection devices and methods of injection. She also discussed the support services

provided by Serono’s MS LifeLine Service. Wopperer disclosed that talking about Rebif is a

requirement; she stated “[I] have to do that.” When covering the different types of MS drugs, she

discussed the clinical trials that showed Rebif to be superior to a competitor drug. Wopperer

emphasized that the Drug Companies “absolutely” saw a benefit in terms of prescriptions; “that’s

why they fund the chat programs.”

       199.    Wopperer emphasized that the Nurse Educator Programs help keep patients

compliant which leads to physicians recommending Rebif over competitor MS drugs to his/her

other patients which, in turn, results in increased Rebif sales. Wopperer concedes that this also

helps the Drug companies, in the sense that it keeps the patient on Rebif. She believes that the

“only reason” patients stay on the medication is because of the patient education. She demonstrates

to patients how to manage side effects and remain adherent to the medication. Wopperer confirmed

that her patient education services take the patient “off the doctor’s plate,” so to speak. She

highlighted that because doctors generally do not have any type of program to ensure patient

adherence, the Rebif nurse education services serve as a competitive advantage as it helps patients

remain adherent and ultimately have better outcomes. Wopperer stated, “doctors love her service.”



                                                58
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 59 of 128



She recalls a nurse practitioner telling her once: “you are the only company that sees my patients

and they are doing well.” Because of this, the nurse practitioner continued to write prescriptions

for Rebif.

       200.    Wopperer estimated that she educated patients 75% to 80% of her time, spending

the remainder of her time performing “in-services” in doctors’ offices. Wopperer’s compensation

included a salary and quarterly bonuses. Bonuses are tied directly to the number of patient visits

and office visits she performs during the quarter, with different weights attached to each (or

variations of each) depending on the quarter goals. She believes someone tracks the number of

new starts but does not believe the numbers factored into her bonus.

       201.    Nurse Educator Bethany Boland (Boland) was employed by Quintiles as a Rebif

nurse educator from approximately March 2011 to July 2012. Her territory included Connecticut

and Massachusetts.

       202.    Boland identified Dr. Derek Smith as one Prescriber for whom she provided free

patient management services beginning in 2011 through July 2012. During her tenure, Boland

estimates that she and/or another Rebif nurse managed 90 percent of Dr. Smith’s Rebif patients.

She stated:

               I think that they were all offered the training, that was part of what
               I did in the office versus anybody else that didn’t go in the office
               like the other contract people. A lot of patients [said] “well I don’t
               need it, I did this before I got off and now I’m getting back on
               therapy.” Something like that the doctor might not check this off so
               this is where from that training you can order them to have it and
               that’s why it’s only safe because even if they don’t think they need
               it, check that box. But you know if we’re identifying something that
               they don’t know, they’re probably going to want to come out as we
               talked to them on the phone.
       203.    In describing her experience with Dr. Smith, Boland stated that Dr. Smith provided

her with positive feedback and acknowledged the significant time Boland spent educating his


                                                59
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 60 of 128



patients:

               a patient you know they would call Dr. Smith, they didn’t think that
               they needed to do it [training] and that they thought you told them
               something that helped them stay on the medication or walk them
               through the problem. So it’s always something that they kind of get
               surprised when they hear the good feedback. They would get this
               feedback, the patients thought you were very helpful and spent a lot
               of time with them.
       204.    Another Prescriber Boland worked with was Physician’s Assistant Stacey Panasci.

Boland provided nurse educator services to Panasci’s patients beginning in 2011 through July

2012. During her tenure, Boland estimates she and/or another Rebif nurse helped manage 90

percent of Panasci’s Rebif patients.

       205.    In describing her experience with physician’s assistant Panasci, Boland highlighted

that most MS patients were provided with the nurse educator training, even if the patient believed

they did not need it. She explained:

               I would say most of them you know about 90%. We always tried to
               get them to do it or just the biggest thing is getting the provider to
               order it on every patient even if the patient says “oh I don’t need it.”
               The provider getting them to say “listen I understand you don’t think
               you need it but they say otherwise. Just rest assured, they spend a
               lot of time with you, they talk to you on the phone.” So then you get
               them on the phone call and they say “yes okay right I did have a
               couple of questions.”

       206.    Boland stopped providing nurse educator services in 2012 and became a

pharmaceutical drug rep. Boland highlighted that even after leaving the Rebif nurse educator

program to become a drug rep, she received preferential treatment when marketing drugs to these

same Prescribers in later years. Boland stated that Prescribers such as Dr. Smith and PA Panasci

recalled her as a Rebif nurse educator. Because of this, she had better access to these Prescribers’

patients:

               I have better access than some other reps just because… so I would
               say even with Dr. Smith, like they remember me they remember that

                                                 60
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 61 of 128



               I’m not going to go get paid. I know that I have always taken care
               of their patients I would never want anything to happen to the patient
               so anything I do is always about the patient, and they remember that
               you know.
       207.    Nurse educator Karen Campione (Campione) was employed by RXC as an

overflow Rebif nurse educator from 2013 to the present. As an overflow Rebif nurse educator,

Campione took on patients whenever other Rebif nurse educators were too busy to take on

additional patients. Her territory included south-eastern Pennsylvania and southern New Jersey.

       208.    Campione identified numerous Prescribers for whom she provided free patient

management services throughout Pennsylvania and New Jersey: Dr. Syed Jaffery; Dr. Thomas

Mirsen; Dr. Manzoor Abidi; Dr. Ravi Dukkipati; Dr. Thomas Leist; and, Dr. Dina Jacobs.

       209.    Nurse educator Lauran Donofrio (Donofrio) was employed by RXC as an overflow

Rebif nurse educator beginning in 2014 to the present. Her territory included the state of Florida.

       210.    As an overflow Rebif nurse educator, Donofrio assisted full time Rebif nurses when

they were too busy to make home visits or follow-up with the patient:

               They get the referral…they have to contact me with the information,
               and send it to me, and when their nurses are too busy because they’re
               full-time nurse can’t get over there, they just make the call. They are
               required to do it [make contact with the patient] within 24 hours of
               getting the referral.

       211.    Nurse educator Tracie Sloui (Sloui) was employed as a Rebif nurse educator by

Quintiles from 2009 to 2013 and employed by RXC from October 2013 to July 2014. Her territory

included Syracuse and Albany, New York and the surrounding area.

       212.    Sloui identified several key New York Prescribers for whom she provided free

patient management services throughout the Albany and Syracuse region: Nurse Practitioner

Jeanne Ceballos; Dr. Keith Edwards; Dr. Burk Jubelt; and, Dr. Hassan Shukri-Mahmod.

       213.    Although Sloui did not personally manage all of these Prescribers’ patients, Sloui


                                                 61
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 62 of 128



confirmed that most if not all of the Prescribers’ patients received some form of free nurse services

because “it was very rare for Rebif to be started without nurse educator training.”

       214.    Sloui disclosed that immediately upon completing training and being assigned to a

region, the nurse educators’ goal was to “meet [all the doctors] as soon as possible” and begin to

offer to provide free nurse services for their patients. In her personal experience, “September was

when [she] started training, and then October, November, [and] December it was focused on

meeting all the doc[tors] including with [her drug] rep because [she] had Albany and Syracuse.”

       215.    Once a Rebif nurse educator, such as herself, was introduced to the doctor, the

doctor became more likely to write more Rebif prescriptions “because they trust you. They know

you take care of their patients. We gave better care at the patient’s home than the doctor could give

at the office. We were needed by the doctors.”

       216.    Nurse educator Barbara Van Asdian (Van Asdian) was employed by Quintiles as a

Rebif nurse educator from 2007 to September 2013. Her territory included Salt Lake City, Utah

and the surrounding area.

       217.    Van Asdian’s practice involved first obtaining a list of doctors in the Salt Lake City

region from drug reps as well as the drug reps’ calendar to determine on which days the drug reps

set up lunches and education meetings with the doctors and patients. Van Asdian would then attend

these lunches with the drug reps to meet with doctors and patients to provide the nurse educator

training on Rebif. Once there, Van Asdian would immediately meet with the patients to conduct

the initial training either before or after the lunch. Van Asdian also provided doctors and patients

with her direct contact information and offered to answer any questions that the doctors and

patients may have afterwards.

       218.    In addition to the initial patient training, Van Asdian also conducted follow-up



                                                 62
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 63 of 128



education training to these patients whenever necessary. Overall, the doctors provided positive

feedback to her based on their patient’s experience with the nurse educator training.

       219.    Van Asdian identified several key Utah Prescribers for whom she provided free

patient management services throughout the Salt Lake City region: Dr. Jeffrey Groves; Nurse

Practitioner Julia Klein; Dr. Denise Skuster; Dr. John Rose; and, Dr. Joseph Watkins.

       220.    The Rebif free nurse educator program involved patient training on all aspects of

the drug, including demonstrating injections, discussing symptoms and side effects and answering

any questions the patient may have about Rebif. Van Asdian explained:

               I would demonstrate to them how to do the injection, and I would
               go over everything, the symptoms and everything. I would tell them
               that they did very well, and [the doctor] knew I would go out to see
               them if they needed me to go out, and we did two months follow up
               visits anyway. I would – I made myself available to them.

       221.    During his tenure, Relator Harris worked with two Rebif nurses. Nurse Sheila

Birch with whom he worked for most of his time and nurse Patrice Harris (no relation) with whom

he worked the last part of this tenure. In the manner set out above, these two nurses provided free

nurse services to the following Prescribers: Dr. Mitzi Williams; Dr. Jeffrey English; and Dr. Robert

Gilbert from the MS Center in Atlanta; Dr. Ben Thrower, Dr. Cheryl Lorring and Dr. Guy Buckle

of the Sheppard Center; and Dr. Reinaldo Verson of the Columbus MS Center.

       222.    Given that the nurse educators were performing medical services that the

Prescribers or their staff would otherwise have been required to perform, Defendants’ free nurse

educator program unequivocally provided Prescribers with substantial independent value. The

Rebif free nurse educator services relieved Prescribers of their duty to educate and monitor patients

on Rebif and shifted the administrative burden of educating and monitoring the patient utilizing

Rebif to Defendants. The countless hours these nurse educators expended training, educating and



                                                 63
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 64 of 128



monitoring Rebif patients saved Prescribers a significant amount of resources and money. The

time and labor that the Rebif nurse educators expended in educating and monitoring the

Prescribers’ patients ultimately translated into significant savings of the Prescribers’ and their

staffs’ own time and labor required to manage MS patients. The value to Prescribers is also

captured by the sheer number of Prescribers who utilized or are utilizing nurse educator services.

Van Asdian estimated that 90% of Prescribers who prescribed Rebif also utilized the free nurse

educator services.

       223.    The substantial value that the free nurse educator services conferred upon Rebif

Prescribers was also independent of the drug itself because but-for the free nurse educators

provided by Serono and Pfizer in partnership with Quintiles and RXC, Prescribers would have had

to hire their own third-party nurse educators or utilize their own time, labor and resources to

educate and monitor their MS Patients. The free nurse educator services furnished independent

value to Prescribers because the free nurse educator services provided by the Drug Companies and

Consultants eliminated an expense that the Prescribers would have otherwise incurred.

       224.    By offering the Rebif free nurse educator services in tandem with the drug, the Drug

Companies provided a service that conferred substantial independent value to Prescribers.

       225.    Because the Rebif free nurse educator services conferred substantial independent

value to Prescribers, it amounted to illegal remuneration in violation of the AKS.

       226.    All of these nurse educator services would have been a cost to the Prescribers if not

for the Drug Companies providing the Nurse Educators to the Prescribers free of charge. Thus,

the Drug Companies were materially decreasing the Prescribers’ cost of treating MS patients, and

correspondingly increasing their own profits as well as the profits of the Prescribers.

       227.    Of course, in typical quid pro quo fashion, in order to be given these free nurse



                                                 64
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 65 of 128



educator services, those Prescribers would have to “support” (i.e., write prescriptions for) the Drug

Companies’ MS drugs.

         228.     Once trained and deployed, the Nurse Educators began to provide free education

services to any Prescriber who would prescribe the Drug Companies’ products. The Consultants’

Nurse Educators were successful in saving Prescribers time, money and resources and, in many

instances, resulted in receiving higher reimbursement rates associated with certain MS care

metrics. Not surprisingly, the Drug Companies also saw its drug sales increase each time a Nurse

Educator was deployed.

         229.     In sum, the Free Nurse scheme reduced the time and cost required of Prescribers

across the nation to treat chronically ill MS patients taking Rebif, thereby freeing up Prescribers’

and their staff’s time and resources. These services permitted Prescribers to take on additional

patients and increase their E/M volume, thereby increasing the overall profitability of their

practice.

         230.     In the manner described above, Serono and Pfizer, with the assistance of Quintiles

and RXC, enabled Prescribers to “eliminate an expense that [they] would have otherwise

incurred”40 if they had directly employed the Rebif nurses or provided the services themselves.

         231.     The Nurse Educators provide a substantial independent value to Prescribers

because they save Prescribers significant time and resources for which the Prescribers would



40
  OIG Compliance Program Guidance for Pharmaceutical Manufacturers, Dep’t of Health & Human Servs., 68
Fed. Reg. 23731-01, 23737 (May 5, 2003), available at
https://oig.hhs.gov/fraud/docs/complianceguidance/042803pharmacymfgnonfr.pdf (concluding that “if goods or
services provided by the manufacturer eliminate an expense that the physician would have otherwise
incurred (i.e., have independent value to the physician), or if items or services are sold to a physician at less than
their fair market value, the arrangement may be problematic if the arrangement is tied directly or indirectly to
the generation of federal health care program business for the manufacturer. Moreover, under the anti-
kickback statute, neither a legitimate purpose for an arrangement (e.g., physician education), nor a fair market value
payment, will necessarily protect remuneration if there is also an illegal purpose (i.e., the purposeful inducement of
business)(emphasis added)).

                                                         65
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 66 of 128



otherwise be paying to help professionally manage the wellness of patients under the Prescriber’s

care.

        232.   The fees Serono and Pfizer paid to implement the Free Nurse Educator program

underscores the substantial value these nurse services provided to Prescribers.

        233.   The tasks performed by the Serono/Pfizer and RXC/Quintiles nurse educators

encompass medical care that the Prescribers were otherwise duty-bound to deliver to patients that

had been prescribed Rebif. But-for Serono and Pfizer agreeing to underwrite this work, Prescribers

would have had to either hire staff or outsource the nurse services and would have had to pay fees

like those paid by Serono and Pfizer to RXC and Quintiles.

        234.   Even if Prescribers did not hire additional staff or outsource the nurse services,

Prescribers would have had to redirect their existing nursing staff to devote significant time and

effort to perform these tasks. This would result in a loss of productivity elsewhere by existing

nursing staff, which Prescribers would ultimately bear.

        235.   Defendants identified this opportunity cost to Prescribers and specifically used it as

a mechanism for luring Prescribers to contract with Defendants to hire the Rebif Nurse Educators.

These Nurse Educators provided substantial independent value to Prescribers in the form of a time

savings.

        236.   The free nurses are effectively free employees given to Prescribers at no charge, in

exchange for the Prescribers’ commitment to recommend and prescribe Rebif products to their

patients over competing MS drugs.

        237.   This conduct violates the federal Anti-Kickback Statute because it provides

remuneration in the form of free nurse services to induce Prescribers to prescribe a drug or service,

resulting in the submission of false claims to Medicare, Medicaid, TRICARE and other Federal



                                                 66
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 67 of 128



Healthcare Programs.41 Prescribers are induced and incentivized to prescribe Rebif because of the

substantial benefit they receive in exchange for prescribing Rebif from the free Nurse Educator

services. By providing the Nurse Educator services to healthcare providers in exchange for Rebif

prescriptions to be reimbursed by the Federal Healthcare Programs, the Defendants violated the

AKS.

         The Individuals Involved in the Free Nurse Educator Scheme

         238.     The Free Nurse scheme was designed and developed by Serono and Pfizer, with

administrative input and guidance by Quintiles and RXC.

         239.     Numerous Serono, Pfizer, RXC and Quintiles employees have been involved in

developing and administering the Free Nurse Program:

                               Employer                   Title/Dates of
         Name                                                                                     Role
                                                          Employment
                                                   Associate Director, Devices
                                                   Neurology and
                                                   Immunology:
                                                   08/2015 – 12/2016                 Helped develop, oversee
                           Serono                  Associate Director, Rebif         and administer the Free
 Alexandra Simon                                   Strategic Marketing:              Nurse Educator Program for
                                                   01/2017 – 12/2017                 Rebif.
                                                   Director, Head of Business
                                                   Liaison: 01/2018 – present




41
   See, supra, note 38. There is ample scientific research demonstrating the that remuneration from pharmaceutical
companies are associated with more prescriptions per patient, more costly prescriptions, and a higher proportion of
branded prescriptions with variation across specialties. “Gifts of any size had an effect and larger gifts elicited a
larger impact on prescribing behaviors.” See Wood SF, Podrasky J, McMonagle MA, Raveendran J, Bysshe T,
Hogenmiller A, et al. (2017) Influence of pharmaceutical marketing on Medicare prescriptions in the District of
Columbia, PLoS ONE 12(10): e0186060, available at
https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0186060 (last accessed Nov. 20, 2018). While
large gifts are a more visible examples of commercial influence, there is also ample evidence that even small
remuneration can be influential on Prescribers. In fact, this phenomenon is precisely the reason why Congress and
the States have enacted and strengthened the AKS.

                                                         67
      Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 68 of 128



                      Employer        Title/Dates of
      Name                                                              Role
                                      Employment
                                 Marketing Support, Rebif
                                 Brand Team: 2010 – 2014
                                                             Managed Rebif marketing
                                 Marketing Coordinator,
                                                             focused on
                                 Rebif Marketing: 2014-
Angel Powers                     2016
                                                             patient/consumer
                    Serono                                   awareness, acquisition and
                                 Associate Product
                                                             adherence.
                                 Manager, Rebif Consumer
                                 Marketing: 2016 – present

                                                            Oversaw the administration
                                 Principal Clinical
                    Serono                                  of the Rebif Nurse Educator
Bill Dooley                      Operations Lead: 05/2013 –
                                                            operations.
                                 present


                                 Senior Vice President, US   Developed strategic
                                 Neurology and               direction for Rebif with co-
                                 Immunology: 06/2014 -       promoter Pfizer in 2014-
Drew Young                       08/2016                     2015 to increase Rebif sales
                    Serono       Vice President, Global      by developing various Rebif
                                 Neurology: 07/2018 to       programs, including the free
                                 present                     Nurse Educator Program.


                                                             Promoted Rebif to targeted
                                                             Prescribers and
                                 Key Account Manager,
                    Serono                                   implemented Rebif’s patient
Eric McCrory                     Area Field Trainer:
                                                             education program,
                                 06/2015 – present
                                                             including the Nurse
                                                             Educator Program.

                                                             Managed the Free Nurse
                                 Key Account Manager:        Educator Program to
                                 09/2006 – 03/2010           Prescribers and coached
Greg Mylander                    Area Business Director:     sales team on how to grow
                    Serono
                                 04/2010 – present           Rebif’s market share.

                                 Key Account Manager,
                                 Neurology (MS): 11/2011 –   Facilitated Prescriber
                                 08/2016                     sponsor events and patient
                    Serono       Product Manager,            Nurse Educator Programs
Jennifer Krainman                Marketing: 09/2016 –        geared towards promoting
                                 04/2018                     Rebif in New York region
                                 Senior Product manager,     with focus on MS
                                 Marketing: 04/2018 –        management.
                                 present



                                      68
      Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 69 of 128



                      Employer        Title/Dates of
      Name                                                              Role
                                      Employment
                                                             Implemented and managed
                                                             sales and marketing tactics
                                 Thought Leader Liaison:     for Rebif with sales
                                 11/2014 – 05/2016           representatives and nurse
Lindsay Harrer                   Area Business Director:     educators to increase sales
                    Serono
                                 05/2016 – present           in New York and New
                                                             Jersey.

                                                             Coordinated Rebif field
                                                             representatives, including
                                                             Nurse Educators and
                                 Thought Leader Liaison:     Reimbursement Support
Michael Calabro                  10/2010 – present           Services in New Jersey,
                    Serono
                                                             Pennsylvania, Delaware and
                                                             Ohio.

                                 Regional Account
                                 Manager: 02/2010 –          Oversaw coordination of
                                 11/2014                     various Rebif Nurse
                    Serono       Northeast US Area           Educators and
Michael Lucy                     Business Director,          Reimbursement Support
                                 Neurology & Immunology:     Services throughout
                                 11/2014 – present           Northeast US.

                                                             Managed coordination of
                                                             Field Nurse Educators and
                                 Area Business Director,
                    Serono                                   Reimbursement Support
Scott Holiday                    Neurology: 06/2015 –
                                                             Services to increase Rebif
                                 present
                                                             sales.

                                                             Provided Rebif patient
                                                             education services in
                                                             Kentucky, including
                    RXC                                      traveling to patient homes,
                                 Nurse Educator: 02/2013 –
Celeste Foster                                               teaching proper self-
                                 10/2015
                                                             injection techniques and
                                                             providing education
                                                             regarding the drug.



                                 Case Manager, Human
                                                             Trained field Nurse
                    RXC          Resource Trainer,
Christopher Faber                Supervisor: 03/2015 –
                                                             Educator new hires.
                                 present




                                      69
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 70 of 128



                           Employer              Title/Dates of
        Name                                                                       Role
                                                 Employment
                                                                        Oversees client service
                                                                        programs, including
                                           Director, Specialty brand    Reimbursement Support
 Grant Compton         RXC                 Support Operations: 2014 –   Services and Nurse
                                           present                      Educator Program in
                                                                        Kentucky.

                                                                        Organizes with
                                                                        Serono/Pfizer to create and
                                                                        develop Rebif marketing
                                           Vice President of Business   strategies including through
 Steve Lynch           RXC                 Development: 01/2016 -       Field Nurse Educators
                                           present                      Program and
                                                                        Reimbursement Support
                                                                        Services in Florida.



       240.    Relator’s investigation reveals that, to retain and implement the services of Nurse

Educators, Serono and Pfizer paid millions of dollars each year.

       241.    The above mentioned individuals played significant roles in designing, developing

and implementing the unlawful Free Nurse Educator scheme with the singular goals of increasing

Rebif prescriptions and sales.

       The Duration of the Free Nurse Educator Scheme

       242.    Relator’s investigation establishes that Quintiles and RXC have administered the

Rebif Free Nurse Program since at least 2006. The Free Nurse programs were viewed by Serono

and Pfizer as a key part of its efforts to drive Rebif prescriptions and sales and, accordingly, have

been administered continuously once established for Rebif.

       243.    For instance, Drew Young (Young) worked for Serono as Senior Vice President

from June 2014 through August 2016 in the Boston, Massachusetts area. During that time-frame,

Young developed strategic direction for Rebif in collaboration with Pfizer with the goal of

increasing Rebif sales. As part of the Drug Companies’ strategic plan for Rebif, he assisted in


                                                 70
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 71 of 128



developing and marketing to Prescribers the field Nurse Educator program.

       244.    In another example, Eric McCrory (McCrory) worked for Serono as a Key Account

Manager from June 2015 through present.          McCrory engaged in similar strategic planning

initiatives throughout Texas.

       245.    According to Nurse Wopperer, Quintiles and Sereno have contracted for Rebif

nurse educators since approximately 2006 – and that the companies recently renewed the contract

for three more years. Her understanding is that this is among the longest third-party contracts in

the pharmaceutical industry.

       246.    Through Relator’s investigation, Relator has learned that the Drug Companies,

including Serono and Pfizer enter into detailed contracts with vendors such as the co-Defendant

vendors. These contracts are re-negotiated based upon the drug companies’ “ROI” or return on

investment of drug sales from the payments it makes to the co-Defendant vendors. Those contracts

include an attached Scopes of Work, referred to as “SOWs.” The SOW for Serono and Pfizer’s

Contract spells out in detail each discrete task that is to be performed and the payment that will be

made for each. These contracts are not publicly available but are in the exclusive possession and

control of the Defendants and will spell out the precise dates that the scheme began.

       The Geographic Span of the Free Nurse Educator Scheme

       247.    The Free Nurse Educator program is administered nationwide and is available to

patients throughout the United States.

       248.    Relator’s investigation reveals that the Free Nurse program has been implemented

in every region of the United States and in almost all 50 states.




                                                 71
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 72 of 128



         C.       THIRD SCHEME: QUID PRO QUO KICKBACKS – FREE

         REIMBURSEMENT SUPPORT SERVICES IN EXCHANGE FOR REFERRALS

         The Background of the Unlawful “Reimbursement Support Services” Scheme

         249.     In its third scheme, the “Reimbursement Support Services” Scheme, Serono and

Pfizer induced Prescribers to recommend Rebif by offering and providing Reimbursement Support

Services to Prescribers who wrote Rebif prescriptions.

         250.     Relator Harris explained that, generally, when a Prescriber writes a prescription for

Rebif, a number of additional administrative tasks must be completed before the patient is able to

“fill” the prescription at the pharmacy. These tasks customarily include:

         •        Determining whether and to what extent the patient has prescription drug insurance

                  benefits;

         •        Determining if the drug is on the formulary lists and, if so, the applicable tiers;

         •        Seeking a coverage determination for the drug from the patient’s carrier42;

         •        Determining the patient’s co-pays and deductibles;

         •        Determining whether a patient may qualify for “co-pay” assistance or coupons;

         •        Appealing any denial of coverage or prior-authorization;

         •        Determining the in-network pharmacy where the patient can have the drug filled;

         •        Communicating this information to the patient; and,



42
  In cases of Medicare and Medicaid, this is called a “coverage determination.” For Medicare patients, a coverage
determination is particularly cumbersome and time consuming given the complexity of many Part D plans, which
have four coverage phases: (1) a “deductible” phase, where a patient pays 100% for drug costs until the deductible
amount is met; (2) an “initial coverage” phase, where a patient pays a percentage of the drug cost depending on the
carrier and the drug’s formulary position; (3) a “coverage gap” or “donut hole” phase, where, as of 2017, a patient
pays 40% of the cost for brand-name drugs and 51% of the cost for generic drugs; and (4) a “catastrophic coverage”
phase, where, as of 2017, a patient pays either 5% of the covered drug cost or $3.30 for generics and $8.25 for brand
name drugs. See, e.g., Humana Part D 2017 Plan Year Stages, available at
https://www.humana.com/medicare/products-andservices/drug-plan/medicare-part-d-stages.


                                                         72
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 73 of 128



         •        Managing the resultant paper trail.

         251.     Relator’s industry research revealed that as part of managing a patient’s care, it is

the Prescriber’s responsibility to complete the numerous administrative steps between writing a

prescription and the patient’s receipt of the drug. These steps are time-consuming, averaging

roughly 20 hours per week for a Prescriber’s office.43 Because completing these tasks requires the

attention of the Prescriber and his or her staff, each task bears discrete economic costs to the

Prescriber.

         252.     For certain prescription drugs that are particularly expensive, like Rebif, a

Prescriber’s staff must also work with the patient’s insurance carrier to obtain what is known as a

“prior authorization.” A prior authorization is the requirement that a Prescriber obtain approval

from the patient’s health insurance plan before the drug can be dispensed by a pharmacy – or the

patient may be required to pay for the medicine “out of pocket.”

         253.     Because it entails advocacy on behalf of the patient, obtaining prior authorization

is a responsibility that falls within the Prescriber’s duty of care. 44 Importantly, numerous states

have enacted legislation that requires Prescribers to obtain prior authorizations on behalf of the

patients.45


43
   See Christopher P. Morley, David J. Badolato, John Hickner, and John W. Epling, The Impact of Prior
Authorization Requirements on Primary Care Physicians’ Offices: Report of Two Parallel Network Studies, J. Am.
Board Fam. Med. (January-February 2013), Vol. 26 no. 1, at 93-95.
44
   See Getting Medical Pre-approval or Prior Authorization, available at https://www.cancer.org/treatment/finding-
and-paying-for-treatment/understanding-healthinsurance/managing-your-health-insurance/getting-medical-pre-
approval-or-priorauthorization.html (noting that “Prior authorization is often used with expensive prescription drugs.
It means that your doctor must explain that the drug is medically necessary before the insurance company will cover
it. The company may want you to use a different medicine or try a different one before they will approve the one
your doctor prescribes.”).
45
   See, e.g., Ala. Medicaid Preferred Drug and Prior Authorization Program, Prior Authorization Criteria
Instructions; Cal. Health and Safety Code, § 1367.241; 10 CCR 2505-10, § 8.017E; Delaware Health and Social
Services General Policy, § 1.17; Florida Medicaid, Authorization Requirements Policy, §2-2.4.4 (June 2016);
Georgia Dept. of Comm. Health Medicaid Fee-for-Service Pharmacy Prior Authorization Request Process Guide;
Louisiana Medicaid Program Provider Manual, Chapter 37, § 37.5.5; Mass. Health Provider Manual, § 450.303;
Mich. Dept. of Health and Human Servs., § 7.5; Minn. Statutes, § 62J.497, subd. 5; NY State Medicaid Program,
Physician Prior Approval Guidelines; N.C. Dept. of Health and Human Servs., Prior Approval and Due Process;

                                                         73
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 74 of 128



         254.     Further, large Managed Care Organizations, which administer the Medicaid

programs in several states and Medicare Advantage plans throughout the country, also specifically

require Prescribers to perform prior authorization services for the drugs they prescribe.46

         255.     Federal Healthcare Programs such as Medicare, Medicaid and TRICARE also

require the prior authorization process to contain costs associated with expensive medications.

This is particularly true for products like Rebif, which are expensive and come with a myriad of

potential side effects that may require other medications to manage. For such products, carriers

routinely require Prescribers to “make a case” of medical necessity and explain why a less

expensive product is not an acceptable alternative.47 This process is designed to save taxpayer

dollars by ensuring that the more expensive medications are prescribed only when needed.

         256.     As a coalition of healthcare organizations led by the American Medical Association

has recognized, coverage determinations, prior authorization, and appeals often entail “very

manual, time-consuming processes . . . [that can] divert valuable and scarce resources away from



NJAC 10:51-1.14; Oregon Health Authority, Instructions for Submitting Prior Authorization Requests for Oregon
Medicaid Providers (Aug. 2015); Pennsylvania Pharmacy Prior Authorization General Requirements; S.C. DHHS,
Pharmacy Services Medicaid Provider Manual, § 2; Tenn. Medicaid Pharmacy Claims Submission Manual, § 7.6;
Texas Admin. Code. Title 28, § 19.1820; Texas Admin. Code. Title 1 § 531.073; WV Health and Human Resources
Bureau Manual, § 518.2.
46
   See, e.g., Molina Medicaid New Mexico 2014 Provider Manual, § 6; see also Anthem BlueCross BlueShield,
Preauthorization requirements, available at https://www.anthem.com/
wps/portal/ahpfooter?content_path=shared/noapplication/f2/s3/t0/pw_006531.htm&state=co&la
bel=Preauthorization (noting that “[t]he physician who . . . orders the procedure or service is responsible for
obtaining preauthorization”); Michael Bilhari, M.D., Insurance Companies Use Prior Authorization to Keep Health
Care Costs in Check (Jan. 21, 2017), available at https://www.verywell.com/prior-authorization-1738770 (“Prior
authorization is a requirement that your physician obtain approval from your health care provider before prescribing
a specific medication for you or to performing a particular operation. Without this prior approval, your health
insurance provider may not provide coverage, or pay for, your medication or operation, leaving you to cover some,
or all, of the costs out of pocket.”).
47
   See, e.g., Exceptions and Appeals for Drug Therapies: A Guide for Healthcare Providers, available at
https://www.janssencarepath.com/sites/www.janssencarepath.com/files/ exceptions-and-appeals-for-drug-
therapies.pdf (“Prior authorization (PA) processes require healthcare providers to contact and receive approval from
a patient’s payer before that payer will cover a certain prescription drug. In these situations the prescriber must
substantiate-verbally or in writing-why a particular therapy is medically necessary.”). See also Prior Authorizations:
A Payer’s Perspective, Medical Economics (July 8, 2014), available at http://www.medicaleconomics.com/modern-
medicine-feature-articles/prior-authorizationspayers-perspective.


                                                         74
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 75 of 128



direct patient care.”48 Further, industry research demonstrates that these tasks are time-consuming

and costly for Prescribers. For instance, a study of 12 primary care practices published in 2013 in

The Journal of the American Board of Family Medicine concluded that “preauthorization is a

measurable burden on physician and staff time.”49

        257.    According to another study published in 2009 in Health Affairs, primary care

Prescribers spent a mean of 1.1 hours per week on authorization-related work, primary care nursing

staff spent 13.1 hours, and primary care clerical staff spent 5.6 hours.50 The same study estimated

that the overall cost to the healthcare system of all practice interactions with health plans, including

authorizations, was between $23 billion and $31 billion annually.

        258.    Alternatively, if a Prescriber does not wish to pay its own staff to carry out these

administrative tasks, Prescribers can outsource them to third-party commercial vendors for a fee.

Numerous vendors provide such outsourcing services. A study conducted by Deloitte on behalf

of a large pharmaceutical company demonstrates that medical practices pay up to $98 for initial

insurance verification, up to $75 for insurance re-verification, up to $111.82 for prior

authorizations, and other à la carte fees:




48
   See Prior Authorization and Utilization Management Reform Principles, available at https://www.ama-
assn.org/sites/default/files/media-browser/principles-with-signatory-page-forslsc.pdf.
49
   See Morley, supra, note 42, at 93.
50
   See id. at 95 (citing Lawrence P. Casalino, Sean Nicholson, David N. Gans, Terry Hammons, Dante Morra,
Theodore Karrison, Wendy Levinson, What Does It Cost Physician Practices To Interact With Health Insurance
Plans?, Health Affairs (July-August 2009), Vol. 28 no. 4, at 533-43).


                                                     75
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 76 of 128




       259.    Regardless of whether these administrative tasks are outsourced to third parties or

performed in-house, the tasks that must be completed before prescriptions are filled result in

significant, tangible administrative costs to Prescribers. These are direct costs that Prescribers

would have to incur to perform or outsource the burdensome administrative tasks associated with

Support Services.

       260.    Despite the significant administrative costs associated with providing Support

Services, Prescribers are not permitted to charge the patient or their insurance provider for


                                               76
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 77 of 128



performing such tasks.51 Prescribers must either assign their own staff to perform these tasks or

outsource the work to a third-party vendor. Thus, when an office-based Prescriber receives

payment for an office consultation,52 the payment is intended to compensate the Prescriber for both

the medical care given and administrative tasks associated with that patient’s care.53 These tasks

necessarily include Support Services.54

        261.     Because a provider’s reimbursement for each office visit is fixed per unit,

Prescribers are continuously seeking ways to combat and reduce overhead costs and expenses in

order to earn more profit from each E/M unit billed. One way to reduce these costs is to lessen the

administrative costs associated with prescribing MS drugs. If a Prescriber can reduce or eliminate

this cost, each E/M unit will be more profitable, and their staff will have more time to devote

elsewhere.

        262.     Given that the administrative tasks associated with the provision of Support

Services are time-consuming and tedious, these economic considerations directly impact a

Prescriber’s prescribing behavior. Prescribers are less likely to prescribe a drug that imposes an



51
   For example, in Texas, “[p]roviders must certify that no charges beyond reimbursement paid under Texas
Medicaid for covered services have been, or will be, billed to an eligible client.” The Texas Medicaid Provider
Procedures Manual makes clear to providers that “Federal regulations prohibit providers from charging clients a fee
for completing or filing Medicaid claim forms” and notes that the “cost of claims filing is part of the usual and
customary rate for doing business.” Further, providers cannot charge “Texas Medicaid clients, their family, or the
nursing facility for telephone calls, telephone consultations, or signing forms.” Texas Medicaid Provider Procedures
Manual § 1.6.9 (Dec. 2017), available at
http://www.tmhp.com/Pages/Medicaid/Medicaid_Publications_Provider_manual.aspx (last accessed, Dec. 20,
2017).
52
   The technical term for an office visit is “evaluation and management services” or “E/M.” In 2012, the most
commonly billed Medicare physician service was the $70 “doctor office visit” for a 15-minute consultation, closely
followed by the $100 “doctor office visit” for a 30-minute consultation. Medicare pays over $11 billion each year
for E/M services alone. Medicaid and private insurers also pay billions each year.
53
   For example, if a provider receives $50 for an E/M service, a portion of that $50 is intended to compensate the
provider for the administrative tasks inherent in managing that patient’s care.
54
   To reiterate, these administrative tasks include: determining the patients’ prescription drug insurance benefit
verifications, determining if the drug is on the formulary lists and tiers, seeking a coverage determination,
determining co-pays and deductibles and telephone calls to patients, responding to patient complaints, returning
messages and faxes, handling prescription refill requests and, where necessary, obtaining prior authorizations, and
handling the resulting paper trail.

                                                        77
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 78 of 128



undue burden on support staff because doing so consumes the staff’s time and limits the number

of patients that can be seen in a day, thereby, decreasing profitability. Conversely, a Prescriber is

much more likely to prescribe a drug if it can be prescribed with little or no administrative burden

because doing so frees up staff and allows more patients to be seen in a day, thereby, increasing

profitability. Thus, the Prescriber’s relative cost and burden in prescribing one pharmaceutical

company’s drug when compared to another pharmaceutical company’s drug can directly influence

which drug a Prescriber will recommend and ultimately prescribe to a patient.

       263.    According to Relator, these factors were not lost on Serono and Pfizer. Indeed,

Serono and Pfizer readily assumed the expense the Prescribers would otherwise have had to incur,

knowing that the availability of Support Services served as a powerful inducement to Prescribers

to recommend Rebif over a competitor’s drug.

       264.    With expensive MS drugs, such as Rebif, the “hoops” a Prescriber must jump

through to obtain a prior authorization for coverage can be very time-consuming and arduous

process for Prescriber, and the Drug Companies are fully aware of this challenge. Thus, to increase

prescriptions for Rebif, Serono and Pfizer developed a concierge of Rebif Support Services that

are marketed to Prescribers in tandem with marketing Rebif to increase the likelihood that

Prescribers choose to recommend Rebif over other products.

       265.    The Reimbursement Support Services provided by Serono and Pfizer were

comprehensive and intended to provide a material advantage to the physicians choosing Rebif over

competing drugs, some of which required less paperwork to authorize with insurance companies

or other payors.

       266.    When pitching Rebif to Prescribers, Relator Harris and the Drugs Companies’ sales

reps emphasized that, if the Prescriber prescribed Rebif, Serono and Pfizer would provide – free



                                                 78
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 79 of 128



of charge – the services and resources of a full reimbursement support team to manage the

administrative tasks associated with prescribing the drug. Rebif sales reps emphasized that the

cost and expenses normally associated with managing a patient’s prescription would be shifted to

the Drug Companies, thereby, increasing the Prescriber’s bottom line. The drug reps could offer

a provider an “on call” reimbursement support team to manage patients’ drug prescriptions.

Support Services very much became a key component of the Serono drug reps’ collective sales

pitch because it was a way of offering physicians increased profitability.

        267.     This value proposition proved a powerful tool in the hands of Serono and Pfizer’s

nurse educators and drug reps and served to influence Prescribers to recommend Rebif. In short,

offering the free Reimbursement Support Services as a complementary service automatically

provided with Rebif prescriptions served as a way of inducing and compensating Prescribers to

prescribe Rebif.

        268.     Serono highlights the role of their “Financial Support Specialists”55 in providing

reimbursement services to patients:

                 Our trained Financial Support Team members at MS LifeLines can
                 also assist you with the following:

                     •    Submitting forms to determine eligibility for financial
                          assistance programs
                     •    Coordinating with pharmacies to fill your prescription in
                          a timely manner
                     •    Understanding your Medicare prescription drug
                          coverage for the cost of your Rebif
                     •    Exploring your financial options and patient assistance
                          programs

                 Though we cannot guarantee that you will receive coverage or
                 reimbursement for your therapy, our team will focus on conducting
                 a thorough review of your situation to determine eligibility for an

55
   Serono refers to their MS LifeLines team that provides Reimbursement Support Services as “Financial Support
Specialists.” See Rebif, One-on-One support, available at https://www.rebif.com/rebif-one-on-one-support/rebif-
financial-services (last accessed Dec. 8, 2018).

                                                       79
           Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 80 of 128



                  MS LifeLines assistance program. Or, we will refer you to the
                  appropriate state or federal program.56
                  (emphasis added)

           269.   Relator Harris explained that Rebif is administered by a specialty pharmacy. Harris

also explained that often, he spoke directly with a doctor’s nurses and not the doctor as the doctor

already knows about Rebif since it is a decade-old drug. In speaking with a doctor’s nurses, he

asked the nurses to send the patient information to the reimbursement specialists so they can get

Rebif covered for that particular patient.

           270.   Harris explained that patients can get “free product” for up to one year. The patient

qualifies for free Rebif if the patient was denied for reimbursement by their insurance, but they

were otherwise still a good candidate for the product. He also explained if the patient loses their

job, Serono would not take the patient off the Rebif therapy. Instead, Serono would give the patient

free product for at least one year. Providing a patient with free product when their insurance denies

reimbursement or when the patient loses their job ensured that the patient remained on Rebif

therapy while the Reimbursement Support Services took up an appeal on behalf of the patient to

re-obtain coverage for Rebif. The MS LifeLines Reimbursement Support Services “took care of

all of that.”

           271.   Harris explained that once a patient goes through the process of reimbursement

assistance, nurse education, and using Rebif, the patient became a guaranteed Rebif patient. Once

he has secured a certain patient as a Rebif patient, Harris returned to the doctor and asked: “do you

have anyone else that fits that bill?”

           272.   MS LifeLines differentiates Rebif from other MS drugs/therapies. The doctors that

Harris worked with regularly told him “your customer service and reimbursement line is top-



56
     Id.

                                                   80
          Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 81 of 128



notch.”

          273.   By engaging in this unlawful practice all across the country and with hundreds or

thousands of Prescribers, the Rebif patient list grew and Rebif sales grew as a result over the last

decade in which Defendants have carried on these unlawful schemes.

          274.   Relator Harris identified Dr. Mitzi Williams; Dr. Jeffrey English; and Dr. Robert

Gilbert from the MS Center in Atlanta; Dr. Ben Thrower, Dr. Cheryl Lorring and Guy Buckle of

the Sheppard Center; and Dr. Reinaldo Verson of the Columbus MS Center as providers to whom

he targeted and who received free reimbursement support services in the manner identified above.

          275.   John McCann was employed by Serono as a Case Reimbursement Specialist from

approximately March 2016.

          276.   McCann believed that Rebif’s sales reps gathered more “buy-ins” from Prescribers

because of Rebif’s Reimbursement Support Services. He explained that doctors are generally

apprehensive to new products unless they have staff that can handle reimbursement support

services in-house. Because of this, sales reps promoted the service to Prescribers and offered a

flyer advertising the service as well.

          277.   McCann performed benefit verifications for Rebif. McCann estimated that benefit

verifications take 20 minutes to an hour and a half. This is time and expense that the Prescriber’s

office would otherwise have to incur. As part of his day-to-day activities, McCann made direct

calls to insurance companies to verify benefits. He then prepared a report and faxed the report

back to the provider’s office.

          278.   McCann also performed benefit verifications online. When conducting benefit

verifications with insurance companies and government programs, Mr. McCann identified himself

as calling from “EMD Serono.” Generally, he identified himself as calling from the doctor’s office



                                                81
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 82 of 128



when performing benefit verifications. He also stated that the prescription he received from the

doctor’s office came with an order form which included an authorization for Serono to perform

Reimbursement Support Services.

         279.   McCann strongly believes that benefit verification services saved Prescribers time

and money because the Drug Companies assumed the reimbursement support responsibilities,

which allowed office staff and nurses to focus only on patient care.

         280.   McCann also performed prior authorizations for Rebif. McCann estimated that

prior authorizations take 30 to 40 minutes. He typically became aware that the patient requires a

prior authorization while performing a benefit verification for that patient. To that end, McCann

would then talk to the prior authorization department and sometimes request that the doctor’s office

send him or the prior authorization unit clinical information. If the clinical information went to

him, Mr. McCann would then forward it to the prior authorization unit. The prior authorization

unit would then give him an answer and he would not write a report but rather call the provider to

let them know the outcome.

         281.   McCann strongly believes that the prior authorization services saved Prescribers

time and money because the MS LifeLines representatives working for the Drug Company

performed all the reimbursement services and necessary follow-up to get a patient covered for

Rebif.

         282.   McCann also performed coverage appeals. He estimates appeals took up to 30 days

to complete.

         283.   McCann emphasized that the Drug Companies saw a positive net impact in terms

of new prescriptions and refills for Rebif because of Reimbursement Support Services they

provided free of charge to Prescribers. He explained that these services provided a positive impact



                                                82
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 83 of 128



because the Reimbursement Support Services build brand loyalty. When the doctor is constantly

writing different prescriptions for different MS products, the doctor prefers to prescribe a drug that

offers a dedicated service team to work with insurance companies to obtain coverage for that

specific product over products which do not offer similar services. He estimates that “thousands”

of doctors write prescriptions for drugs specifically offering reimbursement support services

because it is a highly valuable service to doctors. McCann’s point of view is consistent with that

of Relator Harris – the Reimbursement Support Services positively differentiated Rebif from its

closest competitors.

       284.    Overall, McCann is confident that Reimbursement Support Services helped the

Drug Companies distinguish and promote Rebif. He confirmed that sales reps, like Relator Harris,

can go into doctors’ offices and promote the Reimbursement Support Services, including benefit

verification, prior authorizations and appealing denials of coverage. McCann believes, based on

his experience, a medical provider will increase prescriptions of a company’s drug after

reimbursement services are provided. Because of this, Reimbursement Support Services are a

great investment for pharmaceutical companies in general. Pharmaceutical companies that do not

offer reimbursement support services are at a competitive disadvantage because these services are

offered free of charge by other pharmaceutical companies, such as Serono and Pfizer.

       285.    McCann estimates that it would cost a provider approximately $45,000 to $52,000

per year in order to staff a person in-house to perform these same Reimbursement Support Services

which Rebif’s MS LifeLines personnel performed.

       286.    Nurse Educator Wopperer described her experience with the Reimbursement

Support Services Scheme. She confirmed that once a physician prescribes Rebif, the physician's

office faxes enrollment paperwork to Serono’s MS LifeLines support services. Wopperer informed



                                                 83
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 84 of 128



that Serono offers a 24-hour nurse line as part of MS LifeLines.

       287.    Once the paperwork is received by MS LifeLines staff, they begin the process for

enrolling the patient on Rebif. Wopperer confirmed that Serono offers prior authorizations, benefit

verifications and patient assistance and she emphasized these Reimbursement Support Services to

Prescribers and staff during her initial office visits when calling on and promoting to Prescribers.

She stated:

               I simply go into the office and ask if somebody in the doctor’s office
               performs prior authorizations. I then let them know that Serono has
               reimbursement specialists to perform that function. Doing prior
               authorizations is very time-consuming and doing the paperwork
               for the office frees up their staff to do other things.
               (emphasis added)

       288.    Wopperer informed that Serono assists physicians’ offices with the insurance

process as the drug costs approximately $60,000 per year. She also explained that Rebif has

deductibles and co-pays so the financial assistance to patients is also a benefit. Wopperer believes

Rebif’s Reimbursement Support Services offer a competitive advantage because it provides an

extensive service to Prescribers’ offices.

       289.    Wopperer believes that Rebif’s Nurse Educator and Reimbursement Support

Services were the most comprehensive for any drug in the MS disease state.

       290.    Relators’ investigation has confirmed that Reimbursement Support Services

provide substantial value to Prescribers because they allowed Prescribers to essentially outsource,

for free, the administrative tasks involved with starting and keeping a patient on Rebif; thereby,

relieving the Prescribers and their staff from this administrative burden. The appeal of handling

all administrative tasks associated with starting and keeping a patient on Rebif incentivized

Prescribers to prescribe Rebif over competitor MS drugs.

       291.    Nurse Educator Van Asdian highlighted the appeal and substantial value that the

                                                84
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 85 of 128



Reimbursement Support Services provided to Prescribers:

               I think most of the physicians used the reimbursement support
               services because we really stressed that. That that would be less
               work for their office staff. So, if they had a new patient that was
               starting on Rebif, all they had to do is call in, and the people back in
               Massachusetts where the [Serono] headquarters was, the main call
               center, they would call the insurance companies and really do all of
               the leg work for them. And they’d get them approved. That was
               with all physicians.
               (emphasis added).

       292.    Van Asdian emphasized that “all” of the physicians and nurses she worked with

utilized the Reimbursement Support Services because they were “excellent.”

       293.    Relators’ investigation has confirmed that the Reimbursement Support Services

also provided independent value to Prescribers because they served to significantly reduce or, in

some instances, eliminate the administrative costs and burden associated with prescribing Rebif

which Prescribers would have otherwise necessarily incurred when prescribing another MS drug.

But-for Defendants undertaking all administrative tasks associated with prescribing Rebif,

Prescribers and their staff would have had to either perform these tasks themselves or outsource

these tasks to third-party vendors for a fee.

       294.    The independent value the Reimbursement Support Services provided to

Prescribers is further highlighted by that fact that, regardless of which MS drug a Prescriber

prescribes, the Prescriber must perform these administrative tasks as an inherent part of the

Prescriber’s duty of care. As such, the fact that the Drug Companies provided these Support

Services complementary with Rebif while other drug companies selling competitor MS drugs did

not evidences the substantial independent value these support services provided to Prescribers.

       295.    Put simply, in exchange for prescribing Rebif, Defendants would assume the

Prescriber’s administrative responsibilities and costs associated with starting a patient on Rebif.



                                                 85
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 86 of 128



The more a Prescriber prescribed Rebif as a percentage of its overall prescription volume, the

greater the savings and profits to the practice, as time and money spent on handling Support

Services for Rebif would now fall exclusively on Defendants. These Support Services were the

“carrot” or remuneration dangled to induce Prescribers to prescribe Rebif to their MS patients.

Prescribers could earn more if they prescribed Rebif.

       296.    Rather than promoting and marketing its drugs based on patient outcomes and

efficacy, Serono and Pfizer introduced an additional incentive for Prescribers to recommend its

drugs to patients. Serono knew that this service would present a tangible value to the providers.

When that offer was accepted, the provider received the benefits of the Support Services without

actually having to pay for those services.

       297.    By providing a Prescriber Reimbursement Support Services, the Drug Companies

gave Prescribers a tangible “in kind” benefit that greatly reduced and in some instances eliminated

a Prescriber’s administrative costs related to prescribing Rebif and thus induced Prescribers to

choose Rebif over a competitor’s MS drug.

       298.    Most importantly, these Reimbursement Support Services resulted in greater profits

for Prescribers prescribing Rebif because they “eliminate[d] an expense that [the provider] would

have otherwise incurred.”57       Such “in kind” remuneration given, in part, to induce a

recommendation and prescription for Rebif constitutes an unlawful kickback under the AKS.

       299.    In addition to the above, the Defendants would have detailed electronic records

peculiarly in its control which would easily identify additional details about each Prescriber for

whom it performed a benefit verification, prior authorization and/or coverage appeal. The records

were created by the Defendants and are maintained in the ordinary course of its business. The


57
  Compliance Program Guidance for Pharmaceutical Manufacturers, 68 F.R. 23, 731 Section II (2) (May 5,
2003)(“CPG”).

                                                 86
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 87 of 128



records would show each instance a Reimbursement Support Service was performed for a

Prescriber, including the name of the employee performing the task, the dates and times the task(s)

was performed, the name of the patient’s insurance and the outcome of the tasks performed.

       300.    In sum, Reimbursement Support Services provide substantial independent value to

Prescribers because these Support Services reduce, and in some instances, eliminate the

administrative costs associated with prescribing drugs and, therefore, increase profitability for

physicians and practices.

       301.    By providing these Reimbursement Support Services to Prescribers in tandem with

a Rebif prescription, the Defendants induced Prescribers to prescribe Rebif over other MS drugs

and engaged in an unlawful remuneration scheme in violation of the AKS.

       The Individuals Involved in the Reimbursement Support Services Scheme

       302.    The Reimbursement Support Services scheme was designed and approved as part

of a collaboration between Serono and Pfizer. These “Support Services” were administered by

Serono pursuant to its agreement with Pfizer. Serono created and maintained a manual that

provided and explained the operations and procedures for the Support Services, which was also

approved by Pfizer. Serono also recruited and employed the personnel who provide Support

Services and interact with patients who had been prescribed Rebif, as well as the employees who

manage and coordinate the administration of the Support Services. Together, Serono and Pfizer

monitor and oversee the administration of the Reimbursement Support Services.

       303.    As with the Free Nurse Educator scheme and the White Coat Marketing scheme

developed and implemented by Serono, Pfizer, Quintiles and RXC detailed above, numerous

individuals, in addition to the previously listed corporate actors, were involved in the design,

approval and implementation of the Reimbursement Support Services scheme including but not



                                                87
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 88 of 128



limited to:

                    Employer             Title/Dates of
       Name                                                                   Role
                                         Employment
                                  Senior Medical Director,
                                  Neurology: 03/2008 – 01/2012
                                                                  Helped design, develop and
                                  Head, Neurodegenerative
                                                                  operate the Reimbursement
                                  Diseases: 2012 – 2015
 Fernando                                                         Support Services. Involved in
                                  Senior Medical Director: 2015
 Dangond                                                          launching Rebif product and
                                  – 2017
                  Serono                                          medical representation in due
                                  Neurology and Executive
                                                                  diligence.
                                  Medical Director: 01/2018 –
                                  present
                                                                  Managed Rebif
                                                                  Reimbursement Support
                                                                  Services to patients, nurses
                                  Territory Manager,
                                                                  and physicians to increase
 Frank Dangora                    Reimbursement: 02/2004 –
                  Serono                                          Rebif demand/sales with
                                  10/2013
                                                                  focus on copay assistance for
                                                                  Medicare D plans.

                                  Director of Patient Value,
                                  Global Business Franchise
                                                                  Assisted in directing and
                                  Neurology & Immunology:
                                                                  operating Rebif
                                  01/2013 – 04/2015
 Helen Gray                       Director of Strategic
                                                                  Reimbursement Support
                  Serono                                          Services to patients,
                                  Marketing: 04/2015 – 01/2017
                                                                  prescribers and payors.
                                  Medical Director: 01/2017 –
                                  present
                                                                  Advertised Rebif
                                  Serono - Vice President,        Reimbursement Support
                                  Marketing: 2015 – 2017          Services for Serono
 Jack Wilson      Serono/Pfizer                                   employees. Coordinated
                                  Pfizer – Senior Manager,        launch and co-promotion of
                                  Neuroscience: 2004-2007         Rebif between Serono and
                                                                  Pfizer.
                                  Strategic Account Manager:
                                  10/2008 – 10/2012
                                  Thought Leader Liasion:
                                  10/2012 – 11/2014               Managed and administered
                                  Sales Training Manager:         the Rebif Reimbursement
 Jim Guardino                     11/2014 – 12/2015               Support Services.
                  Serono          Associate Director, US
                                  Neurology & Immunology
                                  Field Force Effectiveness:
                                  12/2015 – present




                                            88
      Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 89 of 128



                    Employer          Title/Dates of
     Name                                                                 Role
                                      Employment
                                                              Coordinated Rebif field
                                                              representatives, including
                                                              Nurse Educators and
                               Thought Leader Liaison:
Michael Calabro    Serono      10/2010 – present
                                                              Reimbursement Support
                                                              Service Specialists in New
                                                              Jersey, Pennsylvania,
                                                              Delaware and Ohio.
                               Regional Account Manager:
                                                              Oversaw coordination of
                               02/2010 – 11/2014
                                                              various Rebif Nurse
                   Serono      Northeast US Area Business
Michael Lucy                                                  Educators and
                               Director, Neurology &
                                                              Reimbursement Support
                               Immunology: 11/2014 –
                                                              Services.
                               present
                                                              Led and managed
                                                              coordination of Field Nurse
                               Area Business Director,        Educators and
Scott Holiday                  Neurology: 06/2015 – present   Reimbursement Support
                   Serono
                                                              Services to increase Rebif
                                                              sales.
                                                              Partnered with
                                                              pharmaceutical companies to
                                                              develop marketing strategies
                               Vice President: 09/2008 –
Christie Spencer   RXC
                               01/2011
                                                              and implement these
                                                              strategies by deploying
                                                              Reimbursement Support
                                                              Services.
                                                              Assisted patients transitioning
                                                              to Rebif obtain coverage for
                               Case Manager: 01/2016 –
                                                              medication by performing
Danielle Pope      RXC         07/2016
                                                              provider Reimbursement
                                                              Support Services in the form
                                                              of benefit investigations.
                               Case Manager: 08/2005 –
                               05/2010
                               Subject Matter Expert:         Oversaw, managed and
                               05/2010 – 06/2013              approved Rebif
                               Program Supervisor: 06/2013    Reimbursement Support
Emily Murphy       RXC         – 04/2014                      Services to conform to
                               Associate Program Manager:     contracts with pharmaceutical
                               04/2014 – 03/2015              companies.
                               Program Manager: 03/2015 –
                               present
                                                              Manage and oversee client
                               Director, Specialty brand      service programs, including
Grant Compton      RXC         Support Operations: 2014 –     Reimbursement Support
                               present                        Services and Nurse Educators
                                                              Program.


                                         89
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 90 of 128



                       Employer              Title/Dates of
       Name                                                                     Role
                                             Employment
                                                                    Provides Reimbursement
                                      Case Manager: 08/2017 –       Support Services by ensuring
 Howard Luo           RXC             present                       patients qualify for Rebif with
                                                                    insurance.
                                                                    Organizes with Serono/Pfizer
                                                                    to create and develop Rebif
                                      Vice President of Business    marketing strategies including
 Steve Lynch                          Development: 01/2016 -        through Field Nurse
                      RXC             present                       Educators Program and
                                                                    Reimbursement Support
                                                                    Services.


       304.    The Reimbursement Support Services program was largely delivered by RXC and

Quintiles nurses that administered Serono’s Free Nurse Educators program.

       305.    These and the other above-mentioned individuals played significant roles in

designing, developing and implementing the Reimbursement Support Services scheme with the

singular goals of increasing Rebif prescriptions and sales.

       The Duration of the Reimbursement Support Services Scheme

       306.    As with the Nurse Educator and White Coat Marketing programs, Relator’s

investigation establishes that the Reimbursement Support Services programs were viewed by

Serono and Pfizer as a key part of its efforts to promote and drive Rebif prescriptions and sales

and, accordingly, have been administered continuously once established for Rebif.

       307.    For instance, Fernando Dangond (Dangond) worked for Serono in various roles as

outlined above, but most recently as Head of Neurodegenerative Disease from 2012 through 2015

and Senior Medical Director and Head from 2015 through 2017 in Massachusetts. During that

time-frame, Dangond launched Rebif product support services including representing Prescribers

in due diligence procedures through Reimbursement Support Services.

       308.    Additionally, Frank Dangora (Dangora) worked for Serono as a Territory Manager


                                                90
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 91 of 128



for Reimbursement from February 2004 through October 2013. In that role, Dangora managed

Rebif Reimbursement Support Services to patients, nurses and physicians throughout the

Pennsylvania and New Jersey region. Dangora focused especially on Reimbursement Support

Services with Medicare Part D plans copay assistance.

       309.    Further, Christie Spencer (Spencer) worked for RXC as Vice President from

September 2008 through January 2011. Spencer partnered with Serono and Pfizer to develop

marketing strategies and implement these strategies by deploying Reimbursement Support

Services.

       310.    Relator Harris identified Georgia based Prescribers who were targeted with and

received the free Reimbursement Support Services in the manner set forth herein.            Those

Prescribers are as follows: Dr. Mitzi Williams; Dr. Jeffrey English; and Dr. Robert Gilbert from

the MS Center in Atlanta; Dr. Ben Thrower, Dr. Cheryl Lorring and Dr. Guy Buckle of the

Sheppard Center; and Dr. Reinaldo Verson of the Columbus MS Center.

       311.    Relators’ investigation identified Utah based Prescribers who were targeted with

and received the free Reimbursement Support Services in the manner set forth herein. Those

Prescribers are as follows: Dr. Jeffrey Groves; Nurse Practitioner Julia Klein; Dr. Denise Skuster;

Dr. John Rose; and, Dr. Joseph Watkins.

       312.    Relators’ investigation identified several New York based Prescribers who were

targeted with and received the free Reimbursement Support Services in the manner set forth herein.

Those Prescribers are as follows: Nurse Practitioner Jeanne Ceballos; Dr. Keith Edwards; Dr. Burk

Jubelt; Nurse Practitioner Pamela Kirch; and, Dr. Hassan Shukri-Mahmod.

       313.    Relators’ investigation identified several New Jersey and Pennsylvania based

Prescribers who were targeted with and received the free Reimbursement Support Services in the



                                                91
           Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 92 of 128



manner set forth herein. Those Prescribers are as follows: Dr. Syed Jaffery; Dr. Thomas Mirsen;

Dr. Manzoor Abidi; Dr. Ravi Dukkipati; Dr. Thomas Leist; and, Dr. Dina Jacobs.

       314.     Upon information and belief set out in the previous paragraphs, the free

Reimbursement Support Services scheme dates back from approximately 2004 through the

present.

       315.     Through Relators’ investigation, Relators have learned that drug companies,

including Serono and Pfizer, enter into detailed contracts with vendors such as the co-Defendant

vendors. These contracts are re-negotiated based upon the drug companies’ “ROI” or return on

investment of drug sales from the payments it makes to the co-Defendant vendors. Those contracts

include an attached Scopes of Work, referred to as “SOWs.” The SOW for Serono and Pfizer’s

contract spells out in detail each discrete task that is to be performed and the payment that will be

made for each. These contracts are not publicly available but are in the exclusive possession and

control of the defendants and will spell out the precise dates that the scheme began.

       The Geographic Span of the Reimbursement Support Services Scheme

       316.     The Reimbursement Support Services program is administered nationwide and is

available to patients throughout the United States.

       317.     Relator’s investigation reveals that the Reimbursement Support Services program

has been implemented in every region of the United States and in almost all 50 states.

  DEFENDANTS’ FRAUDULENT SCHEMES RESULTED IN THE SUBMISSION OF

             FALSE CLAIMS TO GOVERNMENT HEALTHCARE PROGRAMS

       318.     During the relevant time period, Defendants’ actions knowingly caused

pharmacies, PBMs, Part D sponsors, fiscal intermediaries and others to submit millions of dollars

in claims to Federal Healthcare Programs for Rebif provided to beneficiaries as a result of



                                                 92
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 93 of 128



Defendants’ illegal marketing and quid pro quo arrangements. Those false claims have caused the

Government to disburse billions of dollars in reimbursements that were tainted by kickbacks and

should not have been paid. This conclusion is compelled by numerous facts, as detailed below.

       Specific Examples of False Claims Resulting from Prescribers Targeted with the White
       Coat Marketing Scheme, the Free Nurse Scheme, and the Reimbursement Support
       Services Scheme

       319.    Relator’s investigation has identified specific Prescribers who were targeted with

the White Coat Marketing Scheme, the Free Nurse Kickback Scheme, and the Reimbursement

Support Services Scheme and provides examples of claims resulting from these Prescribers.

       320.    Attached as Exhibit A are some examples of specific claims submitted for Rebif by

the Prescribers mentioned in this complaint who were targeted with the White Coat Marketing

Scheme and received remuneration from the Free Nurse Services and the Free Reimbursement

Support Services Schemes. Each row represents a specific claim submitted for reimbursement to

Medicare.

       321.    Attached as Exhibit B are the aggregate annual Rebif Medicare claims submitted

by the Prescribers mentioned in this complaint who were targeted with the White Coat Marketing

Scheme and received remuneration from the Free Nurse Services and the Free Reimbursement

Support Services Schemes.

       322.    Attached as Exhibit C are some of the Rebif New Jersey Medicaid claims resulting

from some of the Prescribers mentioned in this complaint who were targeted with the White Coat

Marketing Scheme and received remuneration from the Free Nurse Services and the Free

Reimbursement Support Services Schemes.

       323.    Each of the claims identified in Exhibits A through C are linked to the Defendants’

unlawful conduct detailed above, which gives rise to the false claims at issue herein.



                                                93
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 94 of 128



        324.     These specific claims are linked to the Defendants’ conduct alleged herein because

each claim resulted from a prescription written by a Prescriber who was offered and/or received

unlawful remuneration under the Free Nurse Kickback Scheme. This unlawful remuneration saved

the Prescribers and their staff time, resources, and money that the Prescriber would otherwise have

had to incur to provide follow-up care and monitoring for patients treating with Rebif.

        325.     These specific claims are further linked to the Defendants’ conduct alleged herein

because each claim resulted from a prescription written by a Prescriber who was offered and/or

received unlawful remuneration under the Reimbursement Support Services Scheme. This

unlawful remuneration saved the Prescribers and their staff time, resources, and money that the

Prescriber would otherwise have had to incur to perform administrative tasks necessary for the

patients to receive treatment with Rebif.

        326.     These specific claims are further linked to the Defendants’ conduct alleged herein

because each claim resulted from a prescription written by a Prescriber who also was targeted by

Serono’s White Coat Marketing Scheme, which involved Serono and Pfizer paying compensation

to Quintiles and RXC nurses to recommend Rebif.

        Defendants Specifically Targeted Government Healthcare Programs

        327.     Relator’s investigation indicates that the vast majority of patients for whom Rebif

was prescribed by Prescribers targeted w Defendants are recipients of Medicare, Medicaid,

TRICARE, or Medicare supplement healthcare insurance programs.

        328.     Indeed, many of these same Prescribers are among the Top Medicare Prescribers

of Rebif nationally.58

        Given the Breadth of Defendants’ Misconduct and the Large Volume of Claims

58
  ProPublica, Prescriber Checkup, available at
https://projects.propublica.org/checkup/drugs/1761?sort=drug_claims (last accessed Nov. 13, 2018).


                                                       94
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 95 of 128



         Submitted to Government Healthcare Programs, It Is Statistically Impossible that
         Defendants’ Conduct Did Not Result in the Submission of False Claims

         329.     Defendants employed the three schemes detailed above across the nation, and Rebif

was marketed, prescribed, and sold nationwide. Claims were submitted to federal and state

healthcare programs, including Medicare and Medicaid, in most, if not all, states. Given that the

marketing schemes described herein were actively promoted by Defendants and widely used by

Prescribers, it is statistically impossible that claims for Rebif were not submitted to Government

programs.

         330.     Approximate Medicare claims data concerning Rebif for certain years is

summarized below.

         Claims Related to Rebif

         331.     There is an abundance of evidence supporting a reliable indicia that other claims

were submitted to Government payers.

         332.     For example, in 2015, approximately 47,000 Medicare Part D Claims were

submitted for Rebif, resulting in approximately $274 million in nationwide spending.59 Over $10

million was spent in each of 8 states. The top 3 states in terms of spending were New York ($19.2

million), Florida ($18.4 million) and Michigan ($18 million). A further breakdown of each state’s

2015 Medicare claims data is summarized in the table below. Relator’s investigation confirms that

the conduct identified herein took place nationwide.60

                                        2015 Rebif Medicare Claims Data
                                              (approximate value)
                              State             Patients      Claims                      Cost
                                                                                     (in millions)
                         Alabama                     86                 739              $4.39
                         Alaska                                         35               $202K

59
   ProPublica, Prescriber Checkup, Rebif, available at https://projects.propublica.org/checkup/drugs/1761 (last
accessed Nov. 8, 2018).
60
   See id. Note, patient data was unavailable for Alaska, Hawaii, Rhode Island, Vermont and Wyoming.

                                                          95
Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 96 of 128



                     2015 Rebif Medicare Claims Data
                           (approximate value)
             State           Patients      Claims           Cost
                                                       (in millions)
          Arizona             79            605            $3.72
          Arkansas            36            321            $1.79
          California          286           2,447          $13.8
          Colorado            125           1,012          $6.08
          Connecticut         49            420            $2.47
          Delaware            22            317            $1.18
          Florida             372           3,269          $18.4
          Georgia             136           1,030          $5.99
          Hawaii                            67             $375K
          Idaho               33            355            $1.89
          Illinois            263           2,334          $13.4
          Indiana             169           1,630          $8.62
          Iowa                55            421            $2.48
          Kansas              56            620            $3.15
          Kentucky            99            854            $4.83
          Louisiana           55            481            $2.76
          Maine               61            477            $2.79
          Maryland            95            723            $4.13
          Massachusetts       109           917            $5.55
          Michigan            362           3,002          $18
          Minnesota           158           1,438          $8.19
          Mississippi         60            444            $2.7
          Missouri            144           1,297          $7.5
          Montana             16            141            $826K
          Nebraska            25            238            $1.38
          Nevada              46            446            $2.64
          New Hampshire       32            304            $1.64
          New Jersey          146           1,098          $7.47
          New Mexico          39            330            $1.95
          New York            382           3,317          $19.2
          North Carolina      182           1,495          $9.33
          North Dakota        23            223            $1.29
          Ohio                255           2,185          $12.3
          Oklahoma            48            390            $2.34
          Oregon              57            409            $2.53
          Pennsylvania        305           2,794          $15.1
          Rhode Island                      102            $566K
          South Carolina      95            802            $4.7
          South Dakota        28            261            $1.61
          Tennessee           138           1,173          $7.23
          Texas               244           2,052          $12.5

                                 96
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 97 of 128



                                      2015 Rebif Medicare Claims Data
                                            (approximate value)
                             State            Patients      Claims                     Cost
                                                                                  (in millions)
                        Utah                       44                364              $2.15
                        Vermont                                      69               $339K
                        Virginia                   99                861              $4.73
                        Washington                 146               1,199            $7.28
                        West Virginia              45                380              $2.18
                        Wisconsin                  126               1,033            $5.93
                        Wyoming                                      55               $313K

                        Total                      5,339             47,300           $274


        333.     Moreover, in 2015, Medicaid’s total reimbursement per prescription was $5,200

and the gross cost to Medicaid for all Rebif prescriptions totaled $131.28 million.61

        DEFENDANTS ACTED WITH SCIENTER WHEN IMPLEMENTING AND

                PROFITING FROM THE THREE FRAUDULENT SCHEMES

        334.     As significant players in the healthcare marketplace, Defendants are acutely aware

of the need to comply with the AKS in promoting their drugs to health care professionals.

        335.     Indeed, in light of significant settlements of False Claims Act litigations brought

against various pharmaceutical companies, Serono entered into corporate integrity agreements that

require it to commit to the highest level of ethical conduct, which includes complying with all

applicable laws and regulations concerning the sale and marketing of healthcare products,

including the AKS.

        336.     Serono’s corporate integrity statement makes clear that:

                 EMD SERONO IS DEDICATED TO DELIVERING
                 INNOVATIVE PRODUCTS THAT FIGHT DEBILITATING
                 DISEASES AND IMPROVE THE LIVES OF PATIENTS. OUR
                 COMMITMENT TO INTEGRITY IN EVERYTHING WE DO IS
61
  Center for Evidence-Based Policy, State Medicaid Alternative reimbursement and Purchasing test for High-cost
Drugs (SMART-D) (September 2016), available at http://smart-d.org/wp-content/uploads/2016/09/SMART-D-
Summary-Report-Final.pdf (last accessed, Nov. 8, 2018).

                                                        97
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 98 of 128



                FUNDAMENTAL TO ACHIEVING THIS VISION. To achieve
                our objectives, we will apply the highest legal and ethical standards
                to all of our business activities. EMD Serono will comply with all
                applicable laws and expects all employees to do the same. No
                employee may violate the law on EMD Serono’s behalf, or direct
                anyone else to do so. Even more basically, EMD Serono expects
                employees to perform their jobs with honesty and integrity. It is our
                pledge to always do what is right.62

        337.    To further its supposed commitment to integrity, Serono adopted a specific AKS

policy aimed at ensuring Serono’s compliance with the False Claims Act and the AKS.

        338.    Serono’s AKS policy expressly prohibits Serono’s employees from providing

“improper inducements to prescribe or purchase EMD Serono products, regardless of whether a

federal healthcare program is involved.” Specifically, Serono’s AKS policy states:

                The anti-kickback law makes it a crime to pay or receive
                anything of value to induce the prescribing or purchasing of
                items or services paid for by a federal healthcare program. As
                applied to pharmaceutical companies, the law prohibits payments
                intended to induce someone to purchase or prescribe a drug
                reimbursable under a federal healthcare program or to reward
                someone for purchasing or prescribing a drug. Put simply, do not
                “buy business.” Under the anti-kickback law, questions about
                underlying intent might be raised concerning almost any type of
                payment, including direct compensation, educational and research
                grants, speaker fees, and reimbursement for participation in clinical
                trials.

                A principal purpose of the anti-kickback law is to protect the
                independence and objectivity of decisions affecting federal
                healthcare programs and their patients. A physician’s treatment
                decision should be free from considerations of personal gain.

                Many states have laws similar to the federal anti-kickback statute
                making it a violation to pay anything of value to influence
                prescriptions paid for by state healthcare programs, private health
                plans and even individuals. Accordingly, EMD Serono prohibits
                improper inducements to prescribe or purchase EMD Serono
                products, regardless of whether a federal healthcare program is

62
  See EDM Serono, Code of Conduct, available at https://www.emdserono.com/content/dam/web/corporate/non-
images/country-specifics/us/code-of-conduct.pdf (last accessed Nov. 7, 2018).


                                                    98
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 99 of 128



                 involved.63
                 (emphasis added).

        339.     To that end, Serono’s AKS policy provides that:

                 Only items designed primarily for the education of patients or
                 healthcare professionals that are less than $100 in value and do
                 not have value to the healthcare professionals outside of their
                 professional responsibilities may, on an occasional basis, be
                 offered to healthcare professionals. No other materials, including
                 materials for the personal benefit of healthcare professionals, can be
                 offered.64
                 (emphasis added).

        340.     Serono’s AKS policy makes it clear that offering any item or service that provides

healthcare providers with substantial value (greater than $100) and that value is independent of the

item or service being offered constitutes illegal remuneration expressly prohibited by the AKS.

        341.     Moreover, both Serono and Pfizer are members of the Pharmaceutical Research and

Manufacturers of America (“PhRMA”).65 The PhRMA is an organization that represents the

country’s leading biopharmaceutical researchers and biotechnology companies. The PhRMA

promulgates the PhRMA Code as “part of an ongoing effort to ensure that biopharmaceutical

marketing practices and informational activities comply with the highest ethical and professional

standards.”66

        342.     Serono and Pfizer are not only members of the PhRMA but also signatories to the

PhRMA Code and have, thereby, announced their intention to abide by the Code.67 For example,

Serono’s Code of Conduct mandates all Serono employees to abide by the PhRMA Code:


63
   See id.
64
   See id.
65
   See PhRMA Code on Interactions with Healthcare Professionals, Signatory Companies, available at http://phrma-
docs.phrma.org/files/dmfile/Signatory-Companies-May-2018.pdf (last accessed Nov. 7, 2018).
66
   PhRMA, Press Release: PhRMA Code on Interactions with Healthcare Professionals (Apr. 30, 2013), available
at http://www.phrma.org/press-release/phrma-code-on-interactionswith-healthcare-professionals-reaches-new-
milestone-with-54th-signatory-company (last accessed Nov. 7, 2018).
67
   See, supra, note 65.


                                                      99
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 100 of 128



                  To maintain the integrity of our relationships with providers
                  and to help EMD Serono employees abide by the anti-kickback
                  law, EMD Serono has adopted the PhRMA Code on Interactions
                  with Healthcare Professionals, a set of industry guidelines
                  governing relationships between pharmaceutical firms and
                  physicians. EMD Serono employees should follow the PhRMA
                  Code as if it were an internal company policy.68

         343.     The PhRMA Code prohibits pharmaceutical companies, like Serono and Pfizer,

from providing or offering grants, subsidies, support, or practice-related items “to a healthcare

professional in exchange for prescribing products or for a commitment to continue prescribing

products.” In fact, the PhRMA Code specifically states that “[n]othing should be offered or

provided in a manner or on conditions that would interfere with the independence of a healthcare

professional’s prescribing practices.”69 The PhRMA Code further mandates pharmaceutical

companies to train all representatives acting on behalf of the pharmaceutical company to ensure

that they comply with the applicable laws, regulations and industry codes when marketing to

healthcare professionals.70

         344.     The express language of Serono’s AKS policy which references its adoption of the

PhRMA Code evidences Serono’s awareness and understanding of the AKS’s prohibition on

illegal remuneration arrangements. By virtue of adopting an AKS policy, Serono essentially



68
   See EDM Serono, Code of Conduct, available at https://www.emdserono.com/content/dam/web/corporate/non-
images/country-specifics/us/code-of-conduct.pdf (last accessed Nov. 7, 2018).
69
    PhRMA, Code on Interactions with Healthcare Professionals, at 13 (July 2008), available at http://phrma-
docs.phrma.org/sites/default/files/pdf/phrma_marketing_code_2008- 1.pdf (last accessed, Nov. 8, 2018) (emphasis
added) (stating “[n]o grants, scholarships, subsidies, support, consulting contracts, or educational or practice related
items should be provided or offered to a healthcare professional in exchange for prescribing products or for a
commitment to continue prescribing products. Nothing should be offered or provided in a manner or on conditions
that would interfere with the independence of a healthcare professional’s prescribing practices.)
70
   Id. at 14 (emphasizing that “[c]ompanies should ensure that all representatives who are employed by or acting on
behalf of the companies and who visit healthcare professionals receive training about the applicable laws, regulations
and industry codes of practice, including this Code, that govern the representatives’ interactions with healthcare
professionals….Companies should provide updated or additional training in all of these areas as needed for their
representatives who visit healthcare professionals. Companies should also assess their representatives periodically to
ensure that they comply with relevant company policies and standards of conduct. Companies should take appropriate
action when representatives fail to comply.”).

                                                         100
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 101 of 128



publicly announced that it fully knew that the schemes involving the Nurse Educator, White Coat

Marketing and Reimbursement Support Service Programs were prohibited by the AKS because

they served to induce Prescribers to prescribe the Serono drug Rebif and it did so knowing that

these claims would be submitted to and paid for by Government Healthcare Programs.

       345.    Despite Serono’s adoption of an AKS policy and the PhRMA Code, Serono

engaged in prohibited practices by implementing the Nurse Educator, White Coat Marketing and

Reimbursement Support Service Programs which provided substantial independent value to

Prescribers in exchange for prescribing Rebif to their patients.

       346.    Serono was completely aware of the AKS and its prohibitions; yet, it knowingly

and intentionally violated the AKS by developing and implementing a sophisticated scheme of

programs aimed at inducing Prescribers to prescribe Rebif and defraud the Government.

       347.    Although Serono and its co-Defendants knew that the AKS prohibited them from

providing anything of value to providers or from giving kickbacks to promote Rebif, Defendants

disregarded the law, choosing instead to put sales growth and profits before their duties to comply

with the law and ensure patient safety and integrity in the healthcare marketplace.

       348.    Together, the Defendants designed, developed and implemented the three

fraudulent schemes with the specific knowledge and intent of inducing Prescribers to recommend

and prescribe Rebif, and ultimately causing pharmacies to submit thousands of claims tainted by

illegal kickbacks to federal Government healthcare programs seeking reimbursement. In doing so,

Defendants knowingly and intentionally violated the FCA and the AKS.


       DEFENDANTS’ ACTIONS ARE NOT SUBJECT TO ANY SAFE HARBOR

       349.    Although the AKS provides certain safe harbors that immunize conduct that may

otherwise be illegal, none apply here.


                                                101
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 102 of 128



         350.     The only safe harbor that Defendants could conceivably invoke, the so-called

“personal services” safe harbor, 42 C.F.R. § 1001.952(d), does not apply for at least the following

distinct reasons.

         351.     First, the “personal services” safe harbor does not apply unless the contracts at issue

“cover[] all of the services the agent provides to the principal for the term of the agreement and

specifies the services to be provided by the agent.” The contracts between the Drug Companies

and the Consultants fall short of spelling all of the services the Quintiles/RXC nurses have

performed for Serono and Pfizer. In particular, the contracts do not recite or even suggest the fact

that the nurses would act as white-coat marketers for Serono/Pfizer’s drug, or effectively supplant

Prescribers’ staff.

         352.     Second, the “personal services” safe harbor expressly covers only services that “do

not involve the counselling or promotion of a business arrangement or other activity that violates

any State or Federal law.” In other words, conduct that expressly violates the AKS – such as

paying direct remuneration to Prescribers – is not immunized by using an intermediary to

recommend products. Indeed, guidance issued by the HHS when adopting the safe harbor

provisions makes clear that the “personal services” safe harbor does not exempt payments to

“health care provider[]” intermediaries who, based on their “position of public trust,” thereafter

recommend that other health care professionals or patients purchase the products or services of the

company from whom they received payment.71

         353.     None of the AKS safe harbors apply and Defendants remain fully liable under the



71
  See 56 Fed. Reg. 35952, at *35974 (1991) (“[W]e have experienced many instances where promoters and
consultants have become involved in marketing activities that encourage health care providers and others to violate
the statute . . . . It would be inappropriate to allow such activities to receive safe harbor protection. Thus, we are
adding paragraph (d)(6) to this safe harbor provision to make clear that the service that is contracted for is not
protected if it involves the counselling or promotion of a business arrangement or other activity which itself
constitutes a violation of any State or Federal law.”)

                                                         102
         Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 103 of 128



AKS.

                                           DAMAGES

         354.   While the Drug Companies and the Consultants profited from the illegal schemes

described in this Complaint, the federal Government Healthcare Programs were made to bear the

costs. From or around 2006 to the present, Defendants’ purposeful and illegal marketing and quid

pro quo arrangements have caused Prescribers, pharmacies, Part D sponsors, fiscal intermediaries

and others to submit millions of dollars in claims to the federal Government Healthcare Programs

for the Drug Companies’ drug.

         355.   These claims were induced by illegal and fraudulent schemes and, thus, constitute

false claims. Consequently, the federal Government Healthcare Programs have disbursed millions

of dollars in reimbursements for a drug whose prescriptions were tainted by these illegal and

fraudulent kickbacks that should not have been paid.

                                               SUMMARY

         356.   The three unlawful schemes described herein were deliberately planned by Serono

and Pfizer’s leadership and represent an integral part of Serono and Pfizer’s marketing strategy for

Rebif.

         357.   Thus, all the specifics of Defendants’ unlawful schemes – the “what, how, who,

where, and when” of Defendants’ misconduct – are well known to Defendants.

         358.   The Defendants are liable to the federal Government for damages based on the

payment of all claims submitted to Federal Healthcare Programs for prescriptions written for the

Drug Companies’ covered drugs beginning from the time they began paying remuneration as

detailed above up and through the present because the claims were the result of recommendations

induced, in whole or in part, by remuneration.



                                                 103
           Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 104 of 128



           359.    Compliance with the AKS is a precondition of payment by virtue of federal and

state statutes, regulations, provider agreements and contracts.

           360.    The certifications and attestations signed by physicians, pharmacies, PBMs and

Part D sponsors certified compliance with the AKS. The kickbacks that were paid to and received

by the Consultants and other health care professionals as detailed above to recommend the Drug

Companies’ drugs as alleged herein rendered those certifications and attestations false. Those false

statements were material to the false claims submitted for the covered drugs.

           361.    Claims for the Drug Companies’ drugs arising from the kickbacks expressly and

impliedly misrepresented compliance with a material condition of payment—compliance with the

AKS. Claims that include items or services resulting from a violation of the AKS constitute false

or fraudulent claims under the AKS.72

           362.    By providing remuneration to the Consultants and other health care professionals,

the Drug Companies intended to induce those parties to recommend and/or prescribe the Drug

Companies’ drugs.

           363.    It was reasonably foreseeable that some of those prescriptions would be for Federal

Healthcare Programs’ beneficiaries and that claims for those prescriptions would be submitted to

Federal Healthcare Programs. In fact, thousands of such prescriptions or claims based on such

prescriptions were submitted to and paid for by Federal Healthcare Programs.




72
     See 42 U.S.C. § 1320a-7b(b).

                                                   104
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 105 of 128



                                             COUNTS

                                   FIRST COUNT
                                FALSE CLAIMS ACT
                    UNITED STATES CODE 31 U.S.C. §§ 3729-3733 et. seq.

        364.    Relators reallege and incorporate by reference the prior paragraphs as though fully

set forth herein.

        365.    Relators bring these claims on behalf of the United States, for treble damages and

penalties under the FCA, 31 U.S.C. §§ 3729-3733, against Defendants, for knowingly causing to

be presented false claims to the Federal Healthcare Programs. From on or about 2006 through the

present, in this District and elsewhere throughout the United States, Defendants knowingly and

willfully have violated the FCA by causing false claims tainted by illegal kickbacks to be submitted

to the Federal Healthcare Programs.

        366.    As a result of the Drug Companies’ kickbacks paid to the Consultants and other

health care professionals to recommend the Drug Companies’ drugs in violation of the federal

AKS, 42 U.S.C. § 1320a-7b(b)(2), false and fraudulent claims for payment based on these

prescriptions were made to federal health care programs.

        367.    Accordingly, Defendants knowingly caused to be presented false or fraudulent

claims for payment or approval in violation of 31 U.S.C. § 3729(a)(l) (2006), and, as amended, 31

U.S.C. § 3729(a)(1)(A).

        368.    By reason of the false or fraudulent claims, the United States has sustained damages

in a substantial amount to be determined at trial, and is entitled to treble damages plus a civil

penalty for each violation.

        369.    Relators also bring this action under the False Claims Act, 31 U.S.C. § 3729(a)(2)

(2006), and, as amended, 31 U.S.C. § 3729(a)(1)(B).



                                                105
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 106 of 128



        370.    As a result of the Drug Companies’ kickbacks paid in violation of the federal AKS,

42 U.S.C. § 1320a-7b(h)(2), Defendants knowingly caused pharmacies, Part D sponsors, fiscal

intermediaries and others to make false records or statements that were material to false or

fraudulent claims for payment submitted to the Federal Healthcare Programs. Those false records

or statements by physicians in turn caused the certifications and attestations signed by pharmacies,

PBMs and Part D sponsors that certified compliance with the AKS to be false.

        371.    By reason of these false records or statements, the United States has sustained

damages in a substantial amount to be determined at trial, and is entitled to treble damages plus a

civil penalty for each violation.

                                       SECOND COUNT
                                CALIFORNIA FALSE CLAIMS ACT
                                CAL. GOV’T CODE §§ 12650 – 12655

        372.    This is a claim for treble damages and civil penalties under the California False

Claims Act, Cal. Gov’t Code §§ 12650 – 12655.

        373.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        374.    Defendants violated the California False Claims Act by engaging in the fraudulent

and illegal practices described herein, including knowingly causing false claims to be presented to

the State of California as described herein.

        375.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of California.

        376.    The State of California, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.



                                                106
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 107 of 128



        377.    By reason of these payments, the State of California has been damaged, and

continues to be damaged, in a substantial amount.

                                       THIRD COUNT
                          COLORADO MEDICAID FALSE CLAIMS ACT
                           COL. REV. STAT. §§ 25.5-4-303.5 – 25.5-4-309

        378.    This is a claim for treble damages and civil penalties under the Colorado Medicaid

False Claims Act, Colo. Rev. Stat. §§ 25.5-4-303.5 – 25.5-4-309.

        379.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        380.    Defendants violated the Colorado Medicaid False Claims Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the State of Colorado, as described herein.

        381.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Colorado.

        382.    The State of Colorado, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        383.    By reason of these payments, the State of Colorado has been damaged, and

continues to be damaged, in a substantial amount.

                               FOURTH COUNT
            CONNECTICUT FALSE CLAIMS ACT FOR MEDICAL ASSISTANCE
                                 PROGRAMS
                    CONN. GEN. STAT. ANN. §§ 17B-301 ET SEQ.

        384.    This is a claim for treble damages and civil penalties under the Connecticut False

Claims Act for Medical Assistance Programs, Conn. Gen. Stat. Ann. §§ 17b-301 et seq.




                                                107
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 108 of 128



        385.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        386.    Defendants violated the Connecticut False Claims Act for Medical Assistance

Programs by engaging in the fraudulent and illegal practices described herein, including knowingly

causing false claims to be presented to the State of Connecticut, as described herein.

        387.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Connecticut.

        388.    The State of Connecticut, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        389.    By reason of these payments, the State of Connecticut has been damaged, and

continues to be damaged, in a substantial amount.

                                   FIFTH COUNT
                      DELAWARE FALSE CLAIMS AND REPORTING ACT
                             6 DEL C §§ 1201(A)(1) AND (2)

        390.    This is a claim for treble damages and civil penalties under the Delaware False

Claims and Reporting Act, 6 Del C §§ 1201(a)(1) and (2).

        391.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        392.    Defendants violated the Delaware False Claims and Reporting Act by engaging in

the fraudulent and illegal practices described herein, including knowingly causing false claims to

be presented to the State of Delaware, as described herein.




                                                108
        Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 109 of 128



        393.     As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Delaware.

        394.     The State of Delaware, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        395.     By reason of these payments, the State of Delaware has been damaged, and

continues to be damaged, in a substantial amount.

                                 SIXTH COUNT
         DISTRICT OF COLUMBIA PROCUREMENT REFORM AMENDMENT ACT
                       D.C. CODE ANN. §§ 2-308.13 – 308.152673

        396.     This is a claim for treble damages and civil penalties under District of Columbia

Procurement Reform Amendment Act, D.C. Code Ann. §§ 2-308.13 – 308.1526.

        397.     Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        398.     Defendants violated the District of Columbia Procurement Reform Amendment

Act by engaging in the fraudulent and illegal practices described herein, including knowingly

causing false claims to be presented to the District of Columbia, as described herein.

        399.     As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the District of Columbia.

        400.     The District of Columbia, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.




73
  Repealed effective April 8, 2011, and re-codified as D.C. Code Ann. § 2-381.01 et seq. without qui tam
provisions.

                                                       109
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 110 of 128



        401.    By reason of these payments, the District of Columbia has been damaged, and

continues to be damaged, in a substantial amount.

                                       SEVENTH COUNT
                                  FLORIDA FALSE CLAIMS ACT
                                   FLA. STAT. §§ 68.081 – 68.090

        402.    This is a claim for treble damages and civil penalties under the Florida False Claims

Act, Fla. Stat. §§ 68.081 – 68.090.

        403.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        404.    Defendants violated the Florida False Claims Act by engaging in the fraudulent and

illegal practices described herein, including knowingly causing false claims to be presented to the

State of Florida as described herein.

        405.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Florida.

        406.    The State of Florida, unaware of the false or fraudulent nature of these claims, paid

such claims, which it would not otherwise have paid.

        407.    By reason of these payments, the State of Florida has been damaged, and continues

to be damaged, in a substantial amount.

                                       EIGHTH COUNT
                          GEORGIA STATE FALSE MEDICAID CLAIMS ACT
                                  GA. CODE §§ 49-4-168 ET SEQ.

        408.    This is a claim for treble damages and civil penalties under Georgia State False

Medicaid Claims Act, Ga. Code §§ 49-4-168 et seq.




                                                110
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 111 of 128



        409.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        410.    Defendant violated the Georgia State False Medicaid Claims Act by engaging in

the fraudulent and illegal practices described herein, including knowingly causing false claims to

be presented to the State of Georgia, as described herein.

        411.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Georgia.

        412.    The State of Georgia, unaware of the false or fraudulent nature of these claims, paid

such claims, which it would not otherwise have paid.

        413.    By reason of these payments, the State of Georgia has been damaged, and continues

to be damaged, in a substantial amount.

                                      NINTH COUNT
                                HAWAII FALSE CLAIMS ACTS
                               HAW. REV. STAT. §§ 661-21 – 661-29

        414.    This is a claim for treble damages and civil penalties under the Hawaii False Claims

Acts, Haw. Rev. Stat. §§ 661-21 – 661-29.

        415.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        416.    Defendants violated the Hawaii False Claims Acts by engaging in the fraudulent

and illegal practices described herein, including knowingly causing false claims to be presented to

the State of Hawaii, as described herein.




                                                111
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 112 of 128



        417.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Hawaii.

        418.    The State of Hawaii, unaware of the false or fraudulent nature of these claims, paid

such claims, which it would not otherwise have paid.

        419.    By reason of these payments, the State of Hawaii has been damaged, and continues

to be damaged, in a substantial amount.

                                          TENTH COUNT
                                  ILLINOIS FALSE CLAIMS ACT
                                740 ILL. COMP. STAT. 175/1 ET SEQ.

        420.    This is a claim for treble damages and civil penalties under the Illinois False Claims

Act, 740 Ill. Comp. Stat. 175/1 et seq.

        421.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        422.    Defendants violated the Illinois False Claims Act by engaging in the fraudulent and

illegal practices described herein, including knowingly causing false claims to be presented to the

State of Illinois, as described herein.

        423.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Illinois.

        424.    The State of Illinois, unaware of the false or fraudulent nature of these claims, paid

such claims, which it would not otherwise have paid.

        425.    By reason of these payments, the State of Illinois has been damaged, and continues

to be damaged, in a substantial amount.



                                                 112
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 113 of 128



                              ELEVENTH COUNT
         INDIANA FALSE CLAIMS AND WHISTLEBLOWERS PROTECTION ACT
                     IND. CODE ANN. §§ 5-11-5.5-1 – 5-11-5.5-18

        426.    This is a claim for treble damages and civil penalties under the Indiana False Claims

and Whistleblowers Protection Act, Ind. Code Ann. §§ 5-11-5.5-1 – 5-11-5.5-18.

        427.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        428.    Defendants violated the Indiana False Claims and Whistleblowers Protection Act

by engaging in the fraudulent and illegal practices described herein, including knowingly causing

false claims to be presented to the State of Indiana, as described herein.

        429.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Indiana.

        430.    The State of Indiana, unaware of the false or fraudulent nature of these claims, paid

such claims, which it would not otherwise have paid.

        431.    By reason of these payments, the State of Indiana has been damaged, and continues

to be damaged, in a substantial amount.

                               TWELFTH COUNT
            LOUISIANA MEDICAL ASSISTANCE PROGRAMS INTEGRITY LAW
                         LA. REV. STAT. §§ 46:437 ET SEQ.

        432.    This is a claim for treble damages and civil penalties under the Louisiana Medical

Assistance Programs Integrity Law, La. Rev. Stat. §§ 46:437 et seq.

        433.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.




                                                113
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 114 of 128



        434.    Defendants violated the Louisiana Medical Assistance Programs Integrity Law by

engaging in the fraudulent and illegal practices described herein, including knowingly causing

false claims to be presented to the State of Louisiana, as described herein.

        435.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Louisiana.

        436.    The State of Louisiana, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        437.    By reason of these payments, the State of Louisiana has been damaged, and

continues to be damaged, in a substantial amount.

                                THIRTEENTH COUNT
                    MARYLAND FALSE HEALTH CLAIMS ACT OF 2010
                    MD. CODE ANN., HEALTH-GENERAL §§ 2-601 ET SEQ.

        438.    This is a claim for treble damages and civil penalties under the Maryland False

Health Claims Act of 2010, Md. Code Ann., Health-General §§ 2-601 et seq.

        439.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        440.    Defendants violated the Maryland False Health Claims Act of 2010 by engaging in

the fraudulent and illegal practices described herein, including knowingly causing false claims to

be presented to the State of Maryland, as described herein.

        441.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Maryland.




                                                114
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 115 of 128



        442.    The State of Maryland, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        443.    By reason of these payments, the State of Maryland has been damaged, and

continues to be damaged, in a substantial amount.

                                   FOURTEENTH COUNT
                           MASSACHUSETTS FALSE CLAIMS LAW
                          MASS. GEN. LAWS ANN. CH. 12 §§ 5A ET SEQ.

        444.    This is a claim for treble damages and civil penalties under the Massachusetts False

Claims Law, Mass. Gen. Laws Ann. Ch. 12 §§ 5A et seq.

        445.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        446.    Defendants violated the Massachusetts False Claims Law by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the Commonwealth of Massachusetts, as described herein.

        447.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the Commonwealth of Massachusetts.

        448.    The Commonwealth of Massachusetts, unaware of the false or fraudulent nature of

these claims, paid such claims, which it would not otherwise have paid.

        449.    By reason of these payments, the Commonwealth of Massachusetts has been

damaged, and continues to be damaged, in a substantial amount.

                                    FIFTEENTH COUNT
                          MICHIGAN MEDICAID FALSE CLAIMS ACT
                            MICH. COMP. LAWS §§ 400.601 ET SEQ.




                                                115
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 116 of 128



        450.    This is a claim for treble damages and civil penalties under the Michigan Medicaid

False Claims Act, Mich. Comp. Laws §§ 400.601 et seq.

        451.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        452.    Defendants violated the Michigan Medicaid False Claims Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the State of Michigan, as described herein.

        453.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Michigan.

        454.    The State of Michigan, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        455.    By reason of these payments, the State of Michigan has been damaged, and

continues to be damaged, in a substantial amount.

                                     SIXTEENTH COUNT
                                MINNESOTA FALSE CLAIMS ACT
                                 MINN. STAT. §§ 15C.01 ET SEQ.

        456.    This is a claim for treble damages and civil penalties under the Minnesota False

Claims Act, Minn. Stat. §§ 15C.01 et seq.

        457.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        458.    Defendants violated the Minnesota False Claims Act by engaging in the fraudulent

and illegal practices described herein, including knowingly causing false claims to be presented to

the State of Minnesota, as described herein.



                                                116
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 117 of 128



        459.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Minnesota.

        460.    The State of Minnesota, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        461.    By reason of these payments, the State of Minnesota has been damaged, and

continues to be damaged, in a substantial amount.

                                  SEVENTEENTH COUNT
                              MONTANA FALSE CLAIMS ACT
                            MONT. CODE ANN. §§ 17-8-401 – 17-8-412

        462.    This is a claim for treble damages and civil penalties under Montana False Claims

Act, Mont. Code Ann. §§ 17-8-401 – 17-8-412.

        463.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        464.    Defendants violated the Montana False Claims Act by engaging in the fraudulent

and illegal practices described herein, including knowingly causing false claims to be presented to

the State of Montana, as described herein.

        465.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Montana.

        466.    The State of Montana, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        467.    By reason of these payments, the State of Montana has been damaged, and

continues to be damaged, in a substantial amount.



                                                117
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 118 of 128



                                EIGHTEENTH COUNT
               NEVADA SUBMISSION OF FALSE CLAIMS TO STATE OR LOCAL
                                 GOVERNMENT ACT
                        NEV. REV. STAT. ANN. §§ 357.010 – 357.250

        468.    This is a claim for treble damages and civil penalties under the Nevada Submission

of False Claims to State or Local Government Act, Nev. Rev. Stat. Ann. §§ 357.010 – 357.250.

        469.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        470.    Defendants violated the Nevada Submission of False Claims to State or Local

Government Act by engaging in the fraudulent and illegal practices described herein, including

knowingly causing false claims to be presented to the State of Nevada, as described herein.

        471.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Nevada.

        472.    The State of Nevada, unaware of the false or fraudulent nature of these claims, paid

such claims, which it would not otherwise have paid.

        473.    By reason of these payments, the State of Nevada has been damaged, and continues

to be damaged, in a substantial amount.

                                      NINETEENTH COUNT
                               NEW JERSEY FALSE CLAIMS ACT
                                 N.J. STAT. §§ 2A:32C-1 ET SEQ.

        474.    This is a claim for treble damages and civil penalties under the New Jersey False

Claims Act, N.J. Stat. §§ 2A:32C-1 et seq.

        475.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.




                                                118
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 119 of 128



        476.    Defendants violated the New Jersey False Claims Act by engaging in the fraudulent

and illegal practices described herein, including knowingly causing false claims to be presented to

the State of New Jersey, as described herein.

        477.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of New Jersey.

        478.    The State of New Jersey, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        479.    By reason of these payments, the State of New Jersey has been damaged, and

continues to be damaged, in a substantial amount.

                           TWENTIETH COUNT
           NEW MEXICO FRAUD AGAINST TAXPAYERS FALSE CLAIMS ACT,
                       N.M. STAT. ANN. §§ 44-9-1 ET SEQ.

        480.    This is a claim for treble damages and civil penalties under the New Mexico Fraud

Against Taxpayers False Claims Act, N.M. Stat. Ann. §§ 44-9-1 et seq.

        481.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        482.    Defendants violated the New Mexico Fraud Against Taxpayers False Claims Act

by engaging in the fraudulent and illegal practices described herein, including knowingly causing

false claims to be presented to the State of New Mexico, as described herein.

        483.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of New Mexico.




                                                119
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 120 of 128



        484.    The State of New Mexico, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        485.    By reason of these payments, the State of New Mexico has been damaged, and

continues to be damaged, in a substantial amount.

                                  TWENTY-FIRST COUNT
                             NEW YORK FALSE CLAIMS ACT
                            N.Y. STATE FIN. LAW §§ 187 ET SEQ.

        486.    This is a claim for treble damages and civil penalties under the New York False

Claims Act, N.Y. State Fin. Law §§ 187 et seq.

        487.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        488.    Defendants violated the New York False Claims Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the State of New York, as described herein.

        489.    As a result of the misconduct alleged herein, Defendants knowingly made, used,

or caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of New York.

        490.    The State of New York, unaware of the false or fraudulent nature of these claims,

paid such claims which it would not otherwise have paid.

        491.    By reason of these payments, the State of New York has been damaged, and

continues to be damaged, in a substantial amount.




                                                120
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 121 of 128



                                 TWENTY-SECOND COUNT
                             NEW YORK CITY FALSE CLAIMS ACT
                              ADMIN. CODE §§ 7-801 ET SEQ.

        492.    This is a claim for treble damages and civil penalties under the New York City

False Claims Act, Admin. Code §§ 7-801 et seq.

        493.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        494.    Defendants violated the New York City False Claims Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the City of New York, as described herein.

        495.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the City of New York.

        496.    The City of New York, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        497.    By reason of these payments, the City of New York has been damaged, and

continues to be damaged, in a substantial amount.

                                  TWENTY-THIRD COUNT
                            NORTH CAROLINA FALSE CLAIMS ACT
                               N.C. GEN. STAT. §§ 1-605 ET SEQ.

        498.    This is a claim for treble damages and civil penalties under the North Carolina False

Claims Act, N.C. Gen. Stat. §§ 1-605 et seq.

        499.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.




                                                121
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 122 of 128



        500.    Defendants violated the North Carolina False Claims Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the State of North Carolina, as described herein.

        501.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of North Carolina.

        502.    The State of North Carolina, unaware of the false or fraudulent nature of these

claims, paid such claims, which it would not otherwise have paid.

        503.    By reason of these payments, the State of North Carolina has been damaged, and

continues to be damaged, in a substantial amount.

                                 TWENTY-FOURTH COUNT
                          OKLAHOMA MEDICAID FALSE CLAIMS ACT
                             OKL. STAT. TITLE 63 §§ 5053 ET SEQ.

        504.    This is a claim for treble damages and civil penalties under the Oklahoma Medicaid

False Claims Act, Okl. Stat. Title 63 §§ 5053 et seq.

        505.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        506.    Defendants violated the Oklahoma Medicaid False Claims Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the State of Oklahoma, as described herein.

        507.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Oklahoma.




                                                122
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 123 of 128



        508.    The State of Oklahoma, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        509.    By reason of these payments, the State of Oklahoma has been damaged, and

continues to be damaged, in a substantial amount.

                                   TWENTY-FIFTH COUNT
                          RHODE ISLAND STATE FALSE CLAIMS ACT
                              R.I. GEN. LAWS §§ 9-1.1-1 ET SEQ.

        510.    This is a claim for treble damages and civil penalties under the Rhode Island State

False Claims Act, R.I. Gen. Laws §§ 9-1.1-1 et seq.

        511.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        512.    Defendants violated the Rhode Island State False Claims Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the State of Rhode Island, as described herein.

        513.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Rhode Island.

        514.    The State of Rhode Island, unaware of the false or fraudulent nature of these claims,

paid such claims which it would not otherwise have paid.

        515.    By reason of these payments, the State of Rhode Island has been damaged, and

continues to be damaged, in a substantial amount.




                                                123
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 124 of 128



                                TWENTY-SIXTH COUNT
                             TENNESSEE FALSE CLAIMS ACT
                             TENN. CODE ANN. §§ 4-18-101 ET SEQ.

        516.    This is a claim for treble damages and civil penalties under the Tennessee False

Claims Act, Tenn. Code Ann. §§ 4-18-101 et seq.

        517.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        518.    Defendants violated the Tennessee False Claims Act by engaging in the fraudulent

and illegal practices described herein, including knowingly causing false claims to be presented to

the State of Tennessee, as described herein.

        519.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Tennessee.

        520.    The State of Tennessee, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        521.    By reason of these payments, the State of Tennessee has been damaged, and

continues to be damaged, in a substantial amount.

                                TWENTY-SEVENTH COUNT
                          TENNESSEE MEDICAID FALSE CLAIMS ACT
                            TENN. CODE. ANN. §§ 71-5-181 ET SEQ.

        522.    This is a claim for treble damages and civil penalties under the Tennessee Medicaid

False Claims Act, Tenn. Code. Ann. §§ 71-5-181 et seq.

        523.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.




                                                124
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 125 of 128



        524.    Defendants violated the Tennessee Medicaid False Claims Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the State of Tennessee, as described herein.

        525.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Tennessee.

        526.    The State of Tennessee, unaware of the false or fraudulent nature of these claims,

paid such claims, which it would not otherwise have paid.

        527.    By reason of these payments, the State of Tennessee has been damaged, and

continues to be damaged, in a substantial amount.

                                  TWENTY-EIGHTH COUNT
                          TEXAS MEDICAID FRAUD PREVENTION LAW
                           TEX. HUM. RES. CODE ANN. §§ 36.001 – 36.132

        528.    This is a claim for treble damages and civil penalties under the Texas Medicaid

Fraud Prevention Law, Tex. Hum. Res. Code Ann. §§ 36.001 – 36.132.

        529.    Relators re-allege and incorporates the allegations in the preceding paragraphs as if

set forth fully herein.

        530.    Defendants violated the Texas Medicaid Fraud Prevention Law by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the State of Texas, as described herein.

        531.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Texas.




                                                125
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 126 of 128



        532.    The State of Texas, unaware of the false or fraudulent nature of these claims, paid

such claims, which it would not otherwise have paid.

        533.    By reason of these payments, the State of Texas has been damaged, and continues

to be damaged, in a substantial amount.

                                   TWENTY-NINTH COUNT
                          VIRGINIA FRAUD AGAINST TAXPAYERS ACT
                              VA. CODE ANN. §§ 8.01-216.1 – 216.19

        534.    This is a claim for treble damages and civil penalties under the Virginia Fraud

Against Taxpayers Act, Va. Code Ann. §§ 8.01-216.1 – 216.19.

        535.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        536.    Defendants violated the Virginia Fraud Against Taxpayers Act by engaging in the

fraudulent and illegal practices described herein, including knowingly causing false claims to be

presented to the Commonwealth of Virginia, as described herein.

        537.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the Commonwealth of Virginia.

        538.    The Commonwealth of Virginia, unaware of the false or fraudulent nature of these

claims, paid such claims, which it would not otherwise have paid.

        539.    By reason of these payments, the Commonwealth of Virginia has been damaged,

and continues to be damaged, in a substantial amount.




                                                126
       Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 127 of 128



                                THIRTIETH COUNT
               WISCONSIN FALSE CLAIMS FOR MEDICAL ASSISTANCE LAW
                                WIS. STAT. § 20.931

        540.    This is a claim for treble damages and civil penalties under the Wisconsin False

Claims for Medical Assistance Law, Wis. Stat. § 20.931.

        541.    Relators re-allege and incorporate the allegations in the preceding paragraphs as if

set forth fully herein.

        542.    Defendants violated the Wisconsin False Claims for Medical Assistance Law, by

engaging in the fraudulent and illegal practices described herein, including knowingly causing

false claims to be presented to the State of Wisconsin, as described herein.

        543.    As a result of the misconduct alleged herein, Defendants knowingly made, used, or

caused to be made or used, a false record or statement to get a false or fraudulent claim paid or

approved by the State of Wisconsin.

        544.    The State of Wisconsin, unaware of the false or fraudulent nature of these claims,

paid such claims which the State of Wisconsin would not otherwise have paid.

        545.    By reason of these payments, the State of Wisconsin has been damaged, and

continues to be damaged, in a substantial amount.




                                                127
      Case 2:16-cv-05594-TJS Document 36 Filed 12/28/18 Page 128 of 128



                                     PRAYER FOR RELIEF

       WHEREFORE, Relators request that judgment be entered against Defendants Pfizer,

Serono, Quintiles and RXC as follows:

       (a) treble the United States’ damages in an amount determined at trial, plus an $11,000

       penalty for each false claim submitted in violation of the FCA;

       (b) administrative civil penalties of $50,000 for each AKS violation, as well as an

       assessment of not more than three times the amount of remuneration offered, paid, solicited

       or received, without regard to whether a portion of that amount was offered, paid or

       received for a lawful purpose;

       (c) an award of costs, Relators’ attorneys’ fees in bringing this action and the maximum

       Relators’ award allowed pursuant to the FCA; and

       (d) such further relief as is proper.

                                               Respectfully submitted,
                                               GeyerGorey, LLP


                                               By:    /s/ Robert E. Connolly
                                                      Robert E. Connolly, Esquire
                                                      Attorney ID: 32341
                                                      2006 Berwick Drive
                                                      Cinnaminson, NJ 08077
                                                      Phone: 215-219-4418
                                                      Email: Robert.Connolly@GeyerGorey.Com


                                               By:    /s/ Bradford L. Geyer
                                                       Bradford L. Geyer, Esquire
                                                       Attorney ID: 62998
                                                       2006 Berwick Drive
                                                       Cinnaminson, NJ 08077
                                                       Phone: 202-644-8766
                                                       Email: Bradford.Geyer@GeyerGorey.Com

DATE:          December 27, 2018

                                                128
